   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 1 of 135 PageID #:17




                                      AFFIDAVIT
STATE OF            Missouri      )

                                  )   ss

COUNTY OF           Buchanan      )



Kelly Ridpath, being first duly sworn, on oath deposes and states that s/he is a
Underwriting Ops Services Technician for American Family Mutual Insurance Company,
S.I. and in such capacity has direct access to the policy records (including computer
records) of said Company.


That policy information regarding Policy 12XH289501 , issued to CARNAGIO
ENTERPRISES INC , is contained and preserved on such records. Based upon such
records affiant certifies that the said policy was in force on 03/01/2018 .

The attached is a true reproduction of the content of the whole of said policy setting
forth the coverages and limits of liability in effect on the above mentioned date,
however, the officer signatures reflected on the attached policy and declarations page
may be different than those that existed on the subject policy and declarations page.


Said policy is subject to the Declarations, Insuring Agreements, Terms, Conditions,
Limitations, Exclusions and applicable Endorsements.

That this affiant is experienced in the analysis of such records of said Company and
certifies the accuracy of the foregoing policy information.



                           KELLY RIDPATH




C05448 Rev. 10/18
                                                                          Exhibit A - Page 1 of 135
      133                                                                                 12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 2 of 135 PageID #:18

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE        ADD'L PREMIUM            RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                    03-01-2018              $5,468.00                                            001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                    CUSTOMER BILLING ACCOUNT            014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                      X   Classification/Class Codes
 X    Covered Property/Location Description                              X   Coverage Forms and Endorsements
      Insured's Name                                                     X   Deductibles
      Insured's Mailing Address                                          X   Limits/Exposures
      Insured's Legal Status/Business of Insured                         X   Premium Determination
      Underlying Insurance                                                   Rates
      Policy Number

is (are) changed as follows:


                                                    BUSINESSOWNERS POLICY

             ~
                                                               MID-TERM    ANNUAL   
             PREMIUM CHANGE SUMMARY                            PREMIUM PREMIUM FOR
                                                               CHANGE    CHANGE ONLY
                                                                                    
             PREM 21 2310 75TH ST                                 $5,468     $5,468 
                     WOODRIDGE,IL 60517-2301                                        
             }

                 THE CERTIFIED ACTS OF TERRORISM EXCLUSION - FIRE
                   EXCEPTION PORTION OF THE PREMIUM CHANGE IS                                 $20
                 THE CERTIFIED ACTS OF TERRORISM PORTION
                   OF THE PREMIUM CHANGE IS                                                     $4

             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
               RESTAURANT - MCDONALDS
                "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                 PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                 REPLACEMENT COST BASIS".
All other terms remain unchanged.                                                                              Page 01 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                               COUNTERSIGNED
                                                                          LICENSED RESIDENT AGENT




IL 75 37 09 09                                             INSURED                                                Stock No.18020

                                                                                                       Exhibit A - Page 2 of 135
      133                                                                               12XH289501       11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 3 of 135 PageID #:19

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE      ADD'L PREMIUM            RETURN PREMIUM            POLICY CHANGE NO.
     12XH289501                    03-01-2018            $5,468.00                                              001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT               014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:


                                                    SECTION I PROPERTY

             DESCRIPTION OF PREMISES
               PREMISES NO.   21 BUILDING NO. 1
             THE FOLLOWING IS ADDED:
               2310 75TH ST
               WOODRIDGE, IL 60517-2301
                 CONSTRUCTION      JOISTED MASONRY
                 YEAR BUILT        1990
                 COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL 365
                 BUILDING INTEREST
                 OWNER OCCUPIED
                 PREDOMINANT OCCUPANCY
                 RESTAURANT - MCDONALDS

                 POLICY PROPERTY DEDUCTIBLE                        $2,500
                 OTHER PROPERTY DEDUCTIBLE(S)
                   OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                             $500
                   EARTH MOVEMENT DEDUCTIBLE                                                        5%
             COVERAGE                                                                   LIMIT OF INSURANCE
                 BUILDING                                                                           FULL RCV
                 AUXILIARY BUILDINGS/STRUCTURES                                                     FULL RCV
All other terms remain unchanged.                                                                              Page 02 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                             COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                  Stock No.18020

                                                                                                     Exhibit A - Page 3 of 135
      133                                                                                12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 4 of 135 PageID #:20

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                EFFECTIVE DATE       ADD'L PREMIUM             RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                   03-01-2018             $5,468.00                                             001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT             014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                     X   Classification/Class Codes
 X    Covered Property/Location Description                             X   Coverage Forms and Endorsements
      Insured's Name                                                    X   Deductibles
      Insured's Mailing Address                                         X   Limits/Exposures
      Insured's Legal Status/Business of Insured                        X   Premium Determination
      Underlying Insurance                                                  Rates
      Policy Number

is (are) changed as follows:
                     REPLACEMENT COST
                  BUSINESS PERSONAL PROPERTY                                                           FULL RCV
                    REPLACEMENT COST
                    AUTOMATIC INCREASE IN COVERAGE                 2%
             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
               RESTAURANT - MCDONALDS
                "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                 PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                 REPLACEMENT COST BASIS".
                                                   SECTION I PROPERTY

             OPTIONAL COVERAGES                                                          LIMIT OF INSURANCE
             THE FOLLOWING IS ADDED:
                 MONEY AND SECURITIES
                   INSIDE THE PREMISES                                                                  $25,000
                   OUTSIDE THE PREMISES                                                                 $25,000
             PROPERTY FORMS AND ENDORSEMENTS APPLYING TO THIS PREMISE:
               BP 84 11 07 98     BUILDING LIMIT INFLATION PROTECTION COVERAGE
All other terms remain unchanged.                                                                             Page 03 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                 AUTHORIZED
                 REPRESENTATIVE
                                   ABCEFGH                               COUNTERSIGNED
                                                                         LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                 Stock No.18020

                                                                                                      Exhibit A - Page 4 of 135
      133                                                                               12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 5 of 135 PageID #:21

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE      ADD'L PREMIUM            RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                    03-01-2018            $5,468.00                                            001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT            014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:
                 BP 84 10 07 98              BUSINESS PERSONAL PROPERTY AUTOMATIC INCREASE IN
                                             COVERAGE
                 BP 85 11 12 08              BUILDING AND BUSINESS PERSONAL PROPERTY
                                             LIMITATION(TEXT)
                 BP 04 41 01 06              BUSINESS INCOME CHANGES - INCREASED PERIOD OF
                                             RESTORATION (NO WAITING PERIOD)
                 BP 84 26 01 13              BOP ENHANCEMENT
                 BP 85 18 03 16              UNMATCHED PROPERTY DAMAGE EXCLUSION ENDORSEMENT

                 BP 04 15 01 06      SPOILAGE COVERAGE
                 PREM NO:    21 BLDG NO. 1
                 DESCRIPTION OF PERISHABLE STOCK : ALL PERISHABLE STOCK
                 LIMIT OF INSURANCE:                                $25,000
                 DEDUCTIBLE:                             $500
                 REFRIGERATION MAINTENANCE AGREEMENT:    DOES APPLY
                 BREAKDOWN OR CONTAMINATION:             DOES APPLY
                 POWER OUTAGE:                           DOES APPLY

             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
               RESTAURANT - MCDONALDS
                "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                 PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                 REPLACEMENT COST BASIS".
All other terms remain unchanged.                                                                            Page 04 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                             COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                Stock No.18020

                                                                                                     Exhibit A - Page 5 of 135
      133                                                                               12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 6 of 135 PageID #:22

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE      ADD'L PREMIUM            RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                    03-01-2018            $5,468.00                                            001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT            014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:


                                                    SECTION I PROPERTY

             OPTIONAL COVERAGES                                                         LIMIT OF INSURANCE

             THE FOLLOWING IS ADDED:
                 BP 84 52 01 13    EQUIPMENT BREAKDOWN PROTECTION
                 PREM NO. BLDG NO.
                     21       1
                 NUMBER OF HOURS - BUSINESS TIME INCOME DEDUCTIBLE                            0

             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
               RESTAURANT - MCDONALDS
                "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                 PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                 REPLACEMENT COST BASIS".

                                    SECTION II LIABILITY AND MEDICAL EXPENSES
             THE FOLLOWING IS ADDED:

All other terms remain unchanged.                                                                            Page 05 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                             COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                Stock No.18020

                                                                                                     Exhibit A - Page 6 of 135
      133                                                                               12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 7 of 135 PageID #:23

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                EFFECTIVE DATE       ADD'L PREMIUM            RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                   03-01-2018             $5,468.00                                            001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT            014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:
             LOCATION                                               PREMIUM BASIS
               PREMISES NO.             21     BUILDING NO. 1
                                                           ON FILE WITH COMPANY

             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
               RESTAURANT - MCDONALDS
                "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                 PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                 REPLACEMENT COST BASIS".

                                   SECTION II LIABILITY AND MEDICAL EXPENSES
             THE FOLLOWING IS ADDED:

             LIABILITY FORMS AND ENDORSEMENTS APPLYING TO THIS PREMISE:
               BP 10 05 07 02     EXCLUSION - YEAR 2000 COMPUTER-RELATED AND OTHER
                                  ELECTRONIC PROBLEMS
               BP 85 04 07 10     EXCLUSION - LEAD LIABILITY

             CHANGES APPLY TO THE FOLLOWING PREMISE:
               PREMISE NO.   21 BUILDING NO. 1
             2310 75TH ST
             WOODRIDGE, IL 60517-2301
All other terms remain unchanged.                                                                            Page 06 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                 AUTHORIZED
                 REPRESENTATIVE
                                   ABCEFGH                              COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                Stock No.18020

                                                                                                     Exhibit A - Page 7 of 135
      133                                                                               12XH289501     11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 8 of 135 PageID #:24

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE      ADD'L PREMIUM            RETURN PREMIUM          POLICY CHANGE NO.
     12XH289501                    03-01-2018            $5,468.00                                               001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT             014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:
                 RESTAURANT - MCDONALDS
                  "ALL APPLICABLE MCDONALD'S RESTAURANT BUILDING, BUSINESS PERSONAL
                   PROPERTY, FENCE, AND SIGN COVERAGES ARE PROVIDED ON A FULL
                   REPLACEMENT COST BASIS".

                                    SECTION II LIABILITY AND MEDICAL EXPENSES
             THE FOLLOWING IS ADDED:

             LIABILITY FORMS AND ENDORSEMENTS APPLYING TO THIS PREMISE:
                 BP 04 38 01 06     MEDICAL EXPENSES - EXCLUSION
                  PREMISE NO.    21 BUILDING NO. 1
                     MEDICAL EXPENSES - ANY ONE PERSON                                               EXCLUDED
             FORMS AND ENDORSEMENTS APPLYING TO PROPERTY AND LIABILITY AT THIS
             PREMISE:
               BP 05 24 01 15     EXCL CERT ACTS TERRORISM
               BP 04 31 01 06     FOOD CONTAMINATION
                 BP 84 07 01 17     MCDONALDS RESTAURANT SPECIAL COVERAGE - A
                 PREM NO.    21 BLDG NO. 1
                 BP 84 07 01 17     MCDONALDS RESTAURANT SPECIAL COVERAGE - B
                 PREM NO.    21 BLDG NO. 1
                 TYPE OF INTEREST
All other terms remain unchanged.                                                                               Page 07 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                             COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                   Stock No.18020

                                                                                                      Exhibit A - Page 8 of 135
      133                                                                               12XH289501   11 001 JJV006
            Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 9 of 135 PageID #:25

                               THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                     POLICY CHANGES


     POLICY NUMBER                 EFFECTIVE DATE      ADD'L PREMIUM            RETURN PREMIUM        POLICY CHANGE NO.
     12XH289501                    03-01-2018            $5,468.00                                            001
     ISSUED TO
     CARNAGIO ENTERPRISES INC
     AGENT119-073                                                  CUSTOMER BILLING ACCOUNT            014-793-356 66
     DEAN VILLELLA AGENCY, INC.

The following item(s):

      Additional Interested Parties                                    X   Classification/Class Codes
 X    Covered Property/Location Description                            X   Coverage Forms and Endorsements
      Insured's Name                                                   X   Deductibles
      Insured's Mailing Address                                        X   Limits/Exposures
      Insured's Legal Status/Business of Insured                       X   Premium Determination
      Underlying Insurance                                                 Rates
      Policy Number

is (are) changed as follows:
                 NOT APPLICABLE
                 NAME OF PERSON OR ORGANIZATION




All other terms remain unchanged.                                                                            Page 08 of 08

AMERICAN FAMILY MUTUAL INSURANCE COMPANY
MADISON, WISCONSIN

                  AUTHORIZED
                  REPRESENTATIVE
                                    ABCEFGH                             COUNTERSIGNED
                                                                        LICENSED RESIDENT AGENT




IL 75 37 09 09                                           INSURED                                                Stock No.18020

                                                                                                     Exhibit A - Page 9 of 135
    133                                                                                                          12XH289501        11 001 JJV006
          Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 10 of 135 PageID #:26
POLICY NUMBER:         12XH289501                                                                                                    BUSINESSOWNERS
                                                                                                                                         BP 85 11 12 08

                             THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                   BUILDING AND BUSINESS PERSONAL PROPERTY CHANGES


This endorsement modifies insurance provided under the following:
     BUSINESSOWNERS COVERAGE FORM

                                                                       SCHEDULE*
                                                                                                                                         Auxiliary
                                                                                                                   Auxiliary        Buildings Business
 Premises        Building                                                                                          Building/         Personal Property
    No.            No.      Auxiliary Building/Structure Description                                            Structure Limit            Limit




  * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.



                                                                                                                                                 Page 1 of 2
BP 85 11 12 08                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.               Stock No. 19225

                                                                                                                                  Exhibit A - Page 10 of 135
    133                                                                                                          12XH289501      11 001 JJV006
          Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 11 of 135 PageID #:27
Section I - Property is amended as follows:                                                             (a) Made a part of the described building you
A. Paragraph A.1. Covered Property is replaced with the                                                      occupy but do not own; and
   following:                                                                                           (b) You acquired or made at your expense but
        Covered Property includes Building as described under                                                cannot legally remove;
        Paragraph a. below, Business Personal Property as                                         (4) Leased personal property for which you have a
        described under Paragraph b. below, Auxiliary                                                   contractual responsibility to insure, unless
        Buildings/Structures as described under Paragraph c.                                            otherwise provided for under Paragraph 1.b.(2);
        below, Auxiliary Buildings Business Personal Property as                                        and
        described under Paragraph d. below, or all four,                                          (5) Exterior building glass, if you are a tenant and no
        depending on whether a Limit of Insurance is shown in the                                       Limit of Insurance is shown in the Declarations
        Declarations for that type of property. Regardless of                                           for Building property. The glass must be owned
        whether coverage is shown in the Declarations for                                               by you or in your care, custody or control.
        Buildings, Business Personal Property, Auxiliary
                                                                                               c. Auxiliary Buildings/Structures, meaning the auxiliary
        Buildings/Structures, Auxiliary Buildings Business
                                                                                                  buildings/structures described in the above Schedule
        Personal Property, or all four, there is no coverage for
                                                                                                  located at the premises shown in the Declarations,
        property described under Paragraph A.2. Property Not
                                                                                                  including:
        Covered.
                                                                                                  (1) Completed additions;
        a. Building, means the described building shown in the
             Declarations, including:                                                             (2) Fixtures;                                         -
            (1) Completed additions;                                                              (3) Permanently installed:
            (2) Fixtures, including outdoor fixtures;                                                 (a) Machinery; and
            (3) Permanently installed:                                                                (b) Equipment;
                (a) Machinery; and                                                                (4) Personal property owned by you that is used to
                                                                                                       maintain or service the auxiliary buildings/
                (b) Equipment;
                                                                                                       structures, including:
            (4) Your personal property in apartments, rooms or
                                                                                                      (a) Fire extinguishing equipment;
                common areas furnished by you as landlord;
                                                                                                      (b) Floor coverings; and
             (5) Personal property owned by you that is used to
                 maintain or service the described building or the                                    (c) Appliances used for refrigerating, ventilating,
                 premises, including:                                                                      cooking, dishwashing or laundering;
                 (a) Fire extinguishing equipment;                                               (5) If not covered by other insurance:
                 (b) Outdoor furniture;                                                               (a) Additions under construction, alterations and
                 (c) Floor coverings; and
                                                                                                          repairs to the auxiliary buildings/structures;
                                                                                                      (b) Materials, equipment, supplies and temporary
                 (d) Appliances used for refrigerating, ventilating,
                                                                                                          structures, on or within 100 feet of the
                      cooking, dishwashing or laundering;
                                                                                                          auxiliary buildings/structures, used for making
             (6) If not covered by other insurance:                                                       additions, alterations or repairs to the auxiliary
                 (a) Additions under construction, alterations and                                        buildings/structures.
                      repairs to the described building;                                      d. Auxiliary Buildings Business Personal Property
                 (b) Materials, equipment, supplies and temporary                                located in or on the auxiliary buildings/structures
                      structures, on or within 100 feet of the                                   described in the above Schedule located at the
                      described premises, used for making                                        premises shown in the Declarations, including:
                      additions, alterations or repairs to the                                   (1) Property you own that is used in your business;
                      described building.
                                                                                                 (2) Property of others that is in your care, custody or
          b. Business Personal Property located in or on the                                           control, except as otherwise provided in Loss
             described building at the premises shown in the                                           Payment Property Loss Condition E.5.d.(3)(b);
             Declarations or in the open (or in a vehicle) within 100                            (3) Leased personal property for which you have a
             feet of the described premises, including:                                                contractual responsibility to insure, unless
             (1) Property you own that is used in your business;                                       otherwise provided for under Paragraph 1.b.(2).
             (2) Property of others that is in your care, custody or               B.     The following is added to E.3., Property Loss Conditions 
                 control, except as otherwise provided in Loss                            Duties In the Event of Loss or Damage:
                 Payment Property Loss Condition E.5.d.(3)(b);                            (10) Keep records of your property in such a way that we can
             (3) Tenant's improvements and betterments.                                        accurately determine the amount of any loss.
                  Improvements and betterments are fixtures,
                  alterations, installations or additions:




                                                                                                                                                  Page 2 of 2
BP 85 11 12 08                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.                Stock No. 19225

                                                                                                                                Exhibit A - Page 11 of 135
                             76                                                                      12XH289501    11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 12 of 135 PageID #:28




                                                BUSINESSOWNERS POLICY
                                                             Non-assessable policy Issued by
                                                AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                   6000 American Pkwy
                                                                Madison WI 53783-0001
                                                                     (608) 249-2111
                                                         Member of American Family Insurance Group




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA

                         BP 80 01 05 17                                                                               Stock No. 14744

                                                                                                                  Exhibit A - Page 12 of 135
                             76                                                                                          12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 13 of 135 PageID #:29




                                    THIS POLICY CONSISTS OF:


                                    - DECLARATIONS

                                    - BUSINESSOWNERS COVERAGE FORM

                                    - APPLICABLE FORMS AND ENDORSEMENTS


                                    Notification of changes to the Businessowners Policy that occur during the policy term will be made using a change
                                    endorsement that is issued by us and made a part of this policy. Whenever the se ntence "Information required to complete
                                    this Schedule, if not shown on this endorsement, will be shown in the Declarations" appears in an endorsement attached
                                    to this policy, the sentence is changed to read:

                                    Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declaration or on a
                                    change endorsement issued by us, and made a part of this policy.




                                                              Includes copyrighted material of Insurance Services Office, Inc.,
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV                                                              with its permission.
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 80 01 05 17                                                  Page 2 of 4                                           Stock No. 14744

                                                                                                                                        Exhibit A - Page 13 of 135
                             76                                                           12XH289501    11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 14 of 135 PageID #:30




                                                 AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                               A STOCK INSURER
                                                                  6000 American Pkwy
                                                                 Madison WI 53783- 0001




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         IL 75 43 05 17                                                                         Stock No. 38126

                                                                                                       Exhibit A - Page 14 of 135
                         Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 15 of 135 PageID #:31




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA




                                                                                           Exhibit A - Page 15 of 135
                             76                                                                                           12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 16 of 135 PageID #:32
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                             MADISON, WISCONSIN 53783-0001
                                                                               BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                DECLARATIONS                                  CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                          NAMED       CARNAGIO ENTERPRISES INC
                          INSURED     DBA MCDONALDS
                         MAILING      PO BOX 523
                         ADDRESS      MINOOKA, IL 60447-0523


                         POLICY PERIOD                FROM      03-01-2018                  TO     03-01-2019
                                                      12:01 A.M. Standard Time at your mailing address shown above.

                         FORM OF BUSINESS        CORPORATION
                         In return for the payment of the premium, and subject to all the terms of this policy, we agree with you to provide the insurance as stated in
                         this policy.

                                                                                 SECTION I PROPERTY
                         ALL PROPERTY COVERAGES ARE SUBJECT TO THE FOLLOWING:

                         COVERED CAUSES OF LOSS          SPECIAL - RISK OF DIRECT PHYSICAL LOSS

                         COVERAGE PROVIDED INSURANCE AT THE FOLLOWING DESCRIBED PREMISES ONLY FOR COVERAGES FOR WHICH A LIMIT OF INSURANCE
                                                 IS SHOWN UNLESS COVERAGE IS PROVIDED BY AN ENDORSEMENT.

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0003             BUILDING NO. 001
                              STORE NUMBER 26960
                              LOCATION           1421 RIVERBOAT CENTER DR
                                                 JOLIET, IL 60431-9337

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           JOISTED MASONRY
                              YEAR BUILT             2001
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                   365

                              CERTIFIED ACTS OF TERRORISM                                                                                              $16.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $1,000
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                      $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                     5%

                              COVERAGE                                                                LIMIT OF INSURANCE                           PREMIUM
                                  BUILDING                                                              FULL RCV                                     $749.00



                         AGENT 119-073                                                           PHONE                           PAGE       0001
                         DEAN VILLELLA AGENCY, INC.                                              651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                            ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                   INSURED                                                          Stock No. 15141

                                                                                                                                           Exhibit A - Page 16 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 17 of 135 PageID #:33
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66


                                     REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $15.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $1,262.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $122.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $25,000                           $62.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0008             BUILDING NO. 001
                              STORE NUMBER 31729
                              LOCATION           778 S WEBER RD
                                                 ROMEOVILLE, IL 60446-7532

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           JOISTED MASONRY
                              YEAR BUILT             2007
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $14.00



                         AGENT 119-073                                                         PHONE                           PAGE       0002
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 17 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 18 of 135 PageID #:34
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66


                                  EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $1,000
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                           FULL RCV                                   $646.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                     FULL RCV                                     $12.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                         FULL RCV                                 $1,010.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $141.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $25,000                           $62.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 30 01 06                       BP 04 41 01 06
                         BP 84 10 07 98                    BP 84 11 07 98                      BP 84 26 01 13                       BP 84 52 01 13
                         BP 85 11 12 08




                         AGENT 119-073                                                         PHONE                           PAGE       0003
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 18 of 135
                             76                                                                           12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 19 of 135 PageID #:35
                                                        AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                     MADISON, WISCONSIN 53783-0001
                                                                      BUSINESSOWNERS POLICY
                         POLICY NUMBER                                         DECLARATIONS                       CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                              014-793-356 66



                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0009        BUILDING NO. 001
                              STORE NUMBER 14992
                              LOCATION        100 RIDGE RD
                                              MINOOKA, IL 60447-9805

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION       JOISTED MASONRY
                              YEAR BUILT         2001
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL       365

                              CERTIFIED ACTS OF TERRORISM                                                                        $13.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE           $1,000
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                          $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                         5%

                              COVERAGE                                                     LIMIT OF INSURANCE                 PREMIUM
                                  BUILDING                                                  FULL RCV                           $462.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                            FULL RCV                             $15.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                FULL RCV                         $1,262.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE        2%


                              ADDITIONAL COVERAGE                                          LIMIT OF INSURANCE                 PREMIUM
                                  BUSINESS INCOME                                     ACTUAL LOSS SUSTAINED                   INCLUDED

                              OPTIONAL COVERAGES                                           LIMIT OF INSURANCE                 PREMIUM
                                  OUTDOOR SIGNS                                                   FULL RCV                    INCLUDED
                                  MONEY AND SECURITIES                                                                          $68.00
                                    INSIDE THE PREMISES                                            $25,000                    INCLUDED
                                    OUTSIDE THE PREMISES                                           $25,000                    INCLUDED
                                  EQUIPMENT BREAKDOWN                                             INCLUDED                      $83.00


                              OTHER COVERAGES OR OPTIONS                                   LIMIT OF INSURANCE                 PREMIUM




                         AGENT 119-073                                               PHONE                      PAGE       0004
                         DEAN VILLELLA AGENCY, INC.                                  651-483-0000               BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                           ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                          INSURED                                           Stock No. 15141

                                                                                                                         Exhibit A - Page 19 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 20 of 135 PageID #:36
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $25,000                           $62.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0010             BUILDING NO. 001
                              STORE NUMBER 00055
                              LOCATION           225 OGDEN AVE
                                                 DOWNERS GROVE, IL 60515-3144

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             1990
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $26.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                            FULL RCV                                  $668.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $3,617.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED


                         AGENT 119-073                                                         PHONE                           PAGE       0005
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 20 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 21 of 135 PageID #:37
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                DECLARATIONS                                  CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66




                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $111.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0011             BUILDING NO. 001
                              STORE NUMBER 00073
                              LOCATION           445 ROOSEVELT RD
                                                 GLEN ELLYN, IL 60137-5622

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             2000
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $26.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                            FULL RCV                                  $747.00
                                    REPLACEMENT COST



                         AGENT 119-073                                                         PHONE                           PAGE       0006
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 21 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 22 of 135 PageID #:38
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $3,519.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $128.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0012             BUILDING NO. 001
                              STORE NUMBER 03209
                              LOCATION           3S010 IL ROUTE 53
                                                 GLEN ELLYN, IL 60137-7337

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             1980
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $26.00
                                EXCLUSION - FIRE EXCEPTION



                         AGENT 119-073                                                         PHONE                           PAGE       0007
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 22 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 23 of 135 PageID #:39
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66




                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                           FULL RCV                                   $694.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                     FULL RCV                                     $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                         FULL RCV                                 $3,584.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $111.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08




                         AGENT 119-073                                                         PHONE                           PAGE       0008
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 23 of 135
                             76                                                                           12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 24 of 135 PageID #:40
                                                        AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                     MADISON, WISCONSIN 53783-0001
                                                                      BUSINESSOWNERS POLICY
                         POLICY NUMBER                                         DECLARATIONS                       CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                              014-793-356 66



                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0013        BUILDING NO. 001
                              STORE NUMBER 10742
                              LOCATION        2030 S NAPERVILLE RD
                                              WHEATON, IL 60189-8171

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION       MASONRY NON-COMBUSTIBLE
                              YEAR BUILT         2012
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL       365

                              CERTIFIED ACTS OF TERRORISM                                                                        $26.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE           $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                          $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                         5%

                              COVERAGE                                                     LIMIT OF INSURANCE                 PREMIUM
                                  BUILDING                                                  FULL RCV                           $646.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                            FULL RCV                             $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                FULL RCV                         $3,617.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE        2%


                              ADDITIONAL COVERAGE                                          LIMIT OF INSURANCE                 PREMIUM
                                  BUSINESS INCOME                                      ACTUAL LOSS SUSTAINED                  INCLUDED

                              OPTIONAL COVERAGES                                           LIMIT OF INSURANCE                 PREMIUM
                                  OUTDOOR SIGNS                                                   FULL RCV                    INCLUDED
                                  MONEY AND SECURITIES                                                                          $68.00
                                    INSIDE THE PREMISES                                            $25,000                    INCLUDED
                                    OUTSIDE THE PREMISES                                           $25,000                    INCLUDED
                                  EQUIPMENT BREAKDOWN                                             INCLUDED                     $128.00


                              OTHER COVERAGES OR OPTIONS                                   LIMIT OF INSURANCE                 PREMIUM




                         AGENT 119-073                                               PHONE                      PAGE       0009
                         DEAN VILLELLA AGENCY, INC.                                  651-483-0000               BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                           ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                          INSURED                                           Stock No. 15141

                                                                                                                         Exhibit A - Page 24 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 25 of 135 PageID #:41
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0014             BUILDING NO. 001
                              STORE NUMBER 11231
                              LOCATION           1520 N NAPER BLVD
                                                 NAPERVILLE, IL 60563-1502

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             2012
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $26.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                            FULL RCV                                  $646.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $3,617.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED


                         AGENT 119-073                                                         PHONE                           PAGE       0010
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 25 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 26 of 135 PageID #:42
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                DECLARATIONS                                  CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66




                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $128.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0015             BUILDING NO. 001
                              STORE NUMBER 33932
                              LOCATION           1 YORKTOWN SHOPPING CTR
                                                 LOMBARD, IL 60148-5516

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             2000
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $27.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                            FULL RCV                                  $697.00
                                    REPLACEMENT COST



                         AGENT 119-073                                                         PHONE                           PAGE       0011
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 26 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 27 of 135 PageID #:43
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $3,596.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $128.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0016             BUILDING NO. 001
                              STORE NUMBER 36793
                              LOCATION           2535 OGDEN AVE
                                                 DOWNERS GROVE, IL 60515-1708

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             2012
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $26.00
                                EXCLUSION - FIRE EXCEPTION



                         AGENT 119-073                                                         PHONE                           PAGE       0012
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 27 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 28 of 135 PageID #:44
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66




                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                           FULL RCV                                   $621.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                     FULL RCV                                     $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                         FULL RCV                                 $3,617.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED

                              OPTIONAL COVERAGES                                                    LIMIT OF INSURANCE                         PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                         INCLUDED
                                  MONEY AND SECURITIES                                                                                           $68.00
                                    INSIDE THE PREMISES                                                       $25,000                          INCLUDED
                                    OUTSIDE THE PREMISES                                                      $25,000                          INCLUDED
                                  EQUIPMENT BREAKDOWN                                                        INCLUDED                           $128.00


                              OTHER COVERAGES OR OPTIONS                                            LIMIT OF INSURANCE                         PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08




                         AGENT 119-073                                                         PHONE                           PAGE       0013
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 28 of 135
                             76                                                                           12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 29 of 135 PageID #:45
                                                        AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                     MADISON, WISCONSIN 53783-0001
                                                                      BUSINESSOWNERS POLICY
                         POLICY NUMBER                                         DECLARATIONS                       CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                              014-793-356 66



                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0018        BUILDING NO. 001
                              STORE NUMBER 15701
                              LOCATION        2401 63RD ST
                                              WOODRIDGE, IL 60517-1364

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION       MASONRY NON-COMBUSTIBLE
                              YEAR BUILT         2010
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL       365

                              CERTIFIED ACTS OF TERRORISM                                                                        $20.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE           $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                          $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                         5%

                              COVERAGE                                                     LIMIT OF INSURANCE                 PREMIUM
                                  BUILDING                                                  FULL RCV                           $957.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                            FULL RCV                             $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                FULL RCV                         $1,845.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE        2%


                              ADDITIONAL COVERAGE                                          LIMIT OF INSURANCE                 PREMIUM
                                  BUSINESS INCOME                                     ACTUAL LOSS SUSTAINED                   INCLUDED

                              OPTIONAL COVERAGES                                           LIMIT OF INSURANCE                 PREMIUM
                                  OUTDOOR SIGNS                                                   FULL RCV                    INCLUDED
                                  MONEY AND SECURITIES                                                                          $68.00
                                    INSIDE THE PREMISES                                            $25,000                    INCLUDED
                                    OUTSIDE THE PREMISES                                           $25,000                    INCLUDED
                                  EQUIPMENT BREAKDOWN                                             INCLUDED                     $181.00


                              OTHER COVERAGES OR OPTIONS                                   LIMIT OF INSURANCE                 PREMIUM




                         AGENT 119-073                                               PHONE                      PAGE       0014
                         DEAN VILLELLA AGENCY, INC.                                  651-483-0000               BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                           ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                          INSURED                                           Stock No. 15141

                                                                                                                         Exhibit A - Page 29 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 30 of 135 PageID #:46
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                 CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66



                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                         INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                         INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                           $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                         INCLUDED
                                  FLOOD                                                                       FULL RCV                         INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                         DESCRIPTION OF PREMISES
                              PREMISES NO. 0019             BUILDING NO. 001
                              STORE NUMBER 34979
                              LOCATION           840 E BOUGHTON RD
                                                 BOLINGBROOK, IL 60440-2355

                              BUILDING INTEREST     OWNER OCCUPIED
                              PREDOMINANT OCCUPANCY RESTAURANT - MCDONALDS

                              CONSTRUCTION           MASONRY NON-COMBUSTIBLE
                              YEAR BUILT             2010
                              COMMERCIAL BUILDING CONSTRUCTION COST INDEX LEVEL                 365

                              CERTIFIED ACTS OF TERRORISM                                                                                         $20.00
                                EXCLUSION - FIRE EXCEPTION


                              POLICY PROPERTY DEDUCTIBLE                  $2,500
                              OTHER PROPERTY DEDUCTIBLE(S)
                                  OPTIONAL COVERAGE/GLASS DEDUCTIBLE                                    $500
                                  EARTH MOVEMENT PERCENTAGE DEDUCTIBLE                                   5%

                              COVERAGE                                                              LIMIT OF INSURANCE                         PREMIUM
                                  BUILDING                                                            FULL RCV                                  $957.00
                                    REPLACEMENT COST

                                  AUXILIARY BUILDINGS/STRUCTURES                                      FULL RCV                                    $19.00
                                    REPLACEMENT COST

                                  BUSINESS PERSONAL PROPERTY                                          FULL RCV                                $1,845.00
                                    REPLACEMENT COST
                                    AUTOMATIC INCREASE IN COVERAGE                2%


                              ADDITIONAL COVERAGE                                                   LIMIT OF INSURANCE                         PREMIUM
                                  BUSINESS INCOME                                                 ACTUAL LOSS SUSTAINED                        INCLUDED


                         AGENT 119-073                                                         PHONE                           PAGE       0015
                         DEAN VILLELLA AGENCY, INC.                                            651-483-0000                    BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                                          ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                     Stock No. 15141

                                                                                                                                         Exhibit A - Page 30 of 135
                             76                                                                                          12XH289501           11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 31 of 135 PageID #:47
                                                              AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                            MADISON, WISCONSIN 53783-0001
                                                                              BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                DECLARATIONS                                   CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                 014-793-356 66




                              OPTIONAL COVERAGES                                                     LIMIT OF INSURANCE                           PREMIUM
                                  OUTDOOR SIGNS                                                               FULL RCV                             INCLUDED
                                  MONEY AND SECURITIES                                                                                               $68.00
                                    INSIDE THE PREMISES                                                        $25,000                             INCLUDED
                                    OUTSIDE THE PREMISES                                                       $25,000                             INCLUDED
                                  EQUIPMENT BREAKDOWN                                                         INCLUDED                              $181.00


                              OTHER COVERAGES OR OPTIONS                                             LIMIT OF INSURANCE                           PREMIUM
                                  SEWER BACKUP AND SUMP OVERFLOW                                              FULL RCV                             INCLUDED
                                  EARTH MOVEMENT                                                              FULL RCV                             INCLUDED
                                  FOOD CONTAMINATION                                                           $30,000                               $72.00
                                    ADDITIONAL ADVERTISING EXPENSE                                             $10,000                             INCLUDED
                                  FLOOD                                                                       FULL RCV                             INCLUDED

                         Property forms and endorsements applying to this premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 85 18 03 16                    BP 04 15 01 06                      BP 04 41 01 06                       BP 84 10 07 98
                         BP 84 11 07 98                    BP 84 26 01 13                      BP 84 52 01 13                       BP 85 11 12 08

                                                    APPLICABLE PROPERTY ENDORSEMENT CHARGES                           $14,941.00

                                                    TOTAL ADVANCE PROPERTY PREMIUM                                    $59,521.00

                         *REPLACEMENT COST VALUATION

                         Property forms and endorsements applying to all premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP 06 01 01 07                    BP 83 01 07 98                      BP 83 02 01 07


                                                                SECTION II LIABILITY AND MEDICAL EXPENSES
                         Except for Damage To Premises Rented To You, each paid claim for the following coverages reduces the amount of insurance we
                         provide during the applicable annual period. Please refer to Section II Liability in the BUSINESSOWNERS COVERAGE FORM and any
                         attached endorsements.

                            COVERAGE                                                                                                      LIMIT OF INSURANCE
                              AGGREGATE LIMIT (OTHER THAN PRODUCTS COMPLETED OPERATIONS)                                                      $2,000,000
                              PRODUCTS-COMPLETED OPERATIONS AGGREGATE LIMIT                                                                   $2,000,000



                               DAMAGE TO PREMISES RENTED TO YOU - ANY ONE PREMISES                                                            $50,000

                              LIABILITY - EACH OCCURENCE LIMIT                                                                            $1,000,000

                                  PREM 0003         BLDG 001              MEDICAL EXPENSES - ANY ONE PERSON                                     EXCLUDED


                         AGENT 119-073                                                          PHONE                              PAGE       0016
                         DEAN VILLELLA AGENCY, INC.                                             651-483-0000                       BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                              ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                  INSURED                                                        Stock No. 15141

                                                                                                                                            Exhibit A - Page 31 of 135
                             76                                                                                12XH289501     11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 32 of 135 PageID #:48
                                                         AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                   MADISON, WISCONSIN 53783-0001
                                                                    BUSINESSOWNERS POLICY
                         POLICY NUMBER                                      DECLARATIONS                               CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                    014-793-356 66



                                  PREM    0008   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0009   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0010   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0011   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0012   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0013   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0014   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0015   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0016   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0018   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED
                                  PREM    0019   BLDG   001      MEDICAL   EXPENSES   -   ANY   ONE   PERSON                    EXCLUDED

                           LOCATION                                   PREMIUM BASIS                             RATE        ADVANCE PREMIUM
                              PREMISES NO. 0003 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $772.00


                              PREMISES NO. 0008 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $959.00


                              PREMISES NO. 0009 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $799.00


                              PREMISES NO. 0010 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00


                              PREMISES NO. 0011 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00


                              PREMISES NO. 0012 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00


                              PREMISES NO. 0013 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00


                              PREMISES NO. 0014 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00


                              PREMISES NO. 0015 BUILDING NO. 001
                                                                    ON FILE WITH COMPANY                        1.065               $373.00



                         AGENT 119-073                                                PHONE                        PAGE       0017
                         DEAN VILLELLA AGENCY, INC.                                   651-483-0000                 BRANCH   JJV006   RENW
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
                         3820 CLEVELAND AVE N STE 200                                                              ENTRY DATE 12-13-2017
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                       INSURED                                                   Stock No. 15141

                                                                                                                            Exhibit A - Page 32 of 135
                              76                                                                                            12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 33 of 135 PageID #:49
                                                               AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.
                                                                              MADISON, WISCONSIN 53783-0001
                                                                                BUSINESSOWNERS POLICY
                         POLICY NUMBER                                                 DECLARATIONS                                     CUSTOMER BILLING ACCOUNT
                         12XH289501                                                                                                    014-793-356 66




                               PREMISES NO. 0016 BUILDING NO. 001
                                                                                ON FILE WITH COMPANY                          1.065                   $373.00


                               PREMISES NO. 0018 BUILDING NO. 001
                                                                                ON FILE WITH COMPANY                          1.065                   $373.00


                               PREMISES NO. 0019 BUILDING NO. 001
                                                                                ON FILE WITH COMPANY                          1.065                   $373.00


                                                                        CERTIFIED ACTS OF TERRORISM                          $29.00
                                                      TOTAL ADVANCE BUSINESS LIABILITY PREMIUM                          $5,916.00
                         Liability forms and endorsements applying to all premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP   04   10     01   06           BP   04   17   07   02              BP   04   38   01   06                 BP 04 54 01 06
                         BP   04   93     01   06           BP   05   17   01   06              BP   05   77   01   06                 BP 05 98 01 06
                         BP   10   05     07   02           BP   84   24   01   07              BP   85   04   07   10                 BP 85 10 07 98
                         BP   85   12     01   06           BP   85   15   09   07              IL   75   35   10   01

                                                                 TOTAL ADVANCE BUSINESS PREMIUM                       $65,437.00
                                                       This premium may be subject to adjustment.

                         Forms and endorsements applying to property and liability at all premises and made part of this policy at time of issue:
                         Any endorsement followed by a state abbreviation will only apply to coverages within this state.
                         BP IN 01 01 06                     BP 00 03 01 06                      BP 01 54 02 17                         BP 04 31 01 06
                         BP 05 01 07 02                     BP 05 15 01 15                      BP 05 24 01 15                         BP 05 41 01 15
                         BP 06 43 04 06                     BP 80 01 05 17                      BP 84 07 01 17                         IL 75 43 05 17

                         AUTHORIZED
                         REPRESENTATIVE
                                               ABCDEFGH                                                     COUNTERSIGNED

                                                                                                            LICENSED RESIDENT AGENT




                         AGENT 119-073                                                           PHONE                                PAGE       0018
                         DEAN VILLELLA AGENCY, INC.                                              651-483-0000                         BRANCH   JJV006   RENW
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                         3820 CLEVELAND AVE N STE 200                                                                                 ENTRY DATE 12-13-2017
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         ARDEN HILLS, MN 55112-3295
                         BP AF 01 05 17                                                    INSURED                                                       Stock No. 15141

                                                                                                                                               Exhibit A - Page 33 of 135
                             76                                                                                            12XH289501         11 000 KJR022 R
                                    Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 34 of 135 PageID #:50
                                                                                                                                                 BUSINESSOWNERS
                                                                                                                                                      BP IN 01 01 06

                                                                    BUSINESSOWNERS COVERAGE FORM INDEX


                         This index is provided only as a convenience. It should not be assumed to provide a reference to every provision that can affect a question,
                         claim or coverage. To determine the full scope of coverage and pertinent restrictions and exclusions, the policy (including endorsements)
                         must be read in its entirety. The features may also be affected by related provisions not referenced at all in the index, or noted elsewhere in
                         it. For instance, an Exclusion feature addresses a specific policy exclusion; but restrictions of coverage and exclusions also appear within
                         the areas where coverage, covered causes of loss, etc., are described.

                                                                                   Page                                                                   Page
                                  Businessowners Coverage Feature                                         Businessowners Coverage Feature
                                                                                  Number                                                                 Number

                         Abandonment Property Loss Condition                         15         Changes In Or Extremes Of Temperature Exclusion             13
                         Accounts Receivable Coverage Extension                      11         Civil Authority Additional Coverage                          6
                         Accounts Receivable Exclusion                               14         Collapse Additional Coverage                                3-4
                         Acts Or Decisions Exclusion                                 14         Collapse Exclusion                                          13
                         Additional Coverages                                       2-10        "Computer" Definition                                       21
                         "Advertisement" Definition                                  31         Concealment, Misrepresentation Or Fraud Condition           34
                         Aggregate Limits (Liability And Medical Expenses
                                                                                     30         Consequential Losses Exclusion                              13
                         Limits Of Insurance)
                                                                                                Continuous Or Repeated Seepage Or Leakage Of
                         Aircraft, Auto Or Watercraft Exclusion                     25-26                                                                   14
                                                                                                Water Exclusion
                         Appraisal Property Loss Condition                           15         Contractual Liability Exclusion                             24
                         "Auto" Definition                                           31         Control Of Property General Condition                       18
                         Bankruptcy General Condition                                30         "Counterfeit Money" Definition                              21
                         "Bodily Injury" Definition                                  31         Coverage Extensions  Section I  Property                 10-11
                                                                                                Coverage Extension  Supplementary Payments
                         Building Coverage                                            1                                                                     23
                                                                                                (Business Liability Coverage)
                         Building Limit  Automatic Increase (Limits Of
                                                                                    14-15       "Coverage Territory" Definition                             31
                         Insurance)
                         Business Income Additional Coverage                         4-5        Covered Causes Of Loss                                       2
                         Business Income And Extra Expense
                                                                                     14         Covered Property                                             1
                         Exclusions
                         Business Income From Dependent                                         Damage To Impaired Property Or Property Not
                                                                                     7-8                                                                    27
                         Properties Additional Coverage                                         Physically Injured Exclusion
                         Business Liability Coverage                                22-24       Damage To Property Exclusion                                26

                         Business Personal Property Coverage                          1         Damage To Your Product Exclusion                            26

                         Business Personal Property Limit 
                                                                                     15         Damage To Your Work Exclusion                               26
                         Seasonal Increase (Limit Of Insurance)
                         Cancellation Condition                                     33-34       Dampness Or Dryness Of Atmosphere Exclusion                 13
                         Certain Computer-Related Losses
                                                                                     12         Debris Removal Additional Coverage                          2-3
                         Exclusion
                         Changes Condition                                           34         Deductibles                                                 15


)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                        Page 1 of 4
                         BP IN 01 01 06                                               © ISO Properties, Inc., 2004                                       Stock No. 22057

                                                                                                                                            Exhibit A - Page 34 of 135
                             76                                                                                     12XH289501       11 000 KJR022 R
                                    Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 35 of 135 PageID #:51


                                                                            Page                                                              Page
                                  Businessowners Coverage Feature                                Businessowners Coverage Feature
                                                                           Number                                                            Number

                         Dishonesty Exclusion                                13        "Hostile Fire" Definition                                31
                         Duties In The Event Of Loss Or Damage Property
                                                                            15-16      "Impaired Property" Definition                           31
                         Loss Condition
                         Duties In The Event Of Occurrence,
                                                                             30        Increased Cost Of Construction Additional Coverage       6-7
                         Offense, Claim Or Suit General Condition
                         Earth Movement Exclusion                           11-12      Inspections And Surveys Condition                        34
                         Electrical Apparatus Exclusion                      13        Insurance Under Two Or More Coverages Condition          34
                         Electrical Disturbance Exclusion                    14        "Insured Contract" Definition                          31-32
                         Electronic Data Additional Coverage                 8         Installation, Testing, Repair Exclusion                  14
                                                                                       Interruption Of Computer Operations Additional
                         "Electronic Data" Definition                        21                                                                 8-9
                                                                                       Coverage
                         Electronic Data Exclusion                           27        "Leased Worker" Definition                               32
                                                                                       Legal Action Against Us Property Loss Condition 
                         "Employee" Definition                               31                                                                 16
                                                                                       Section I  Property
                                                                                       Legal Action Against Us General Condition Section
                         Employee Dishonesty Optional Coverage              19-20                                                             30-31
                                                                                       II  Liability
                         Employers Liability Exclusion                       24        Liability And Medical Expenses Definitions             31-33
                         Errors Or Omissions Exclusion                       14        Liability And Medical Expenses General Conditions      30-31
                         Examination Of Your Books And Records Condition     34        Liability And Medical Expenses Limits Of Insurance       30
                         Exposed Property Exclusion                          13        Liberalization Condition                                 34
                         Exclusions  Section I  Property                  11-14      Limitations                                               2
                         Exclusions  Section II  Liability                24-29      Limits Of Insurance  Section I  Property             14-15
                                                                                       Limited Coverage For "Fungi", Wet Or Dry Rot Or
                         "Executive Officer" Definition                      31                                                                9-10
                                                                                       Bacteria
                         Expected Or Intended Injury Exclusion               24        Liquor Liability Exclusion                               24
                         Extended Business Income Coverage (Business
                                                                             5         "Loading Or Unloading" Definition                        32
                         Income Additional Coverage)
                         Extra Expense Additional Coverage                   5         Loss Payment Property Loss Condition                   16-17
                         False Pretense Exclusion                            13        "Manager" Definition                                     21
                         Fire Department Service Charge                      3         Marring Or Scratching Exclusion                          13
                         Fire Extinguisher Systems Recharge
                                                                             8         Mechanical Breakdown Optional Coverage                 20-21
                         Expense Additional Coverage
                         Forgery Or Alteration Additional Coverage           6         Mechanical Breakdown Exclusion                           13
                         Frozen Plumbing Exclusion                           13        Medical Expenses Coverage                                24
                         "Fungi" Definition                                  21        Medical Expenses Exclusions                              28
                         "Fungi", Wet Or Dry Rot Or Bacteria Exclusion       12        "Member" Definition                                      21
                         Glass Expenses Additional Coverage                  8         "Mobile Equipment" Definition                            32
                         Governmental Action Exclusion                       12        Mobile Equipment Exclusion                               26


)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                            Page 2 of 4
                         BP IN 01 01 06                                      © ISO Properties, Inc., 2004                                    Stock No. 22057

                                                                                                                                    Exhibit A - Page 35 of 135
                             76                                                                                     12XH289501          11 000 KJR022 R
                                    Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 36 of 135 PageID #:52


                                                                             Page                                                                Page
                                  Businessowners Coverage Feature                                 Businessowners Coverage Feature
                                                                            Number                                                              Number

                         Money And Securities Optional Coverage               19        Pollution Exclusion  Section II  Liability             24-25
                         "Money" Definition                                   21        Power Failure Exclusion                                    12
                         Money Orders And "Counterfeit Money" Additional
                                                                              6         Premiums Condition                                         35
                         Coverage
                         Mortgageholders Property General
                                                                              18        Premium Audit Condition                                    35
                         Condition
                                                                                        Preservation Of Property Additional
                         Neglect Exclusion                                    13                                                                    3
                                                                                        Coverage
                         Negligent Work Exclusion                             14        "Products-Completed Operations Hazard" Definition        32-33
                         Nesting Or Infestation Exclusion                     13        Professional Services Exclusion                            26
                         Newly Acquired Or Constructed Property Coverage
                                                                              10        "Property Damage" Definition                               33
                         Extension
                         No Benefit To Bailee Property General Condition      18        Property Definitions                                     21-22
                         Nuclear Energy Liability Exclusion                  28-29      Property General Conditions                                18
                         Nuclear Hazard Exclusion                             12        Property Loss Conditions                                 15-18
                         "Occurrence" Definition                              32        Property Not Covered                                       1-2
                                                                                        Recall Of Products, Work Or Impaired Property
                         "Operations" Definition                              21                                                                   27
                                                                                        Exclusion
                         Optional Coverages                                  18-21      Recovered Property Loss Condition                          17
                         Ordinance Or Law Exclusion                           11        Resumption Of Operations Property Loss Condition           17
                         Other Insurance Condition                           34-35      Rust Or Other Corrosion Exclusion                          13
                         Other Types Of Loss Exclusion                        13        Section I  Property                                      1-22
                         Outdoor Property Coverage Extension                  10        Section II  Liability                                   22-33
                         Outdoor Signs Optional Coverage                     18-19      Section III  Common Policy Conditions                   33-35
                         "Period Of Restoration" Definition                   21        "Securities" Definition                                    22
                         "Personal And Advertising Injury" Definition         32        Separation Of Insureds General Condition                   31
                                                                                        Settling, Cracking, Shrinking Or Expansion
                         Personal And Advertising Injury Exclusions           27                                                                   13
                                                                                        Exclusion
                         Personal Effects Coverage Extension                  10        Smog Exclusion                                             13
                         Personal Property Off Premises Coverage
                                                                              10        Smoke, Vapor, Gas Exclusion                                13
                         Extension
                         Policy Period, Coverage Territory General
                                                                              18        "Specified Causes Of Loss" Definition                      22
                         Condition
                         Pollutant Clean Up And Removal Additional
                                                                              6         Steam Apparatus Exclusion                                  13
                         Coverage
                         "Pollutants" Definition  Section I 
                                                                              22        "Stock" Definition                                         22
                         Property
                         "Pollutants" Definition  Section II  Liability     32        "Suit" Definition                                          33
                         Pollution Exclusion  Section I  Property           13        "Temporary Worker" Definition                              33

)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                               Page 3 of 4
                         BP IN 01 01 06                                       © ISO Properties, Inc., 2004                                      Stock No. 22057

                                                                                                                                       Exhibit A - Page 36 of 135
                             76                                                                                     12XH289501      11 000 KJR022 R
                                    Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 37 of 135 PageID #:53


                                                                             Page                                                           Page
                                  Businessowners Coverage Feature                                 Businessowners Coverage Feature
                                                                            Number                                                         Number

                                                                                        Water Damage, Other Liquids, Powder Or Molten
                         Transfer Of Rights Of Recovery Against Others To
                                                                              35        Material Damage Additional                             4
                         Us Condition
                                                                                        Coverage
                         Transfer Of Your Rights And Duties Under This
                                                                              35        Water Exclusion                                       12
                         Policy Condition
                         Vacancy Property Loss Condition                     17-18      Wear And Tear Exclusion                               13

                         Valuable Papers And Records Coverage Extension      10-11      Weather Conditions Exclusion                          14

                         "Valuable Papers And Records" Definition             22        Who Is An Insured                                   29-30

                         "Volunteer Worker" Definition                        33        Workers' Compensation And Similar Laws Exclusion      24

                         War And Military Action Exclusion                    12        "Your Product" Definition                             33

                         War Exclusion                                        26        "Your Work" Definition                                33




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                          Page 4 of 4
                         BP IN 01 01 06                                       © ISO Properties, Inc., 2004                                 Stock No. 22057

                                                                                                                                 Exhibit A - Page 37 of 135
                             76                                                                                              12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 38 of 135 PageID #:54
                                                                                                                                                   BUSINESSOWNERS
                                                                                                                                                       BP 00 03 01 06

                                                                         BUSINESSOWNERS COVERAGE FORM


                         Various provisions in this policy restrict coverage. Read the entire                         (b) Materials, equipment, supplies and temporary
                         policy carefully to determine rights, duties and what is and is not                                structures, on or within 100 feet of the
                         covered.                                                                                           described premises, used for making
                         Throughout this Coverage Form the words "you" and "your" refer                                     additions, alterations or repairs to the
                         to the Named Insured shown in the Declarations. The words "we",                                    buildings or structures.
                         "us" and "our" refer to the Company providing this insurance.                        b. Business Personal Property located in or on the
                         In Section II  Liability, the word "insured" means any person or                        buildings at the described premises or in the open (or
                         organization qualifying as such under Paragraph C. Who Is An                             in a vehicle) within 100 feet of the described premises,
                         Insured.                                                                                 including:
                         Other words and phrases that appear in quotation marks have                              (1) Property you own that is used in your business;
                         special meaning. Refer to Paragraph H. Property Definitions in                           (2) Property of others that is in your care, custody or
                         Section I  Property and Paragraph F. Liability And Medical                                   control, except as otherwise provided in Loss
                         Expenses Definitions in Section II  Liability.                                               Payment Property Loss Condition Paragraph
                         SECTION I  PROPERTY                                                                          E.5.d.(3)(b);
                         A. Coverage                                                                              (3) Tenant's improvements and betterments.
                                                                                                                       Improvements and betterments are fixtures,
                              We will pay for direct physical loss of or damage to Covered                             alterations, installations or additions:
                              Property at the premises described in the Declarations caused
                              by or resulting from any Covered Cause of Loss.                                          (a) Made a part of the building or structure you
                                                                                                                            occupy but do not own; and
                              1. Covered Property
                                                                                                                      (b) You acquired or made at your expense but
                                  Covered Property includes Buildings as described under                                    cannot legally remove;
                                  Paragraph a. below, Business Personal Property as
                                  described under Paragraph b. below, or both, depending                          (4) Leased personal property which you have a
                                  on whether a Limit of Insurance is shown in the                                      contractual responsibility to insure, unless
                                  Declarations for that type of property. Regardless of                                otherwise provided for under Paragraph 1.b.(2);
                                  whether coverage is shown in the Declarations for                                    and
                                  Buildings, Business Personal Property, or both, there is no                     (5) Exterior building glass, if you are a tenant and no
                                  coverage for property described under Paragraph 2.                                   Limit of Insurance is shown in the Declarations for
                                  Property Not Covered.                                                                Building property. The glass must be owned by
                                   a. Buildings, meaning the buildings and structures at the                           you or in your care, custody or control.
                                       premises described in the Declarations, including:                  2. Property Not Covered
                                      (1) Completed additions;                                                Covered Property does not include:
                                      (2) Fixtures, including outdoor fixtures;                               a. Aircraft, automobiles, motortrucks and other vehicles
                                      (3) Permanently installed:                                                  subject to motor vehicle registration;
                                           (a) Machinery; and                                                 b. "Money" or "securities" except as provided in the:
                                           (b) Equipment;                                                         (1) Money and Securities Optional Coverage; or
                                      (4) Your personal property in apartments, rooms or                          (2) Employee Dishonesty Optional Coverage;
                                           common areas furnished by you as landlord;                         c. Contraband, or property in the course of illegal
                                      (5) Personal property owned by you that is used to                          transportation or trade;
                                           maintain or service the buildings or structures or                 d. Land (including land on which the property is located),
                                           the premises, including:                                               water, growing crops or lawns;
                                           (a) Fire extinguishing equipment;                                  e. Outdoor fences, radio or television antennas
                                           (b) Outdoor furniture;                                                 (including satellite dishes) and their lead-in wiring,
                                                                                                                  masts or towers, signs (other than signs attached to
                                           (c) Floor coverings; and                                               buildings), trees, shrubs or plants, all except as
                                           (d) Appliances used for refrigerating, ventilating,                    provided in the:
                                                cooking, dishwashing or laundering;                               (1) Outdoor Property Coverage Extension; or
                                      (6) If not covered by other insurance:
                                                                                                                  (2) Outdoor Signs Optional Coverage;
                                           (a) Additions under construction, alterations and
                                                                                                               f. Watercraft (including motors, equipment and
                                                repairs to the buildings or structures;                           accessories) while afloat;

)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 1 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                              Exhibit A - Page 38 of 135
                             76                                                                                              12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 39 of 135 PageID #:55
                                 g. Accounts, bills, food stamps, other evidences of debt,                    c. For loss or damage by theft, the following types of
                                     accounts receivable or "valuable papers and records";                       property are covered only up to the limits shown:
                                     except as otherwise provided in this policy;                                (1) $2,500 for furs, fur garments and garments
                                 h. "Computer(s)" which are permanently installed or                                 trimmed with fur.
                                     designed to be permanently installed in any aircraft,                       (2) $2,500 for jewelry, watches, watch movements,
                                     watercraft, motortruck or other vehicle subject to                              jewels, pearls, precious and semi-precious stones,
                                     motor vehicle registration. This paragraph does not                             bullion, gold, silver, platinum and other precious
                                     apply to "computer(s)" while held as "stock";                                   alloys or metals. This limit does not apply to
                                  i. "Electronic Data", except as provided under Additional                          jewelry and watches worth $100 or less per item.
                                     Coverages  Electronic Data. This Paragraph i. does                         (3) $2,500 for patterns, dies, molds and forms.
                                     not apply to your "stock" of prepackaged software.
                                                                                                           5. Additional Coverages
                              3. Covered Causes Of Loss
                                                                                                              a. Debris Removal
                                 Risks of direct physical loss unless the loss is:
                                                                                                                 (1) Subject to Paragraphs (3) and (4), we will pay
                                 a. Excluded in Paragraph B. Exclusions in Section I; or                             your expense to remove debris of Covered
                                 b. Limited in Paragraph 4. Limitations in Section I.                                Property caused by or resulting from a Covered
                              4. Limitations                                                                         Cause of Loss that occurs during the policy
                                                                                                                     period. The expenses will be paid only if they are
                                 a. We will not pay for loss of or damage to:                                        reported to us in writing within 180 days of the
                                     (1) Steam boilers, steam pipes, steam engines or                                date of direct physical loss or damage.
                                         steam turbines caused by or resulting from any                          (2) Debris Removal does not apply to costs to:
                                         condition or event inside such equipment. But we
                                         will pay for loss of or damage to such equipment                            (a) Extract "pollutants" from land or water; or
                                         caused by or resulting from an explosion of gases                           (b) Remove, restore or replace polluted land or
                                         or fuel within the furnace of any fired vessel or                                water.
                                         within the flues or passages through which the                          (3) Subject to the exceptions in Paragraph (4), the
                                         gases of combustion pass.                                                   following provisions apply:
                                     (2) Hot water boilers or other water heating                                    (a) The most that we will pay for the total of direct
                                         equipment caused by or resulting from any                                        physical loss or damage plus debris removal
                                         condition or event inside such boilers or                                        expense is the Limit of Insurance applicable
                                         equipment, other than an explosion.                                              to the Covered Property that has sustained
                                     (3) Property that is missing, where the only evidence                                loss or damage.
                                         of the loss or damage is a shortage disclosed on                            (b) Subject to Paragraph (a) above, the amount
                                         taking inventory, or other instances where there is                              we will pay for debris removal expense is
                                         no physical evidence to show what happened to                                    limited to 25% of the sum of the deductible
                                         the property. This limitation does not apply to the                              plus the amount that we pay for direct
                                         Optional Coverage for Money and Securities.                                      physical loss or damage to the Covered
                                     (4) Property that has been transferred to a person or                                Property that has sustained loss or damage.
                                         to a place outside the described premises on the                        (4) We will pay up to an additional $10,000 for debris
                                         basis of unauthorized instructions.                                         removal expense, for each location, in any one
                                     (5) The interior of any building or structure caused by                         occurrence of physical loss or damage to Covered
                                         or resulting from rain, snow, sleet, ice, sand or                           Property, if one or both of the following
                                         dust, whether driven by wind or not, unless:                                circumstances apply:
                                         (a) The building or structure first sustains damage                         (a) The total of the actual debris removal
                                               by a Covered Cause of Loss to its roof or                                  expense plus the amount we pay for direct
                                               walls through which the rain, snow, sleet, ice,                            physical loss or damage exceeds the Limit of
                                               sand or dust enters; or                                                    Insurance on the Covered Property that has
                                         (b) The loss or damage is caused by or results                                   sustained loss or damage.
                                               from thawing of snow, sleet or ice on the                             (b) The actual debris removal expense exceeds
                                               building or structure.                                                     25% of the sum of the deductible plus the
                                 b. We will not pay for loss of or damage to fragile articles                             amount that we pay for direct physical loss or
                                     such as glassware, statuary, marble, chinaware and                                   damage to the Covered Property that has
                                     porcelain, if broken, unless caused by the "specified                                sustained loss or damage.
                                     causes of loss" or building glass breakage. This                                Therefore, if Paragraphs (4)(a) and/or (4)(b) apply,
                                     restriction does not apply to:                                                  our total payment for direct physical loss or
                                     (1) Glass that is part of the exterior or interior of a                         damage and debris removal expense may reach
                                         building or structure;                                                      but will never exceed the Limit of Insurance on the
                                                                                                                     Covered Property that has sustained loss or
                                     (2) Containers of property held for sale; or                                    damage, plus $10,000.
                                     (3) Photographic or scientific instrument lenses.
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 2 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                              Exhibit A - Page 39 of 135
                             76                                                                                              12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 40 of 135 PageID #:56
                                   (5) Examples                                                               b. Preservation Of Property
                         Example #1                                                                              If it is necessary to move Covered Property from the
                                        Limit of Insurance                $ 90,000                               described premises to preserve it from loss or damage
                                                                                                                 by a Covered Cause of Loss, we will pay for any direct
                                        Amount of Deductible              $ 500                                  physical loss of or damage to that property:
                                        Amount of Loss                    $ 50,000                               (1) While it is being moved or while temporarily
                                        Amount of Loss Payable            $ 49,500                                     stored at another location; and
                                        ($50,000  $500)                                                         (2) Only if the loss or damage occurs within 30 days
                                        Debris Removal Expense            $ 10,000                                     after the property is first moved.
                                        Debris Removal Expense                                                c. Fire Department Service Charge
                                        Payable                           $ 10,000                               When the fire department is called to save or protect
                                        ($10,000 is 20% of $50,000)                                              Covered Property from a Covered Cause of Loss, we
                                                                                                                 will pay up to $2,500, unless a different limit is shown
                                       The debris removal expense is less than 25% of                            in the Declarations, for your liability for fire department
                                       the sum of the loss payable plus the deductible.                          service charges:
                                       The sum of the loss payable and the debris
                                       removal expense ($49,500 + $10,000 = $59,500)                             (1) Assumed by contract or agreement prior to loss;
                                       is less than the Limit of Insurance. Therefore the                              or
                                       full amount of debris removal expense is payable                          (2) Required by local ordinance.
                                       in accordance with the terms of Paragraph (3).                         d. Collapse
                         Example #2                                                                              (1) With respect to buildings:
                                        Limit of Insurance                $ 90,000                                    (a) Collapse means an abrupt falling down or
                                        Amount of Deductible              $ 500                                             caving in of a building or any part of a building
                                        Amount of Loss                    $ 80,000                                          with the result that the building or part of the
                                                                                                                            building cannot be occupied for its intended
                                        Amount of Loss Payable            $ 79,500                                          purpose;
                                        ($80,000  $500)                                                              (b) A building or any part of a building that is in
                                        Debris Removal Expense            $ 30,000                                          danger of falling down or caving in is not
                                        Debris Removal Expense                                                              considered to be in a state of collapse;
                                        Payable                                                                       (c) A part of a building that is standing is not
                                                                                                                            considered to be in a state of collapse even if
                                                  Basic Amount            $ 10,500
                                                                                                                            it has separated from another part of the
                                                  Additional Amount       $ 10,000                                          building; and
                                                                                                                      (d) A building that is standing or any part of a
                                          The basic amount payable for debris removal                                       building that is standing is not considered to
                                          expense under the terms of Paragraph (3) is                                       be in a state of collapse even if it shows
                                          calculated as follows: $80,000 ($79,500 + $500) x                                 evidence of cracking, bulging, sagging,
                                          .25 = $20,000; capped at $10,500). The cap                                        bending, leaning, settling, shrinkage or
                                          applies because the sum of the loss payable                                       expansion.
                                          ($79,500) and the basic amount payable for debris                      (2) We will pay for direct physical loss or damage to
                                          removal expense ($10,500) cannot exceed the                                  Covered Property, caused by collapse of a
                                          Limit of Insurance ($90,000).                                                building or any part of a building that is insured
                                          The additional amount payable for debris removal                             under this policy or that contains Covered
                                          expense is provided in accordance with the terms                             Property insured under this policy, if the collapse
                                          of Paragraph (4), because the debris removal                                 is caused by one or more of the following:
                                          expense ($30,000) exceeds 25% of the loss                                   (a) The "specified causes of loss" or breakage of
                                          payable plus the deductible ($30,000 is 37.5% of                                  building glass, all only as insured against in
                                          $80,000), and because the sum of the loss                                         this policy;
                                          payable and debris removal expense ($79,500 +
                                                                                                                      (b) Decay that is hidden from view, unless the
                                          $30,000 = $109,500) would exceed the Limit of
                                                                                                                            presence of such decay is known to an
                                          Insurance ($90,000). The additional amount of
                                                                                                                            insured prior to collapse;
                                          covered debris removal expense is $10,000, the
                                          maximum payable under Paragraph (4). Thus the                               (c) Insect or vermin damage that is hidden from
                                          total payable for debris removal expense in this                                  view, unless the presence of such damage is
                                          example is $20,500; $9,500 of the debris removal                                  known to an insured prior to collapse;
                                          expense is not covered.                                                     (d) Weight of people or personal property;
                                                                                                                      (e) Weight of rain that collects on a roof; or


)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 3 of 35
                         BP 00 03 01 06                                             © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                               Exhibit A - Page 40 of 135
                             76                                                                                                12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 41 of 135 PageID #:57
                                           (f) Use of defective material or methods in                           e. Water Damage, Other Liquids, Powder Or Molten
                                               construction, remodeling or renovation if the                        Material Damage
                                               collapse occurs during the course of the                             If loss or damage caused by or resulting from covered
                                               construction, remodeling or renovation.                              water or other liquid, powder or molten material
                                               However, if the collapse occurs after                                occurs, we will also pay the cost to tear out and
                                               construction, remodeling or renovation is                            replace any part of the building or structure to repair
                                               complete and is caused in part by a cause of                         damage to the system or appliance from which the
                                               loss listed in Paragraphs (a) through (e), we                        water or other substance escapes.
                                               will pay for the loss or damage even if use of
                                               defective material or methods in construction,                       We will not pay the cost to repair any defect that
                                               remodeling or renovation, contributes to the                         caused the loss or damage; but we will pay the cost to
                                               collapse.                                                            repair or replace damaged parts of fire extinguishing
                                                                                                                    equipment if the damage:
                                          The criteria set forth in Paragraphs (1)(a) through
                                                                                                                    (1) Results in discharge of any substance from an
                                          (1)(d) do not limit the coverage otherwise provided
                                          under this Additional Coverage for the causes of                               automatic fire protection system; or
                                          loss listed in Paragraphs (2)(a), (2)(d) and (2)(e).                      (2) Is directly caused by freezing.
                                      (3) With respect to the following property:                                f. Business Income
                                          (a) Awnings;                                                              (1) Business Income
                                          (b) Gutters and downspouts;                                                    (a) We will pay for the actual loss of Business
                                          (c) Yard fixtures;                                                                 Income you sustain due to the necessary
                                                                                                                             suspension of your "operations" during the
                                          (d) Outdoor swimming pools;                                                        "period of restoration". The suspension must
                                          (e) Piers, wharves and docks;                                                      be caused by direct physical loss of or
                                           (f) Beach or diving platforms or appurtenances;                                   damage to property at the described
                                                                                                                             premises. The loss or damage must be
                                          (g) Retaining walls; and
                                                                                                                             caused by or result from a Covered Cause of
                                          (h) Walks, roadways and other paved surfaces;                                      Loss. With respect to loss of or damage to
                                          if the collapse is caused by a cause of loss listed                                personal property in the open or personal
                                          in Paragraphs (2)(b) through (2)(f), we will pay for                               property in a vehicle, the described premises
                                          loss or damage to that property only if such loss or                               include the area within 100 feet of the site at
                                          damage is a direct result of the collapse of a                                     which the described premises are located.
                                          building insured under this policy and the property                                With respect to the requirements set forth in
                                          is Covered Property under this policy.                                             the preceding paragraph, if you occupy only
                                      (4) If personal property abruptly falls down or caves in                               part of the site at which the described
                                          and such collapse is not the result of collapse of a                               premises are located, your premises means:
                                          building, we will pay for loss or damage to                                         (i) The portion of the building which you rent,
                                          Covered Property caused by such collapse of                                             lease or occupy; and
                                          personal property only if:                                                         (ii) Any area within the building or on the site
                                          (a) The collapse was caused by a cause of loss                                          at which the described premises are
                                               listed in Paragraphs (2)(a) through (2)(f) of                                      located, if that area services, or is used to
                                               this Additional Coverage;                                                          gain access to, the described premises.
                                          (b) The personal property which collapses is                                   (b) We will only pay for loss of Business Income
                                               inside a building; and                                                        that you sustain during the "period of
                                          (c) The property which collapses is not of a kind                                  restoration" and that occurs within 12
                                               listed in Paragraph (3) above, regardless of                                  consecutive months after the date of direct
                                               whether that kind of property is considered to                                physical loss or damage. We will only pay for
                                               be personal property or real property.                                        ordinary payroll expenses for 60 days
                                          The coverage stated in this Paragraph (4) does                                     following the date of direct physical loss or
                                          not apply to personal property if marring and/or                                   damage, unless a greater number of days is
                                          scratching is the only damage to that personal                                     shown in the Declarations.
                                          property caused by the collapse.                                               (c) Business Income means the:
                                          Collapse of personal property does not mean                                         (i) Net Income (Net Profit or Loss before
                                          cracking, bulging, sagging, bending, leaning,                                           income taxes) that would have been
                                          settling, shrinkage or expansion.                                                       earned or incurred if no physical loss or
                                      (5) This Additional Coverage, Collapse, will not                                            damage had occurred, but not including
                                          increase the Limits of Insurance provided in this                                       any Net Income that would likely have
                                          policy.                                                                                 been earned as a result of an increase in
                                                                                                                                  the volume of business due to favorable
                                                                                                                                  business conditions caused by the impact
                                                                                                                                  of the Covered Cause of Loss on
)Dp0c=w tD6u&u;uL+                                                                                                            customers or on other businesses; and
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                              Page 4 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                 Exhibit A - Page 41 of 135
                             76                                                                                                12XH289501        11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 42 of 135 PageID #:58
                                              (ii) Continuing normal operating expenses                                 (b) That a part or all of the described premises is
                                                   incurred, including payroll.                                             rendered untenantable, if coverage for
                                          (d) Ordinary payroll expenses:                                                    Business Income applies.
                                               (i) Mean payroll expenses for all your                               (4) This Additional Coverage is not subject to the
                                                   employees except:                                                    Limits of Insurance of Section I  Property.
                                                     i. Officers;                                                g. Extra Expense
                                                    ii. Executives;                                                 (1) We will pay necessary Extra Expense you incur
                                                                                                                        during the "period of restoration" that you would
                                                   iii. Department Managers;
                                                                                                                        not have incurred if there had been no direct
                                                   iv. Employees under contract; and                                    physical loss or damage to property at the
                                                    v. Additional Exemptions shown in the                               described premises. The loss or damage must be
                                                        Declarations as:                                                caused by or result from a Covered Cause of
                                                             Job Classifications; or                                   Loss. With respect to loss of or damage to
                                                                                                                        personal property in the open or personal property
                                                             Employees.                                                in a vehicle, the described premises include the
                                              (ii) Include:                                                             area within 100 feet of the site at which the
                                                     i. Payroll;                                                        described premises are located.
                                                    ii. Employee benefits, if directly related                          With respect to the requirements set forth in the
                                                        to payroll;                                                     preceding paragraph, if you occupy only part of
                                                                                                                        the site at which the described premises are
                                                   iii. FICA payments you pay;
                                                                                                                        located, your premises means:
                                                   iv. Union dues you pay; and
                                                                                                                        (a) The portion of the building which you rent,
                                                    v. Workers' compensation premiums.                                      lease or occupy; and
                                      (2) Extended Business Income                                                      (b) Any area within the building or on the site at
                                          (a) If the necessary suspension of your                                           which the described premises are located, if
                                              "operations" produces a Business Income loss                                  that area services, or is used to gain access
                                              payable under this policy, we will pay for the                                to, the described premises.
                                              actual loss of Business Income you incur                              (2) Extra Expense means expense incurred:
                                              during the period that:
                                                                                                                        (a) To avoid or minimize the suspension of
                                               (i) Begins on the date property except                                       business and to continue "operations":
                                                   finished stock is actually repaired, rebuilt
                                                                                                                             (i) At the described premises; or
                                                   or replaced and "operations" are resumed;
                                                   and                                                                      (ii) At replacement premises or at temporary
                                                                                                                                 locations, including relocation expenses,
                                              (ii) Ends on the earlier of:
                                                                                                                                 and costs to equip and operate the
                                                     i. The date you could restore your                                          replacement or temporary locations.
                                                        "operations", with reasonable speed,
                                                                                                                        (b) To minimize the suspension of business if you
                                                        to the level which would generate the
                                                                                                                            cannot continue "operations".
                                                        Business Income amount that would
                                                        have existed if no direct physical loss                         (c) To:
                                                        or damage had occurred; or                                           (i) Repair or replace any property; or
                                                    ii. 30 consecutive days after the date                                  (ii) Research, replace or restore the lost
                                                        determined in Paragraph (a)(i) above,                                    information on damaged "valuable papers
                                                        unless a greater number of                                               and records"
                                                        consecutive days is shown in the                                    to the extent it reduces the amount of loss
                                                        Declarations.                                                       that otherwise would have been payable
                                              However, Extended Business Income does                                        under this Additional Coverage or Additional
                                              not apply to loss of Business Income incurred                                 Coverage f. Business Income.
                                              as a result of unfavorable business conditions                        (3) With respect to the coverage provided in this
                                              caused by the impact of the Covered Cause                                 Additional Coverage, suspension means:
                                              of Loss in the area where the described
                                              premises are located.                                                     (a) The partial slowdown or complete cessation
                                                                                                                            of your business activities; or
                                          (b) Loss of Business Income must be caused by
                                              direct physical loss or damage at the                                     (b) That a part or all of the described premises is
                                              described premises caused by or resulting                                     rendered untenantable, if coverage for
                                              from any Covered Cause of Loss.                                               Business Income applies.
                                      (3) With respect to the coverage provided in this                             (4) We will only pay for Extra Expense that occurs
                                          Additional Coverage, suspension means:                                        within 12 consecutive months after the date of
                                                                                                                        direct physical loss or damage. This Additional
                                          (a) The partial slowdown or complete cessation                                Coverage is not subject to the Limits of Insurance
                                              of your business activities; or                                           of Section I  Property.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 5 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                               Exhibit A - Page 42 of 135
                             76                                                                                                12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 43 of 135 PageID #:59
                                  h. Pollutant Clean Up And Removal                                              k. Forgery Or Alteration
                                      We will pay your expense to extract "pollutants" from                         (1) We will pay for loss resulting directly from forgery
                                      land or water at the described premises if the                                    or alteration of, any check, draft, promissory note,
                                      discharge, dispersal, seepage, migration, release or                              bill of exchange or similar written promise of
                                      escape of the "pollutants" is caused by or results from                           payment in "money", that you or your agent has
                                      a Covered Cause of Loss that occurs during the policy                             issued, or that was issued by someone who
                                      period. The expenses will be paid only if they are                                impersonates you or your agent.
                                      reported to us in writing within 180 days of the date on                      (2) If you are sued for refusing to pay the check, draft,
                                      which the Covered Cause of Loss occurs.                                           promissory note, bill of exchange or similar written
                                      This Additional Coverage does not apply to costs to                               promise of payment in "money", on the basis that
                                      test for, monitor or assess the existence,                                        it has been forged or altered, and you have our
                                      concentration or effects of "pollutants". But we will pay                         written consent to defend against the suit, we will
                                      for testing which is performed in the course of                                   pay for any reasonable legal expenses that you
                                      extracting the "pollutants" from the land or water.                               incur in that defense.
                                      The most we will pay for each location under this                             (3) For the purpose of this coverage, check includes a
                                      Additional Coverage is $10,000 for the sum of all such                            substitute check as defined in the Check Clearing
                                      expenses arising out of Covered Causes of Loss                                    for the 21st Century Act, and will be treated the
                                      occurring during each separate 12 month period of                                 same as the original it replaced.
                                      this policy.                                                                  (4) The most we will pay for any loss, including legal
                                   i. Civil Authority                                                                   expenses, under this Additional Coverage is
                                      We will pay for the actual loss of Business Income                                $2,500, unless a higher Limit of Insurance is
                                      you sustain and necessary Extra Expense caused by                                 shown in the Declarations.
                                      action of civil authority that prohibits access to the                     l. Increased Cost Of Construction
                                      described premises due to direct physical loss of or                          (1) This Additional Coverage applies only to buildings
                                      damage to property, other than at the described                                   insured on a replacement cost basis.
                                      premises, caused by or resulting from any Covered
                                                                                                                    (2) In the event of damage by a Covered Cause of
                                      Cause of Loss.
                                                                                                                        Loss to a building that is Covered Property, we
                                      The coverage for Business Income will begin 72 hours                              will pay the increased costs incurred to comply
                                      after the time of that action and will apply for a period                         with enforcement of an ordinance or law in the
                                      of up to three consecutive weeks after coverage                                   course of repair, rebuilding or replacement of
                                      begins.                                                                           damaged parts of that property, subject to the
                                      The coverage for necessary Extra Expense will begin                               limitations stated in Paragraphs (3) through (9) of
                                      immediately after the time of that action and ends:                               this Additional Coverage.
                                      (1) 3 consecutive weeks after the time of that action;                        (3) The ordinance or law referred to in Paragraph (2)
                                           or                                                                           of this Additional Coverage is an ordinance or law
                                      (2) When your Business Income coverage ends;                                      that regulates the construction or repair of
                                                                                                                        buildings or establishes zoning or land use
                                      whichever is later.                                                               requirements at the described premises, and is in
                                      The definitions of Business Income and Extra                                      force at the time of loss.
                                      Expense contained in the Business Income and Extra                            (4) Under this Additional Coverage, we will not pay
                                      Expense Additional Coverages also apply to this Civil                             any costs due to an ordinance or law that:
                                      Authority Additional Coverage. The Civil Authority
                                      Additional Coverage is not subject to the Limits of                               (a) You were required to comply with before the
                                      Insurance of Section I  Property.                                                     loss, even when the building was undamaged;
                                                                                                                             and
                                  j. Money Orders And "Counterfeit Money"
                                                                                                                        (b) You failed to comply with.
                                      We will pay for loss resulting directly from your having
                                      accepted in good faith, in exchange for merchandise,                          (5) Under this Additional Coverage, we will not pay
                                      "money" or services:                                                              for:
                                      (1) Money orders issued by any post office, express                               (a) The enforcement of any ordinance or law
                                           company or bank that are not paid upon                                            which       requires      demolition,     repair,
                                           presentation; or                                                                  replacement, reconstruction, remodeling or
                                                                                                                             remediation of property due to contamination
                                      (2) "Counterfeit money" that is acquired during the
                                                                                                                             by "pollutants" or due to the presence, growth,
                                           regular course of business.                                                       proliferation, spread or any activity of "fungi",
                                      The most we will pay for any loss under this Additional                                wet or dry rot or bacteria; or
                                      Coverage is $1,000.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                             Page 6 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                            Stock No. 21951

                                                                                                                                                 Exhibit A - Page 43 of 135
                             76                                                                                                    12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 44 of 135 PageID #:60
                                         (b) Any costs associated with the enforcement of                                   However, this Additional Coverage does not apply
                                             an ordinance or law which requires any                                         when the only loss to dependent property is loss
                                             insured or others to test for, monitor, clean up,                              or damage to "electronic data", including
                                             remove, contain, treat, detoxify or neutralize,                                destruction or corruption of "electronic data". If the
                                             or in any way respond to or assess the effects                                 dependent property sustains loss or damage to
                                             of "pollutants", "fungi", wet or dry rot or                                    "electronic data" and other property, coverage
                                             bacteria.                                                                      under this Additional Coverage will not continue
                                     (6) The most we will pay under this Additional                                         once the other property is repaired, rebuilt or
                                         Coverage, for each described building insured                                      replaced.
                                         under Section I  Property, is $10,000. If a                                       The most we will pay under this Additional
                                         damaged building(s) is covered under a blanket                                     Coverage is $5,000 unless a higher Limit of
                                         Limit of Insurance which applies to more than one                                  Insurance is indicated in the Declarations.
                                         building or item of property, then the most we will                          (2)   We will reduce the amount of your Business
                                         pay under this Additional Coverage, for each                                       Income loss, other than Extra Expense, to the
                                         damaged building, is $10,000.                                                      extent you can resume "operations", in whole or in
                                         The amount payable under this Additional                                           part, by using any other available:
                                         Coverage is additional insurance.                                                  (a) Source of materials; or
                                     (7) With respect to this Additional Coverage:                                          (b) Outlet for your products.
                                         (a) We will not pay for the Increased Cost of                                (3)   If you do not resume "operations", or do not
                                             Construction:                                                                  resume "operations" as quickly as possible, we
                                              (i) Until the property is actually repaired or                                will pay based on the length of time it would have
                                                  replaced, at the same or another                                          taken to resume "operations" as quickly as
                                                  premises; and                                                             possible.
                                             (ii) Unless the repairs or replacement are                               (4)   Dependent property means property owned by
                                                  made as soon as reasonably possible                                       others whom you depend on to:
                                                  after the loss or damage, not to exceed                                   (a) Deliver materials or services to you, or to
                                                  two years. We may extend this period in                                        others for your account. But services does not
                                                  writing during the two years.                                                  mean water, communication or power supply
                                         (b) If the building is repaired or replaced at the                                      services;
                                             same premises, or if you elect to rebuild at                                   (b) Accept your products or services;
                                             another premises, the most we will pay for the
                                                                                                                            (c) Manufacture your products for delivery to your
                                             Increased Cost of Construction is the
                                             increased cost of construction at the same                                          customers under contract for sale; or
                                             premises.                                                                      (d) Attract customers to your business.
                                         (c) If the ordinance or law requires relocation to                                 The dependent property must be located in the
                                             another premises, the most we will pay for the                                 coverage territory of this policy.
                                             Increased Cost of Construction is the                                    (5)   The coverage period for Business Income under
                                             increased cost of construction at the new                                      this Additional Coverage:
                                             premises.                                                                      (a) Begins 72 hours after the time of direct
                                     (8) This Additional Coverage is not subject to the                                          physical loss or damage caused by or
                                         terms of the Ordinance Or Law Exclusion, to the                                         resulting from any Covered Cause of Loss at
                                         extent that such Exclusion would conflict with the                                      the premises of the dependent property; and
                                         provisions of this Additional Coverage.                                            (b) Ends on the date when the property at the
                                     (9) The costs addressed in the Loss Payment                                                 premises of the dependent property should be
                                         Property Loss Condition in Section I  Property do                                      repaired, rebuilt or replaced with reasonable
                                         not include the increased cost attributable to                                          speed and similar quality.
                                         enforcement of an ordinance or law. The amount                               (6)   The Business Income coverage period, as stated
                                         payable under this Additional Coverage, as stated                                  in Paragraph (5), does not include any increased
                                         in Paragraph (6) of this Additional Coverage, is                                   period required due to the enforcement of any
                                         not subject to such limitation.                                                    ordinance or law that:
                                  m. Business Income From Dependent Properties                                              (a) Regulates the construction, use or repair, or
                                     (1) We will pay for the actual loss of Business Income                                      requires the tearing down of any property; or
                                         you sustain due to physical loss or damage at the                                  (b) Requires any insured or others to test for,
                                         premises of a dependent property caused by or                                           monitor, clean up, remove, contain, treat,
                                         resulting from any Covered Cause of Loss.                                               detoxify or neutralize, or in any way respond
                                                                                                                                 to, or assess the effects of "pollutants".
                                                                                                                            The expiration date of this policy will not reduce
                                                                                                                            the Business Income coverage period.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                 Page 7 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                                Stock No. 21951

                                                                                                                                                    Exhibit A - Page 44 of 135
                             76                                                                                               12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 45 of 135 PageID #:61
                                     (7) The definition of Business Income contained in                            (3) The most we will pay under this Additional
                                         the Business Income Additional Coverage also                                  Coverage  Electronic Data for all loss or damage
                                         applies to this Business Income From Dependent                                sustained in any one policy year, regardless of the
                                         Properties Additional Coverage.                                               number of occurrences of loss or damage or the
                                  n. Glass Expenses                                                                    number of premises, locations or computer
                                                                                                                       systems involved, is $10,000, unless a higher
                                     (1) We will pay for expenses incurred to put up
                                                                                                                       Limit of Insurance is shown in the Declarations. If
                                         temporary plates or board up openings if repair or                            loss payment on the first occurrence does not
                                         replacement of damaged glass is delayed.                                      exhaust this amount, then the balance is available
                                     (2) We will pay for expenses incurred to remove or                                for subsequent loss or damage sustained in, but
                                         replace obstructions when repairing or replacing                              not after, that policy year. With respect to an
                                         glass that is part of a building. This does not                               occurrence which begins in one policy year and
                                         include removing or replacing window displays.                                continues or results in additional loss or damage
                                  o. Fire Extinguisher Systems Recharge Expense                                        in a subsequent policy year(s), all loss or damage
                                     (1) We will pay:                                                                  is deemed to be sustained in the policy year in
                                                                                                                       which the occurrence began.
                                         (a) The cost of recharging or replacing, whichever
                                              is less, your fire extinguishers and fire                         q. Interruption Of Computer Operations
                                              extinguishing systems (including hydrostatic                         (1) Subject to all provisions of this Additional
                                              testing if needed) if they are discharged on or                          Coverage, you may extend the insurance that
                                              within 100 feet of the described premises; and                           applies to Business Income and Extra Expense to
                                         (b) For loss or damage to Covered Property if                                 apply to a suspension of "operations" caused by
                                              such loss or damage is the result of an                                  an interruption in computer operations due to
                                              accidental discharge of chemicals from a fire                            destruction or corruption of "electronic data" due
                                              extinguisher or a fire extinguishing system.                             to a Covered Cause of Loss.
                                     (2) No coverage will apply if the fire extinguishing                          (2) With respect to the coverage provided under this
                                         system is discharged during installation or testing.                          Additional Coverage, the Covered Causes of Loss
                                                                                                                       are subject to the following:
                                     (3) The most we will pay under this Additional
                                         Coverage is $5,000 in any one occurrence.                                     (a) Coverage under this Additional Coverage 
                                                                                                                            Interruption Of Computer Operations is limited
                                  p. Electronic Data                                                                        to the "specified causes of loss" and Collapse.
                                     (1) Subject to the provisions of this Additional                                  (b) If the Businessowners Coverage Form is
                                         Coverage, we will pay for the cost to replace or                                   endorsed to add a Covered Cause of Loss,
                                         restore "electronic data" which has been                                           the additional Covered Cause of Loss does
                                         destroyed or corrupted by a Covered Cause of                                       not apply to the coverage provided under this
                                         Loss. To the extent that "electronic data" is not                                  Additional Coverage.
                                         replaced or restored, the loss will be valued at the
                                         cost of replacement of the media on which the                                 (c) The Covered Causes of Loss include a virus,
                                         "electronic data" was stored, with blank media of                                  harmful code or similar instruction introduced
                                         substantially identical type.                                                      into or enacted on a computer system
                                                                                                                            (including "electronic data") or a network to
                                     (2) The Covered Causes of Loss applicable to                                           which it is connected, designed to damage or
                                         Business Personal Property include a virus,                                        destroy any part of the system or disrupt its
                                         harmful code or similar instruction introduced into                                normal operation. But there is no coverage for
                                         or enacted on a computer system (including                                         an interruption related to manipulation of a
                                         "electronic data") or a network to which it is                                     computer system (including "electronic data")
                                         connected, designed to damage or destroy any                                       by any employee, including a temporary or
                                         part of the system or disrupt its normal operation.                                leased employee, or by an entity retained by
                                         But there is no coverage for loss or damage                                        you, or for you, to inspect, design, install,
                                         caused by or resulting from manipulation of a                                      modify, maintain, repair or replace that
                                         computer system (including "electronic data") by                                   system.
                                         any employee, including a temporary or leased
                                         employee, or by an entity retained by you, or for
                                         you, to inspect, design, install, modify, maintain,
                                         repair or replace that system.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                          Page 8 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                               Exhibit A - Page 45 of 135
                             76                                                                                                    12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 46 of 135 PageID #:62
                                      (3) The most we will pay under this Additional                                        (c) The cost of testing performed after removal,
                                          Coverage  Interruption Of Computer Operations                                         repair, replacement or restoration of the
                                          for all loss sustained and expense incurred in any                                     damaged property is completed, provided
                                          one policy year, regardless of the number of                                           there is a reason to believe that "fungi", wet or
                                          interruptions or the number of premises, locations                                     dry rot or bacteria are present.
                                          or computer systems involved, is $10,000 unless                             (3)   The coverage described under this Limited
                                          a higher Limit of Insurance is shown in the                                       Coverage is limited to $15,000. Regardless of the
                                          Declarations. If loss payment relating to the first                               number of claims, this limit is the most we will pay
                                          interruption does not exhaust this amount, then                                   for the total of all loss or damage arising out of all
                                          the balance is available for loss or expense                                      occurrences of "specified causes of loss" (other
                                          sustained or incurred as a result of subsequent                                   than fire or lightning) which take place in a 12-
                                          interruptions in that policy year. A balance                                      month period (starting with the beginning of the
                                          remaining at the end of a policy year does not                                    present annual policy period). With respect to a
                                          increase the amount of insurance in the next                                      particular occurrence of loss which results in
                                          policy year. With respect to any interruption which                               "fungi", wet or dry rot or bacteria, we will not pay
                                          begins in one policy year and continues or results                                more than the total of $15,000 even if the "fungi",
                                          in additional loss or expense in a subsequent                                     wet or dry rot or bacteria continues to be present
                                          policy year(s), all loss and expense is deemed to                                 or active, or recurs, in a later policy period.
                                          be sustained or incurred in the policy year in
                                          which the interruption began.                                               (4)   The coverage provided under this Limited
                                                                                                                            Coverage does not increase the applicable Limit
                                      (4) This Additional Coverage  Interruption Of                                        of Insurance on any Covered Property. If a
                                          Computer Operations does not apply to loss                                        particular occurrence results in loss or damage by
                                          sustained or expense incurred after the end of the                                "fungi", wet or dry rot or bacteria, and other loss or
                                          "period of restoration", even if the amount of                                    damage, we will not pay more, for the total of all
                                          insurance stated in (3) above has not been                                        loss or damage, than the applicable Limit of
                                          exhausted.                                                                        Insurance on the affected Covered Property.
                                      (5) Coverage for Business Income does not apply                                       If there is covered loss or damage to Covered
                                          when a suspension of "operations" is caused by                                    Property, not caused by "fungi", wet or dry rot or
                                          destruction or corruption of "electronic data", or                                bacteria, loss payment will not be limited by the
                                          any loss or damage to "electronic data", except as                                terms of this Limited Coverage, except to the
                                          provided under Paragraphs (1) through (4) of this                                 extent that "fungi", wet or dry rot or bacteria
                                          Additional Coverage.                                                              causes an increase in the loss. Any such increase
                                      (6) Coverage for Extra Expense does not apply when                                    in the loss will be subject to the terms of this
                                          action is taken to avoid or minimize a suspension                                 Limited Coverage.
                                          of "operations" caused by destruction or corruption                         (5)   The terms of this Limited Coverage do not
                                          of "electronic data", or any loss or damage to                                    increase or reduce the coverage provided under
                                          "electronic data", except as provided under                                       the Water Damage, Other Liquids, Powder Or
                                          Paragraphs (1) through (4) of this Additional                                     Molten Material Damage or Collapse Additional
                                          Coverage.                                                                         Coverages.
                                   r. Limited Coverage For "Fungi", Wet Rot, Dry Rot                                  (6)   The following applies only if Business Income
                                      And Bacteria                                                                          and/or Extra Expense Coverage applies to the
                                      (1) The coverage described in Paragraphs r.(2) and                                    described premises and only if the suspension of
                                          r.(6) only applies when the "fungi", wet or dry rot                               "operations" satisfies all the terms and conditions
                                          or bacteria are the result of a "specified cause of                               of the applicable Business Income and/or Extra
                                          loss" other than fire or lightning that occurs during                             Expense Additional Coverage.
                                          the policy period and only if all reasonable means                                (a) If the loss which resulted in "fungi", wet or dry
                                          were used to save and preserve the property from                                       rot or bacteria does not in itself necessitate a
                                          further damage at the time of and after that                                           suspension of "operations", but such
                                          occurrence.                                                                            suspension is necessary due to loss or
                                      (2) We will pay for loss or damage by "fungi", wet or                                      damage to property caused by "fungi", wet or
                                          dry rot or bacteria. As used in this Limited                                           dry rot or bacteria, then our payment under
                                          Coverage, the term loss or damage means:                                               the Business Income and/or Extra Expense is
                                          (a) Direct physical loss or damage to Covered                                          limited to the amount of loss and/or expense
                                               Property caused by "fungi", wet or dry rot or                                     sustained in a period of not more than 30
                                               bacteria, including the cost of removal of the                                    days. The days need not be consecutive.
                                               "fungi", wet or dry rot or bacteria;
                                          (b) The cost to tear out and replace any part of
                                               the building or other property as needed to
                                               gain access to the "fungi", wet or dry rot or
                                               bacteria; and
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                 Page 9 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                                Stock No. 21951

                                                                                                                                                    Exhibit A - Page 46 of 135
                             76                                                                                                  12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 47 of 135 PageID #:63
                                         (b) If a covered suspension of "operations" was                                  (b) 30 days expire after you acquire the property
                                               caused by loss or damage other than "fungi",                                    or begin construction of that part of the
                                               wet or dry rot or bacteria, but remediation of                                  building that would qualify as covered
                                               "fungi", wet or dry rot or bacteria prolongs the                                property; or
                                               "period of restoration", we will pay for loss                              (c) You report values to us.
                                               and/or expense sustained during the delay
                                               (regardless of when such a delay occurs                                    We will charge you additional premium for values
                                               during the "period of restoration"), but such                              reported from the date you acquire the property or
                                               coverage is limited to 30 days. The days need                              begin construction of that part of the building that
                                               not be consecutive.                                                        would qualify as covered property.
                              6. Coverage Extensions                                                             b.   Personal Property Off Premises
                                 In addition to the Limits of Insurance of Section I                                 You may extend the insurance provided by this policy
                                 Property, you may extend the insurance provided by this                              to apply to your Covered Property, other than "money"
                                 policy as provided below.                                                            and "securities", "valuable papers and records" or
                                                                                                                      accounts receivable, while it is in the course of transit
                                 Except as otherwise provided, the following Extensions                               or at a premises you do not own, lease or operate.
                                 apply to property located in or on the building described in                         The most we will pay for loss or damage under this
                                 the Declarations or in the open (or in a vehicle) within 100                         Extension is $10,000.
                                 feet of the described premises, unless a higher Limit of
                                 Insurance is shown in the Declarations.                                         c.   Outdoor Property
                                  a. Newly Acquired Or Constructed Property
                                                                                                                      You may extend the insurance provided by this policy
                                                                                                                      to apply to your outdoor fences, radio and television
                                     (1) Buildings                                                                    antennas (including satellite dishes), signs (other than
                                         If this policy covers Buildings, you may extend                              signs attached to buildings), trees, shrubs and plants,
                                         that insurance to apply to:                                                  including debris removal expense. Loss or damage
                                         (a) Your new buildings while being built on the                              must be caused by or result from any of the following
                                               described premises; and                                                causes of loss:
                                         (b) Buildings you acquire at premises other than                             (1) Fire;
                                               the one described, intended for:                                       (2) Lightning;
                                               (i) Similar use as the building described in                           (3) Explosion;
                                                   the Declarations; or                                               (4) Riot or Civil Commotion; or
                                              (ii) Use as a warehouse.                                                (5) Aircraft.
                                         The most we will pay for loss or damage under                                The most we will pay for loss or damage under this
                                         this Extension is $250,000 at each building.                                 Extension is $2,500, but not more than $500 for any
                                     (2) Business Personal Property                                                   one tree, shrub or plant.
                                         If this policy covers Business Personal Property,                       d.   Personal Effects
                                         you may extend that insurance to apply to:                                   You may extend the insurance that applies to
                                              (a) Business Personal Property, including                               Business Personal Property to apply to personal
                                                   such property that you newly acquire, at                           effects owned by you, your officers, your partners or
                                                   any location you acquire;                                          "members", your "managers" or your employees. This
                                              (b) Business Personal Property, including                               extension does not apply to:
                                                   such property that you newly acquire,                              (1) Tools or equipment used in your business; or
                                                   located at your newly constructed or                               (2) Loss or damage by theft.
                                                   acquired buildings at the location
                                                   described in the Declarations; or                                  The most we will pay for loss or damage under this
                                                                                                                      Extension is $2,500 at each described premises.
                                              (c) Business Personal Property that you
                                                   newly acquire, located at the described                       e.   Valuable Papers And Records
                                                   premises.                                                          (1) You may extend the insurance that applies to
                                         This Extension does not apply to personal                                        Business Personal Property to apply to direct
                                         property that you temporarily acquire in the course                              physical loss or damage to "valuable papers and
                                         of installing or performing work on such property                                records" that you own, or that are in your care,
                                         or your wholesale activities.                                                    custody or control caused by or resulting from a
                                                                                                                          Covered Cause of Loss. This Coverage Extension
                                         The most we will pay for loss or damage under                                    includes the cost to research, replace or restore
                                         this Extension is $100,000 at each building.                                     the lost information on "valuable papers and
                                     (3) Period Of Coverage                                                               records" for which duplicates do not exist.
                                         With respect to insurance on or at each newly                                (2) This Coverage Extension does not apply to:
                                         acquired or constructed property, coverage will                                  (a) Property held as samples or for delivery after
                                         end when any of the following first occurs:                                           sale; and
                                         (a) This policy expires;                                                         (b) Property in storage away from the premises
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV                                                                                                         shown in the Declarations.
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                            Page 10 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                  Exhibit A - Page 47 of 135
                             76                                                                                                12XH289501       11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 48 of 135 PageID #:64
                                      (3) The most we will pay under this Coverage                                    (c)    Paragraph B.1.f., War And Military Action;
                                          Extension for loss or damage to "valuable papers                            (d)    Paragraph B.2.f., Dishonesty;
                                          and records" in any one occurrence at the
                                          described premises is $10,000, unless a higher                              (e)    Paragraph B.2.g., False Pretense;
                                          Limit of Insurance for "valuable papers and                                  (f)   Paragraph B.3.; and
                                          records" is shown in the Declarations.                                      (g)    Paragraph B.5., Accounts Receivable
                                          For "valuable papers and records" not at the                                       Exclusion.
                                          described premises, the most we will pay is                 B. Exclusions
                                          $5,000.                                                        1. We will not pay for loss or damage caused directly or
                                      (4) Loss or damage to "valuable papers and records"                   indirectly by any of the following. Such loss or damage is
                                          will be valued at the cost of restoration or                      excluded regardless of any other cause or event that
                                          replacement of the lost or damaged information.                   contributes concurrently or in any sequence to the loss.
                                          To the extent that the contents of the "valuable                  These exclusions apply whether or not the loss event
                                          papers and records" are not restored, the                         results in widespread damage or affects a substantial
                                          "valuable papers and records" will be valued at                   area.
                                          the cost of replacement with blank materials of                    a. Ordinance Or Law
                                          substantially identical type.
                                                                                                                (1) The enforcement of any ordinance or law:
                                      (5) Paragraph B. Exclusions in Section I  Property
                                          does not apply to this Coverage Extension except                           (a) Regulating the construction, use or repair of
                                          for:                                                                            any property; or
                                          (a) Paragraph B.1.c., Governmental Action;                                 (b) Requiring the tearing down of any property,
                                                                                                                          including the cost of removing its debris.
                                          (b) Paragraph B.1.d., Nuclear Hazard;
                                                                                                                (2) This exclusion, Ordinance Or Law, applies
                                          (c) Paragraph B.1.f., War And Military Action;                             whether the loss results from:
                                          (d) Paragraph B.2.f., Dishonesty;                                          (a) An ordinance or law that is enforced even if
                                          (e) Paragraph B.2.g., False Pretense;                                           the property has not been damaged; or
                                           (f) Paragraph B.2.m.(2), Errors Or Omissions;                             (b) The increased costs incurred to comply with
                                               and                                                                        an ordinance or law in the course of
                                          (g) Paragraph B.3.                                                              construction, repair, renovation, remodeling or
                                   f. Accounts Receivable
                                                                                                                          demolition of property or removal of its debris,
                                                                                                                          following a physical loss to that property.
                                      (1) You may extend the insurance that applies to
                                                                                                             b. Earth Movement
                                          Business Personal Property to apply to accounts
                                          receivable. We will pay:                                              (1) Earthquake, including any earth sinking, rising or
                                          (a) All amounts due from your customers that you
                                                                                                                     shifting related to such event;
                                               are unable to collect;                                           (2) Landslide, including any earth sinking, rising or
                                          (b) Interest charges on any loan required to offset                        shifting related to such event;
                                               amounts you are unable to collect pending our                    (3) Mine subsidence, meaning subsidence of a man-
                                               payment of these amounts;                                             made mine, whether or not mining activity has
                                          (c) Collection expenses in excess of your normal
                                                                                                                     ceased;
                                               collection expenses that are made necessary                      (4) Earth sinking (other than sinkhole collapse), rising
                                               by loss or damage; and                                                or shifting including soil conditions which cause
                                          (d) Other reasonable expenses that you incur to                            settling, cracking or other disarrangement of
                                               re-establish your records of accounts                                 foundations or other parts of realty. Soil conditions
                                               receivable;                                                           include contraction, expansion, freezing, thawing,
                                                                                                                     erosion, improperly compacted soil and the action
                                          that result from direct physical loss or damage by                         of water under the ground surface.
                                          any Covered Cause of Loss to your records of
                                          accounts receivable.                                                   But if Earth Movement, as described in Paragraphs (1)
                                                                                                                 through (4) above, results in fire or explosion, we will
                                      (2) The most we will pay under this Coverage                               pay for the loss or damage caused by that fire or
                                          Extension for loss or damage in any one                                explosion.
                                          occurrence at the described premises is $10,000,
                                                                                                                (5) Volcanic eruption, explosion or effusion. But if
                                          unless a higher Limit of Insurance for accounts
                                          receivable is shown in the Declarations.                                   volcanic eruption, explosion or effusion results in
                                                                                                                     fire, building glass breakage or volcanic action, we
                                          For accounts receivable not at the described                               will pay for the loss or damage caused by that fire,
                                          premises, the most we will pay is $5,000.                                  building glass breakage or volcanic action.
                                      (3) Paragraph B. Exclusions in Section I  Property                            Volcanic action means direct loss or damage
                                          does not apply to this Coverage Extension except                           resulting from the eruption of a volcano when the
                                          for:                                                                       loss or damage is caused by:
                                          (a) Paragraph B.1.c., Governmental Action;                                 (a) Airborne volcanic blast or airborne shock
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                    (b) Paragraph B.1.d., Nuclear Hazard;                                           waves;
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                       Page 11 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                              Exhibit A - Page 48 of 135
                             76                                                                                                      12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 49 of 135 PageID #:65
                                            (b) Ash, dust or particulate matter; or                                       But if Water, as described in Paragraphs (1) through
                                            (c) Lava flow.                                                                (4), results in fire, explosion or sprinkler leakage, we
                                                                                                                          will pay for the loss or damage caused by that fire,
                                            All volcanic eruptions that occur within any 168-                             explosion or sprinkler leakage.
                                            hour period will constitute a single occurrence.
                                                                                                                      h. Certain Computer-Related Losses
                                            Volcanic action does not include the cost to
                                            remove ash, dust or particulate matter that does                              (1) The failure, malfunction or inadequacy of:
                                            not cause direct physical loss of or damage to                                     (a) Any of the following, whether belonging to any
                                            Covered Property.                                                                       insured or to others:
                                  c.    Governmental Action                                                                          (i) "Computer"         hardware,       including
                                        Seizure or destruction of property by order of                                                    microprocessors or other electronic data
                                        governmental authority.                                                                           processing equipment as may be
                                                                                                                                          described elsewhere in this policy;
                                        But we will pay for loss or damage caused by or
                                        resulting from acts of destruction ordered by                                               (ii) "Computer" application software or other
                                        governmental authority and taken at the time of a fire                                            "electronic media and records" as may be
                                        to prevent its spread, if the fire would be covered                                               described elsewhere in this policy;
                                        under this policy.                                                                         (iii) "Computer" operating systems and
                                  d.    Nuclear Hazard                                                                                    related software;
                                        Nuclear reaction or radiation, or radioactive                                              (iv) "Computer" networks;
                                        contamination, however caused.                                                              (v) Microprocessors ("computer" chips) not
                                        But if nuclear reaction or radiation, or radioactive                                              part of any "computer" system; or
                                        contamination, results in fire, we will pay for the loss                                   (vi) Any other computerized or electronic
                                        or damage caused by that fire.                                                                    equipment or components; or
                                  e.    Power Failure                                                                         (b) Any other products, and any services, data or
                                        The failure of power or other utility service supplied to                                   functions that directly or indirectly use or rely
                                        the described premises, however caused, if the failure                                      upon, in any manner, any of the items listed in
                                        occurs away from the described premises. Failure                                            Paragraph (a) above;
                                        includes lack of sufficient capacity and reduction in                                  due to the inability to correctly recognize,
                                        supply.                                                                                distinguish, interpret or accept one or more dates
                                        But if the failure of power or other utility service results                           or times. An example is the inability of computer
                                        in a Covered Cause of Loss, we will pay for the loss                                   software to recognize the year 2000.
                                        or damage caused by that Covered Cause of Loss.                                   (2) Any advice, consultation, design, evaluation,
                                        This exclusion does not apply to loss or damage to                                     inspection, installation, maintenance, repair,
                                        "computer(s)" and "electronic data".                                                   replacement or supervision provided or done by
                                                                                                                               you or for you to determine, rectify or test for, any
                                   f.   War And Military Action
                                                                                                                               potential or actual problems described in
                                        (1) War, including undeclared or civil war;                                            Paragraph (1) above.
                                        (2) Warlike action by a military force, including action                          However, if excluded loss or damage, as described in
                                            in hindering or defending against an actual or                                Paragraph (1) above results in a "specified cause of
                                            expected attack, by any government, sovereign or                              loss" under Section I  Property, we will pay only for
                                            other authority using military personnel or other                             the loss or damage caused by such "specified cause
                                            agents; or                                                                    of loss".
                                        (3) Insurrection, rebellion, revolution, usurped power,                           We will not pay for repair, replacement or modification
                                            or action taken by governmental authority in                                  of any items in Paragraph (1)(a) or (1)(b) to correct
                                            hindering or defending against any of these.                                  any deficiencies or change any features.
                                  g.    Water                                                                          i. "Fungi", Wet Rot, Dry Rot And Bacteria
                                        (1) Flood, surface water, waves, tides, tidal waves,                              Presence, growth, proliferation, spread or any activity
                                            overflow of any body of water, or their spray, all                            of "fungi", wet or dry rot or bacteria.
                                            whether driven by wind or not;                                                But if "fungi", wet or dry rot or bacteria result in a
                                        (2) Mudslide or mudflow;                                                          "specified cause of loss", we will pay for the loss or
                                        (3) Water that backs up or overflows from a sewer,                                damage caused by that "specified cause of loss".
                                            drain or sump; or                                                             This exclusion does not apply:
                                        (4) Water under the ground surface pressing on, or                                (1) When "fungi", wet or dry rot or bacteria result from
                                            flowing or seeping through:                                                        fire or lightning; or
                                            (a) Foundations, walls, floors or paved surfaces;                             (2) To the extent that coverage is provided in the
                                            (b) Basements, whether paved or not; or                                            Additional Coverage  Limited Coverage For
                                            (c) Doors, windows or other openings.                                              "Fungi", Wet Rot, Dry Rot And Bacteria (contained
                                                                                                                               in the Limited Fungi or Bacteria Coverage) if any,
)Dp0c=w tD6u&u;uL+                                                                                                         with respect to loss or damage by a cause of loss
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
                                                                                                                               other than fire or lightning.
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                 Page 12 of 35
                         BP 00 03 01 06                                                     © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                       Exhibit A - Page 49 of 135
                             76                                                                                                     12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 50 of 135 PageID #:66
                              2. We will not pay for loss or damage caused by or resulting                                With respect to accounts receivable and "valuable
                                 from any of the following:                                                               papers and records", this exclusion does not apply to
                                  a. Electrical Apparatus                                                                 carriers for hire.
                                      Artificially generated electrical current, including                                This exclusion does not apply to coverage that is
                                      electric arcing, that disturbs electrical devices,                                  provided under the Employee Dishonesty Optional
                                      appliances or wires.                                                                Coverage.
                                      But if artificially generated electrical current results in                   g.    False Pretense
                                      fire, we will pay for the loss or damage caused by fire.                            Voluntary parting with any property by you or anyone
                                      We will pay for loss or damage to "computer(s)" due                                 else to whom you have entrusted the property if
                                      to artificially generated electrical current if such loss or                        induced to do so by any fraudulent scheme, trick,
                                      damage is caused by or results from:                                                device or false pretense.
                                      (1) An occurrence that took place within 100 feet of                          h.    Exposed Property
                                           the described premises; or                                                     Rain, snow, ice or sleet to personal property in the
                                      (2) Interruption of electric power supply, power surge,                             open.
                                           blackout or brownout if the cause of such                                 i.   Collapse
                                           occurrence took place within 100 feet of the                                   Collapse, except as provided in the Additional
                                           described premises.                                                            Coverage for Collapse. But if collapse results in a
                                  b. Consequential Losses                                                                 Covered Cause of Loss, we will pay for the loss or
                                      Delay, loss of use or loss of market.                                               damage caused by that Covered Cause of Loss.
                                  c. Smoke, Vapor, Gas                                                               j.   Pollution
                                      Smoke, vapor or gas from agricultural smudging or                                   We will not pay for loss or damage caused by or
                                      industrial operations.                                                              resulting from the discharge, dispersal, seepage,
                                                                                                                          migration, release or escape of "pollutants" unless the
                                  d. Steam Apparatus                                                                      discharge, dispersal, seepage, migration, release or
                                      Explosion of steam boilers, steam pipes, steam                                      escape is itself caused by any of the "specified causes
                                      engines or steam turbines owned or leased by you, or                                of loss". But if the discharge, dispersal, seepage,
                                      operated under your control. But if explosion of steam                              migration, release or escape of "pollutants" results in
                                      boilers, steam pipes, steam engines or steam turbines                               a "specified cause of loss", we will pay for the loss or
                                      results in fire or combustion explosion, we will pay for                            damage caused by that "specified cause of loss".
                                      the loss or damage caused by that fire or combustion                          k.    Neglect
                                      explosion. We will also pay for loss or damage caused
                                      by or resulting from the explosion of gases or fuel                                 Neglect of an insured to use all reasonable means to
                                      within the furnace of any fired vessel or within the                                save and preserve property from further damage at
                                      flues or passages through which the gases of                                        and after the time of loss.
                                      combustion pass.                                                               l.   Other Types Of Loss
                                  e. Frozen Plumbing                                                                      (1) Wear and tear;
                                      Water, other liquids, powder or molten material that                                (2) Rust or other corrosion, decay, deterioration,
                                      leaks or flows from plumbing, heating, air conditioning                                 hidden or latent defect or any quality in property
                                      or other equipment (except fire protective systems)                                     that causes it to damage or destroy itself;
                                      caused by or resulting from freezing, unless:                                       (3) Smog;
                                      (1) You do your best to maintain heat in the building                               (4) Settling, cracking, shrinking or expansion;
                                           or structure; or
                                                                                                                          (5) Nesting or infestation, or discharge or release of
                                      (2) You drain the equipment and shut off the supply if                                  waste products or secretions, by insects, birds,
                                           the heat is not maintained.                                                        rodents or other animals;
                                   f. Dishonesty                                                                          (6) Mechanical breakdown, including rupture or
                                      Dishonest or criminal acts by you, anyone else with an                                  bursting caused by centrifugal force.
                                      interest in the property, or any of your or their                                       This exclusion does not apply with respect to the
                                      partners,        "members",      officers,      "managers",                             breakdown of "computer(s)";
                                      employees,          directors,    trustees,      authorized
                                                                                                                          (7) The following causes of loss to personal property:
                                      representatives or anyone to whom you entrust the
                                      property for any purpose:                                                               (a) Dampness or dryness of atmosphere;
                                      (1) Acting alone or in collusion with others; or                                        (b) Changes in or extremes of temperature; or
                                      (2) Whether or not occurring during the hours of                                        (c) Marring or scratching.
                                           employment.                                                                    But if an excluded cause of loss that is listed in
                                      This exclusion does not apply to acts of destruction by                             Paragraphs (1) through (7) above results in a
                                      your employees; but theft by employees is not                                       "specified cause of loss" or building glass breakage,
                                      covered.                                                                            we will pay for the loss or damage caused by that
                                                                                                                          "specified cause of loss" or building glass breakage.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                               Page 13 of 35
                         BP 00 03 01 06                                                   © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                      Exhibit A - Page 50 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 51 of 135 PageID #:67
                                 m. Errors Or Omissions                                                  4. Business Income And Extra Expense Exclusions
                                      Errors or omissions in:                                                a. We will not pay for:
                                     (1) Programming, processing or storing data, as                            (1) Any Extra Expense, or increase of Business
                                          described under "electronic data" or in any                                Income loss, caused by or resulting from:
                                          "computer" operations; or                                                  (a) Delay in rebuilding, repairing or replacing the
                                     (2) Processing or copying "valuable papers and                                       property or resuming "operations", due to
                                          records".                                                                       interference at the location of the rebuilding,
                                      However, we will pay for direct physical loss or                                    repair or replacement by strikers or other
                                      damage caused by resulting fire or explosion if these                               persons; or
                                      causes of loss would be covered by this coverage                               (b) Suspension, lapse or cancellation of any
                                      form.                                                                               license, lease or contract. But if the
                                  n. Installation, Testing, Repair                                                        suspension, lapse or cancellation is directly
                                                                                                                          caused by the suspension of "operations", we
                                      Errors or deficiency in design, installation, testing,                              will cover such loss that affects your Business
                                      maintenance, modification or repair of your "computer"                              Income during the "period of restoration".
                                      system including "electronic data".
                                                                                                                (2) Any other consequential loss.
                                      However, we will pay for direct physical loss or
                                      damage caused by resulting fire or explosion if these                  b. With respect to this exclusion, suspension means:
                                      causes of loss would be covered by this coverage                          (1) The partial slowdown or complete cessation of
                                      form.                                                                          your business activities; and
                                  o. Electrical Disturbance                                                     (2) That a part or all of the described premises is
                                      Electrical or magnetic injury, disturbance or erasure of                       rendered untenantable, if coverage for Business
                                      "electronic data", except as provided for under the                            Income applies.
                                      Additional Coverages of Section I  Property.                      5. Accounts Receivable Exclusion
                                      However, we will pay for direct loss or damage                        The following additional exclusion applies to the Accounts
                                      caused by lightning.                                                  Receivable Coverage Extension:
                                  p. Continuous Or Repeated Seepage Or Leakage Of                           We will not pay for:
                                      Water                                                                  a. Loss or damage caused by or resulting from
                                      Continuous or repeated seepage or leakage of water,                       alteration, falsification, concealment or destruction of
                                      or the presence or condensation of humidity, moisture                     records of accounts receivable done to conceal the
                                      or vapor, that occurs over a period of 14 days or more.                   wrongful giving, taking or withholding of "money",
                              3. We will not pay for loss or damage caused by or resulting                      "securities" or other property.
                                 from any of the following Paragraphs a. through c. But if                       This exclusion applies only to the extent of the
                                 an excluded cause of loss that is listed in Paragraphs a.                       wrongful giving, taking or withholding.
                                 through c. results in a Covered Cause of Loss, we will pay                  b. Loss or damage caused by or resulting from
                                 for the loss or damage caused by that Covered Cause of                         bookkeeping, accounting or billing errors or omissions.
                                 Loss.
                                                                                                             c. Any loss or damage that requires any audit of records
                                  a. Weather Conditions                                                         or any inventory computation to prove its factual
                                      Weather conditions. But this exclusion only applies if                    existence.
                                      weather conditions contribute in any way with a cause           C. Limits Of Insurance
                                      or event excluded in Paragraph B.1. above to produce
                                      the loss or damage.                                                1. The most we will pay for loss or damage in any one
                                                                                                            occurrence is the applicable Limit of Insurance of Section I
                                  b. Acts Or Decisions                                                       Property shown in the Declarations.
                                      Acts or decisions, including the failure to act or                 2. The most we will pay for loss of or damage to outdoor
                                      decide, of any person, group, organization or                         signs attached to buildings is $1,000 per sign in any one
                                      governmental body.                                                    occurrence.
                                  c. Negligent Work                                                      3. The limits applicable to the Coverage Extensions and the
                                      Faulty, inadequate or defective:                                      Fire Department Service Charge and Pollutant Clean Up
                                     (1) Planning, zoning, development, surveying, siting;                  and Removal Additional Coverages are in addition to the
                                                                                                            Limits of Insurance of Section I  Property.
                                     (2) Design, specifications, workmanship, repair,
                                          construction, renovation, remodeling, grading,                 4. Building Limit  Automatic Increase
                                          compaction;                                                        a. The Limit of Insurance for Buildings will automatically
                                     (3) Materials used in repair, construction, renovation                     increase by the annual percentage shown in the
                                          or remodeling; or                                                     Declarations.
                                     (4) Maintenance;                                                        b. The amount of increase will be:
                                      of part or all of any property on or off the described                    (1) The Building limit that applied on the most recent
                                      premises.                                                                      of the policy inception date, the policy anniversary
)Dp0c=w tD6u&u;uL+
                                                                                                                     date, or any other policy change amending the
=y $s??\?C>}ji0IV                                                                                               Building limit, times
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                      Page 14 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 21951

                                                                                                                                             Exhibit A - Page 51 of 135
                             76                                                                                              12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 52 of 135 PageID #:68
                                    (2) The percentage of annual increase shown in the                    2. Appraisal
                                         Declarations, expressed as a decimal (example:                      If we and you disagree on the amount of loss, either may
                                         8% is .08), times                                                   make written demand for an appraisal of the loss. In this
                                    (3) The number of days since the beginning of the                        event, each party will select a competent and impartial
                                         current policy year, or the effective date of the                   appraiser. The two appraisers will select an umpire. If they
                                         most recent policy change amending the Building                     cannot agree, either may request that selection be made
                                         limit, divided by 365.                                              by a judge of a court having jurisdiction. The appraisers
                                         Example:                                                            will state separately the amount of loss. If they fail to
                                                                                                             agree, they will submit their differences to the umpire. A
                                          If: The applicable Building limit is $100,000. The                 decision agreed to by any two will be binding. Each party
                                              annual percentage increase is 8%. The                          will:
                                              number of days since the beginning of the
                                              policy year (or last policy change) is 146.                     a. Pay its chosen appraiser; and
                                              The amount of increase is                                       b. Bear the other expenses of the appraisal and umpire
                                                                                                                   equally.
                                              $100,000 x .08 x 146 ÷ 365 = $3,200.
                                                                                                             If there is an appraisal, we will still retain our right to deny
                            5. Business Personal Property Limit  Seasonal Increase                          the claim.
                                a. The Limit of Insurance for Business Personal Property
                                                                                                          3. Duties In The Event Of Loss Or Damage
                                    will automatically increase by 25% to provide for
                                    seasonal variations.                                                      a. You must see that the following are done in the event
                                                                                                                   of loss or damage to Covered Property:
                                b. This increase will apply only if the Limit of Insurance
                                    shown for Business Personal Property in the                                    (1) Notify the police if a law may have been broken.
                                    Declarations is at least 100% of your average monthly                          (2) Give us prompt notice of the loss or damage.
                                    values during the lesser of:                                                        Include a description of the property involved.
                                    (1) The 12 months immediately preceding the date                               (3) As soon as possible, give us a description of how,
                                         the loss or damage occurs; or                                                  when and where the loss or damage occurred.
                                    (2) The period of time you have been in business as                            (4) Take all reasonable steps to protect the Covered
                                         of the date the loss or damage occurs.                                         Property from further damage, and keep a record
                         D. Deductibles                                                                                 of your expenses necessary to protect the
                                                                                                                        Covered Property, for consideration in the
                            1. We will not pay for loss or damage in any one occurrence                                 settlement of the claim. This will not increase the
                               until the amount of loss or damage exceeds the                                           Limits of Insurance of Section I  Property.
                               Deductible shown in the Declarations. We will then pay                                   However, we will not pay for any subsequent loss
                               the amount of loss or damage in excess of the Deductible                                 or damage resulting from a cause of loss that is
                               up to the applicable Limit of Insurance of Section I                                    not a Covered Cause of Loss. Also, if feasible, set
                               Property.                                                                                the damaged property aside and in the best
                            2. Regardless of the amount of the Deductible, the most we                                  possible order for examination.
                               will deduct from any loss or damage for Glass and under                             (5) At our request, give us complete inventories of the
                               all of the following Optional Coverages in any one                                       damaged and undamaged property. Include
                               occurrence is the Optional Coverage/Glass Deductible                                     quantities, costs, values and amount of loss
                               shown in the Declarations:                                                               claimed.
                                a. Money and Securities;                                                           (6) As often as may be reasonably required, permit us
                                b. Employee Dishonesty; and                                                             to inspect the property proving the loss or damage
                                c. Outdoor Signs.                                                                       and examine your books and records.
                               But this Optional Coverage/Glass Deductible will not                                     Also permit us to take samples of damaged and
                               increase the Deductible shown in the Declarations. This                                  undamaged property for inspection, testing and
                               Deductible will be used to satisfy the requirements of the                               analysis, and permit us to make copies from your
                               Deductible in the Declarations.                                                          books and records.
                            3. No deductible applies to the following Additional                                   (7) Send us a signed, sworn proof of loss containing
                               Coverages:                                                                               the information we request to investigate the
                                a. Fire Department Service Charge;                                                      claim. You must do this within 60 days after our
                                                                                                                        request. We will supply you with the necessary
                                b. Business Income;                                                                     forms.
                                c. Extra Expense;                                                                  (8) Cooperate with us in the investigation or
                                d. Civil Authority; and                                                                 settlement of the claim.
                                e. Fire Extinguisher Systems Recharge Expense.                                     (9) Resume all or part of your "operations" as quickly
                         E. Property Loss Conditions                                                                    as possible.
                            1. Abandonment
                               There can be no abandonment of any property to us.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 15 of 35
                         BP 00 03 01 06                                              © ISO Properties, Inc., 2004                                            Stock No. 21951

                                                                                                                                               Exhibit A - Page 52 of 135
                             76                                                                                                 12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 53 of 135 PageID #:69
                                  b. We may examine any insured under oath, while not in                                 (b) If, at the time of loss, the Limit of Insurance
                                      the presence of any other insured and at such times                                     applicable to the lost or damaged property is
                                      as may be reasonably required, about any matter                                         less than 80% of the full replacement cost of
                                      relating to this insurance or the claim, including an                                   the property immediately before the loss, we
                                      insured's books and records. In the event of an                                         will pay the greater of the following amounts,
                                      examination, an insured's answers must be signed.                                       but not more than the Limit of Insurance that
                              4. Legal Action Against Us                                                                      applies to the property:
                                 No one may bring a legal action against us under this                                         (i) The actual cash value of the lost or
                                 insurance unless:                                                                                 damaged property; or
                                  a. There has been full compliance with all of the terms of                                 (ii) A proportion of the cost to repair or
                                      this insurance; and                                                                          replace the lost or damaged property,
                                                                                                                                   after application of the deductible and
                                  b. The action is brought within 2 years after the date on
                                                                                                                                   without deduction for depreciation. This
                                      which the direct physical loss or damage occurred.                                           proportion will equal the ratio of the
                              5. Loss Payment                                                                                      applicable Limit of Insurance to 80% of
                                 In the event of loss or damage covered by this policy:                                            the cost of repair or replacement.
                                  a. At our option, we will either:                                                      (c) You may make a claim for loss or damage
                                      (1) Pay the value of lost or damaged property;                                          covered by this insurance on an actual cash
                                                                                                                              value basis instead of on a replacement cost
                                      (2) Pay the cost of repairing or replacing the lost or                                  basis. In the event you elect to have loss or
                                           damaged property;                                                                  damage settled on an actual cash value
                                      (3) Take all or any part of the property at an agreed or                                basis, you may still make a claim on a
                                           appraised value; or                                                                replacement cost basis if you notify us of your
                                      (4) Repair, rebuild or replace the property with other                                  intent to do so within 180 days after the loss
                                           property of like kind and quality, subject to                                      or damage.
                                           Paragraph d.(1)(e) below.                                                     (d) We will not pay on a replacement cost basis
                                  b. We will give notice of our intentions within 30 days                                     for any loss or damage:
                                      after we receive the sworn proof of loss.                                                (i) Until the lost or damaged property is
                                  c. We will not pay you more than your financial interest                                         actually repaired or replaced; and
                                      in the Covered Property.                                                               (ii) Unless the repairs or replacement are
                                  d. Except as provided in Paragraphs (2) through (7)                                              made as soon as reasonably possible
                                      below, we will determine the value of Covered                                                after the loss or damage.
                                      Property as follows:                                                                    However, if the cost to repair or replace the
                                      (1) At replacement cost without deduction for                                           damaged building property is $2,500 or less,
                                           depreciation, subject to the following:                                            we will settle the loss according to the
                                                                                                                              provisions of Paragraphs d.(1)(a) and d.(1)(b)
                                           (a) If, at the time of loss, the Limit of Insurance
                                                                                                                              above whether or not the actual repair or
                                               on the lost or damaged property is 80% or
                                                                                                                              replacement is complete.
                                               more of the full replacement cost of the
                                               property immediately before the loss, we will                             (e) The cost to repair, rebuild or replace does not
                                               pay the cost to repair or replace, after                                       include the increased cost attributable to
                                               application of the deductible and without                                      enforcement of any ordinance or law
                                               deduction for depreciation, but not more than                                  regulating the construction, use or repair of
                                               the least of the following amounts:                                            any property.
                                                (i) The Limit of Insurance under Section I                          (2) If the "Actual Cash Value  Buildings" option
                                                    Property that applies to the lost or                                 applies, as shown in the Declarations, Paragraph
                                                    damaged property;                                                    (1) above does not apply to Buildings. Instead, we
                                                                                                                         will determine the value of Buildings at actual
                                               (ii) The cost to replace, on the same
                                                                                                                         cash value.
                                                    premises, the lost or damaged property
                                                    with other property:                                             (3) The following property at actual cash value:
                                                      i. Of comparable material and quality;                             (a) Used or second-hand merchandise held in
                                                         and                                                                  storage or for sale;
                                                     ii. Used for the same purpose; or                                   (b) Property of others. However, if an item(s) of
                                                                                                                              personal property of others is subject to a
                                              (iii) The amount that you actually spend that
                                                                                                                              written contract which governs your liability for
                                                    is necessary to repair or replace the lost
                                                                                                                              loss or damage to that item(s), then valuation
                                                    or damaged property.
                                                                                                                              of that item(s) will be based on the amount for
                                               If a building is rebuilt at a new premises, the                                which you are liable under such contract, but
                                               cost is limited to the cost which would have                                   not to exceed the lesser of the replacement
                                               been incurred had the building been built at                                   cost of the property or the applicable Limit of
                                               the original premises.                                                         Insurance;
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                            Page 16 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                              Stock No. 21951

                                                                                                                                                  Exhibit A - Page 53 of 135
                             76                                                                                                 12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 54 of 135 PageID #:70
                                            (c) Household contents, except personal property                      e. Our payment for loss of or damage to personal
                                                in apartments or rooms furnished by you as                            property of others will only be for the account of the
                                                landlord;                                                             owners of the property. We may adjust losses with the
                                            (d) Manuscripts; and                                                      owners of lost or damaged property if other than you.
                                                                                                                      If we pay the owners, such payments will satisfy your
                                            (e) Works of art, antiques or rare articles,
                                                                                                                      claims against us for the owners' property. We will not
                                                including etchings, pictures, statuary, marble,                       pay the owners more than their financial interest in the
                                                bronzes, porcelain and bric-a-brac.                                   Covered Property.
                                      (4)   Glass at the cost of replacement with safety                           f. We may elect to defend you against suits arising from
                                            glazing material if required by law.                                      claims of owners of property. We will do this at our
                                      (5)   Tenants' Improvements and Betterments at:                                 expense.
                                            (a) Replacement cost if you make repairs                              g. We will pay for covered loss or damage within 30 days
                                                promptly.                                                             after we receive the sworn proof of loss, provided you
                                            (b) A proportion of your original cost if you do not                      have complied with all of the terms of this policy, and
                                                make repairs promptly. We will determine the                          (1) We have reached agreement with you on the
                                                proportionate value as follows:                                            amount of loss; or
                                                 (i) Multiply the original cost by the number of                      (2) An appraisal award has been made.
                                                     days from the loss or damage to the                      6. Recovered Property
                                                     expiration of the lease; and
                                                                                                                 If either you or we recover any property after loss
                                                (ii) Divide the amount determined in (i) above                   settlement, that party must give the other prompt notice.
                                                     by the number of days from the                              At your option, you may retain the property. But then you
                                                     installation of improvements to the                         must return to us the amount we paid to you for the
                                                     expiration of the lease.                                    property. We will pay recovery expenses and the
                                                If your lease contains a renewal option, the                     expenses to repair the recovered property, subject to the
                                                expiration of the renewal option period will                     Limits of Insurance of Section I  Property.
                                                replace the expiration of the lease in this                   7. Resumption Of Operations
                                                procedure.
                                                                                                                 We will reduce the amount of your:
                                            (c) Nothing if others pay for repairs or
                                                replacement.                                                      a. Business Income loss, other than Extra Expense, to
                                                                                                                      the extent you can resume your "operations", in whole
                                      (6)   Applicable only to the Optional Coverages:                                or in part, by using damaged or undamaged property
                                            (a) "Money" at its face value; and                                        (including merchandise or stock) at the described
                                            (b) "Securities" at their value at the close of                           premises or elsewhere.
                                                business on the day the loss is discovered.                       b. Extra Expense loss to the extent you can return
                                      (7)   Applicable only to Accounts Receivable:                                   "operations" to normal and discontinue such Extra
                                            (a) If you cannot accurately establish the amount                         Expense.
                                                of accounts receivable outstanding as of the                  8. Vacancy
                                                time of loss or damage:                                           a. Description Of Terms
                                                 (i) We will determine the total of the average                       (1) As used in this Vacancy Condition, the term
                                                     monthly amounts of accounts receivable                                building and the term vacant have the meanings
                                                     for the 12 months immediately preceding                               set forth in Paragraphs (a) and (b) below:
                                                     the month in which the loss or damage                                 (a) When this policy is issued to a tenant, and
                                                     occurs; and                                                                with respect to that tenant's interest in
                                                (ii) We will adjust that total for any normal                                   Covered Property, building means the unit or
                                                     fluctuations in the amount of accounts                                     suite rented or leased to the tenant. Such
                                                     receivable for the month in which the loss                                 building is vacant when it does not contain
                                                     or damage occurred or for any                                              enough business personal property to conduct
                                                     demonstrated variance from the average                                     customary operations.
                                                     for that month.                                                      (b) When this policy is issued to the owner or
                                            (b) The following will be deducted from the total                                   general lessee of a building, building means
                                                amount of accounts receivable, however that                                     the entire building. Such building is vacant
                                                amount is established:                                                          unless at least 31% of its total square footage
                                                 (i) The amount of the accounts for which                                       is:
                                                     there is no loss or damage;                                                 (i) Rented to a lessee or sub-lessee and
                                                (ii) The amount of the accounts that you are                                         used by the lessee or sub-lessee to
                                                     able to re-establish or collect;                                                conduct its customary operations; and/or
                                               (iii) An amount to allow for probable bad                                       (ii) Used by the building owner to conduct
                                                     debts that you are normally unable to                                           customary operations.
                                                     collect; and                                                     (2) Buildings under construction or renovation are not
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                         (iv) All unearned interest and service charges.                             considered vacant.
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                            Page 17 of 35
                         BP 00 03 01 06                                                  © ISO Properties, Inc., 2004                                           Stock No. 21951

                                                                                                                                                  Exhibit A - Page 54 of 135
                             76                                                                                              12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 55 of 135 PageID #:71
                                b. Vacancy Provisions                                                            (2) The mortgageholder's right to recover the full
                                   If the building where loss or damage occurs has been                               amount of the mortgageholder's claim will not be
                                   vacant for more than 60 consecutive days before that                               impaired.
                                   loss or damage occurs:                                                        At our option, we may pay to the mortgageholder the
                                   (1) We will not pay for any loss or damage caused by                          whole principal on the mortgage plus any accrued
                                        any of the following even if they are Covered                            interest. In this event, your mortgage and note will be
                                        Causes of Loss:                                                          transferred to us and you will pay your remaining
                                                                                                                 mortgage debt to us.
                                        (a) Vandalism;
                                                                                                              f. If we cancel this policy, we will give written notice to
                                        (b) Sprinkler leakage, unless you have protected                         the mortgageholder at least:
                                             the system against freezing;
                                                                                                                 (1) 10 days before the effective date of cancellation if
                                        (c) Building glass breakage;
                                                                                                                      we cancel for your nonpayment of premium; or
                                        (d) Water damage;                                                        (2) 30 days before the effective date of cancellation if
                                        (e) Theft; or                                                                 we cancel for any other reason.
                                         (f) Attempted theft.                                                g. If we elect not to renew this policy, we will give written
                                   (2) With respect to Covered Causes of Loss other                              notice to the mortgageholder at least 10 days before
                                        than those listed in Paragraphs (1)(a) through                           the expiration date of this policy.
                                        (1)(f) above, we will reduce the amount we would                 3. No Benefit To Bailee
                                        otherwise pay for the loss or damage by 15%.                         No person or organization, other than you, having custody
                         F. Property General Conditions                                                      of Covered Property will benefit from this insurance.
                            1. Control Of Property                                                       4. Policy Period, Coverage Territory
                               Any act or neglect of any person other than you beyond                        Under Section I  Property:
                               your direction or control will not affect this insurance.                     a. We cover loss or damage commencing:
                               The breach of any condition of this Coverage Form at any                          (1) During the policy period shown in the
                               one or more locations will not affect coverage at any                                  Declarations; and
                               location where, at the time of loss or damage, the breach
                               of condition does not exist.                                                      (2) Within the coverage territory or, with respect to
                                                                                                                      property in transit, while it is between points in the
                            2. Mortgageholders                                                                        coverage territory.
                                a. The term "mortgageholder" includes trustee.
                                                                                                             b. The coverage territory is:
                                b. We will pay for covered loss of or damage to buildings
                                                                                                                 (1) The United States of America (including its
                                   or structures to each mortgageholder shown in the                                  territories and possessions);
                                   Declarations in their order of precedence, as interests
                                   may appear.                                                                   (2) Puerto Rico; and
                                c. The mortgageholder has the right to receive loss                              (3) Canada.
                                   payment even if the mortgageholder has started                    G. Optional Coverages
                                   foreclosure or similar action on the building or                     If shown as applicable in the Declarations, the following
                                   structure.                                                           Optional Coverages also apply. These coverages are subject
                                d. If we deny your claim because of your acts or because                to the terms and conditions applicable to property coverage in
                                   you have failed to comply with the terms of this policy,             this policy, except as provided below.
                                   the mortgageholder will still have the right to receive               1. Outdoor Signs
                                   loss payment if the mortgageholder:
                                                                                                             a. We will pay for direct physical loss of or damage to all
                                   (1) Pays any premium due under this policy at our                             outdoor signs at the described premises:
                                        request if you have failed to do so;
                                                                                                                 (1) Owned by you; or
                                   (2) Submits a signed, sworn proof of loss within 60
                                        days after receiving notice from us of your failure                      (2) Owned by others but in your care, custody or
                                        to do so; and                                                                 control.
                                   (3) Has notified us of any change in ownership,                           b. Paragraph A.3., Covered Causes Of Loss, and
                                        occupancy or substantial change in risk known to                         Paragraph B., Exclusions in Section I  Property, do
                                        the mortgageholder.                                                      not apply to this Optional Coverage, except for:
                                                                                                                 (1) Paragraph B.1.c., Governmental Action;
                                   All of the terms of this policy will then apply directly to
                                   the mortgageholder.                                                           (2) Paragraph B.1.d., Nuclear Hazard; and
                                e. If we pay the mortgageholder for any loss or damage                           (3) Paragraph B.1.f., War And Military Action.
                                   and deny payment to you because of your acts or                           c. We will not pay for loss or damage caused by or
                                   because you have failed to comply with the terms of                           resulting from:
                                   this policy:                                                                  (1) Wear and tear;
                                   (1) The mortgageholder's rights under the mortgage                            (2) Hidden or latent defect;
                                        will be transferred to us to the extent of the
)Dp0c=w tD6u&u;uL+                  amount we pay; and                                                       (3) Rust;
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 18 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                           Stock No. 21951

                                                                                                                                              Exhibit A - Page 55 of 135
                             76                                                                                                 12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 56 of 135 PageID #:72
                                    (4) Corrosion; or                                                                      (a) Any employee; or
                                    (5) Mechanical breakdown.                                                              (b) Any other person or organization.
                                 d. The most we will pay for loss or damage in any one                          b.    We will not pay for loss or damage:
                                    occurrence is the Limit of Insurance for Outdoor Signs                            (1) Resulting from any dishonest or criminal act that
                                    shown in the Declarations.                                                             you or any of your partners or "members" commit
                                 e. The provisions of this Optional Coverage supersede                                     whether acting alone or in collusion with other
                                    all other references to outdoor signs in this policy.                                  persons.
                              2. Money And Securities                                                                 (2) Resulting from any dishonest act committed by
                                 a. We will pay for loss of "money" and "securities" used                                  any of your employees (except as provided in
                                    in your business while at a bank or savings institution,                               Paragraph a.), "managers" or directors:
                                    within your living quarters or the living quarters of your                             (a) Whether acting alone or in collusion with other
                                    partners or any employee having use and custody of                                          persons; or
                                    the property, at the described premises, or in transit                                 (b) While performing services for you or
                                    between any of these places, resulting directly from:                                       otherwise.
                                    (1) Theft, meaning any act of stealing;                                           (3) The only proof of which as to its existence or
                                    (2) Disappearance; or                                                                  amount is:
                                    (3) Destruction.                                                                       (a) An inventory computation; or
                                 b. In addition to the Limitations and Exclusions                                          (b) A profit and loss computation.
                                    applicable to Section I  Property, we will not pay for                     c.    The most we will pay for loss or damage in any one
                                    loss:                                                                             occurrence is the Limit of Insurance for Employee
                                    (1) Resulting from accounting or arithmetical errors or                           Dishonesty shown in the Declarations.
                                         omissions;                                                             d.    All loss or damage:
                                    (2) Due to the giving or surrendering of property in                              (1) Caused by one or more persons; or
                                         any exchange or purchase; or
                                                                                                                      (2) Involving a single act or series of acts;
                                    (3) Of property contained in any "money"-operated
                                         device unless the amount of "money" deposited in                             is considered one occurrence.
                                         it is recorded by a continuous recording                               e.    If any loss is covered:
                                         instrument in the device.                                                    (1) Partly by this insurance; and
                                 c. The most we will pay for loss in any one occurrence                               (2) Partly by any prior cancelled or terminated
                                    is:                                                                                    insurance that we or any affiliate had issued to
                                    (1) The limit shown in the Declarations for Inside the                                 you or any predecessor in interest;
                                         Premises for "money" and "securities" while:                                 the most we will pay is the larger of the amount
                                         (a) In or on the described premises; or                                      recoverable under this insurance or the prior
                                         (b) Within a bank or savings institution; and
                                                                                                                      insurance.
                                    (2) The limit shown in the Declarations for Outside
                                                                                                                      We will pay only for loss or damage you sustain
                                         the Premises for "money" and "securities" while                              through acts committed or events occurring during the
                                         anywhere else.                                                               Policy Period. Regardless of the number of years this
                                                                                                                      policy remains in force or the number of premiums
                                 d. All loss:                                                                         paid, no Limit of Insurance cumulates from year to
                                    (1) Caused by one or more persons; or                                             year or period to period.
                                    (2) Involving a single act or series of related acts;                        f.   This Optional Coverage is cancelled as to any
                                    is considered one occurrence.                                                     employee immediately upon discovery by:
                                 e. You must keep records of all "money" and "securities"                             (1) You; or
                                    so we can verify the amount of any loss or damage.                                (2) Any of your partners, "members", "managers",
                              3. Employee Dishonesty                                                                       officers or directors not in collusion with the
                                                                                                                           employee;
                                 a. We will pay for direct loss of or damage to Business
                                    Personal Property and "money" and "securities"                                    of any dishonest act committed by that employee
                                    resulting from dishonest acts committed by any of                                 before or after being hired by you.
                                    your employees acting alone or in collusion with other                      g.    We will pay only for covered loss or damage sustained
                                    persons (except you or your partner) with the manifest                            during the policy period and discovered no later than
                                    intent to:                                                                        one year from the end of the policy period.
                                    (1) Cause you to sustain loss or damage; and also                           h.    If you (or any predecessor in interest) sustained loss
                                    (2) Obtain financial benefit (other than salaries,                                or damage during the policy period of any prior
                                         commissions, fees, bonuses, promotions, awards,                              insurance that you could have recovered under that
                                         profit sharing, pensions or other employee                                   insurance except that the time within which to
                                         benefits earned in the normal course of                                      discover loss or damage had expired, we will pay for it
                                         employment) for:                                                             under this Optional Coverage, provided:
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 19 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                  Exhibit A - Page 56 of 135
                             76                                                                                               12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 57 of 135 PageID #:73
                                     (1) This Optional Coverage became effective at the                         b. Accident means a sudden and accidental breakdown
                                          time of cancellation or termination of the prior                         of the Object or a part of the Object. At the time the
                                          insurance; and                                                           breakdown occurs, it must manifest itself by physical
                                     (2) The loss or damage would have been covered by                             damage to the Object that necessitates repair or
                                          this Optional Coverage had it been in effect when                        replacement.
                                          the acts or events causing the loss or damage                         c. None of the following is an Accident:
                                          were committed or occurred.                                              (1) Depletion, deterioration, corrosion or erosion;
                                  i. The insurance under Paragraph h. above is part of,                            (2) Wear and tear;
                                     not in addition to, the Limit of Insurance applying to
                                     this Optional Coverage and is limited to the lesser of                        (3) Leakage at any valve, fitting, shaft seal, gland
                                     the amount recoverable under:                                                     packing, joint or connection;
                                                                                                                   (4) Breakdown of any vacuum tube, gas tube or
                                     (1) This Optional Coverage as of its effective date; or
                                                                                                                       brush;
                                     (2) The prior insurance had it remained in effect.
                                                                                                                   (5) Breakdown of any "computer", including
                                  j. With respect to the Employee Dishonesty Optional                                  "computer(s)" used to operate production type
                                     Coverage in Paragraph G.3., employee means:                                       machinery or equipment;
                                     (1) Any natural person:                                                       (6) Breakdown of any structure or foundation
                                         (a) While in your service or for 30 days after                                supporting the Object or any of its parts;
                                               termination of service;                                             (7) The functioning of any safety or protective device;
                                         (b) Who you compensate directly by salary,                                    or
                                               wages or commissions; and                                           (8) The explosion of gases or fuel within the furnace
                                         (c) Who you have the right to direct and control                              of any Object or within the flues or passages
                                               while performing services for you:                                      through which the gases of combustion pass.
                                     (2) Any natural person who is furnished temporarily to                     d. Object means any of the following equipment:
                                          you:                                                                     (1) Boiler and Pressure Vessels:
                                         (a) To substitute for a permanent employee as                                 (a) Steam heating boilers and condensate return
                                               defined in Paragraph (1) above, who is on                                    tanks used with them;
                                               leave; or
                                                                                                                       (b) Hot water heating boilers and expansion tanks
                                         (b) To meet seasonal or short-term work load                                       used with them;
                                               conditions:
                                                                                                                       (c) Hot water supply boilers;
                                     (3) Any natural person who is leased to you under a
                                                                                                                       (d) Other fired or unfired vessels used for
                                          written agreement between you and a labor
                                          leasing firm, to perform duties related to the                                    maintenance or service of the described
                                          conduct of your business, but does not mean a                                     premises but not used for processing or
                                          temporary employee as defined in Paragraph (2)                                    manufacturing;
                                          above;                                                                       (e) Steam boiler piping, valves, fittings, traps and
                                     (4) Any natural person who is a former employee,
                                                                                                                            separators, but only if they:
                                          director,      partner,      member,      manager,                                 (i) Are on your premises or between parts of
                                          representative or trustee retained as a consultant                                     your premises;
                                          while performing services for you; or                                             (ii) Contain steam or condensate of steam;
                                     (5) Any natural person who is a guest student or                                            and
                                          intern pursuing studies or duties, excluding,                                    (iii) Are not part of any other vessel or
                                          however, any such person while having care and                                         apparatus;
                                          custody of property outside any building you                                  (f) Feed water piping between any steam boiler
                                          occupy in conducting your business.                                               and a feed pump or injector.
                                     But employee does not mean:                                                   (2) Air Conditioning Units  Any air conditioning unit
                                     (1) Any agent, broker, factor, commission merchant,                               that has a capacity of 60,000 Btu or more,
                                          consignee,       independent       contractor    or                          including:
                                          representative of the same general character; or                             (a) Inductors, convectors and coils that make use
                                     (2) Any "manager", director or trustee except while                                    of a refrigerant and form part of a cooling,
                                          performing acts coming within the usual duties of                                 humidity control or space heating system;
                                          an employee.                                                                 (b) Interconnecting piping, valves and fittings
                              4. Mechanical Breakdown                                                                       containing only a refrigerant, water, brine or
                                 a. We will pay for direct damage to Covered Property                                       other solution;
                                     caused by an Accident to an Object. The Object must                               (c) Vessels heated directly or indirectly that:
                                     be:                                                                                     (i) Form part of an absorption type system;
                                     (1) Owned by you or in your care, custody or control;                                       and
                                          and                                                                               (ii) Function as a generator, regenerator or
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV               (2) At the described premises.                                                              concentrator;
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                        Page 20 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                               Exhibit A - Page 57 of 135
                             76                                                                                              12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 58 of 135 PageID #:74
                                       (d) Compressors, pumps, fans and blowers used                       3. "Electronic data" means information, facts or computer
                                            solely with the system together with their                        programs stored as or on, created or used on, or
                                            driving electric motors; and                                      transmitted to or from computer software (including
                                       (e) Control equipment used solely with the                             systems and applications software), on hard or floppy
                                            system.                                                           disks, CD-ROMs, tapes, drives, cells, data processing
                                                                                                              devices or any other repositories of computer software
                                e. Object does not mean:
                                                                                                              which are used with electronically controlled equipment.
                                   (1) As Boiler and Pressure Vessels:                                        The term computer programs, referred to in the foregoing
                                       (a) Equipment that is not under internal vacuum                        description of electronic data, means a set of related
                                            or internal pressure other than weight of                         electronic instructions which direct the operations and
                                            contents;                                                         functions of a "computer" or device connected to it, which
                                       (b) Boiler settings;                                                   enable the "computer" or device to receive, process, store,
                                                                                                              retrieve or send data.
                                       (c) Insulating or refractory material; or
                                                                                                           4. "Fungi" means any type or form of fungus, including mold
                                       (d) Electrical, reciprocating or rotating apparatus                    or mildew, and any mycotoxins, spores, scents or by-
                                            within or forming a part of the boiler or vessel.                 products produced or released by fungi.
                                   (2) As Air Conditioning Units, any:                                     5. "Manager" means a person serving in a directorial
                                       (a) Vessel, cooling tower, reservoir or other                          capacity for a limited liability company.
                                            source of cooling water for a condenser or                     6. "Member" means an owner of a limited liability company
                                            compressor, or any water piping leading to or                     represented by its membership interest, who also may
                                            from that source; or                                              serve as a "manager".
                                       (b) Wiring or piping leading to or from the unit.                   7. "Money" means:
                                f. We will not pay for an Accident to any Object while                         a. Currency, coins and bank notes in current use and
                                   being tested.                                                                   having a face value; and
                                g. Suspension                                                                  b. Travelers checks, register checks and money orders
                                   Whenever an Object is found to be in, or exposed to,                            held for sale to the public.
                                   a dangerous condition, any of our representatives may                   8. "Operations" means your business activities occurring at
                                   immediately suspend the insurance against loss from                        the described premises.
                                   an Accident to that Object. This can be done by
                                   delivering or mailing a written notice of suspension to:                9. "Period of restoration":
                                   (1) Your last known address; or                                             a. Means the period of time that:
                                   (2) The address where the Object is located.                                    (1) Begins:
                                   If we suspend your insurance, you will get a pro rata                               (a) 72 hours after the time of direct physical loss
                                   refund of premium. But the suspension will be                                            or damage for Business Income Coverage; or
                                   effective even if we have not yet made or offered a                                 (b) Immediately after the time of direct physical
                                   refund.                                                                                  loss or damage for Extra Expense Coverage;
                         H. Property Definitions                                                                       caused by or resulting from any Covered Cause of
                            1. "Computer" means:                                                                       Loss at the described premises; and
                                a. Programmable electronic equipment that is used to                               (2) Ends on the earlier of:
                                   store, retrieve and process data; and                                               (a) The date when the property at the described
                                b. Associated peripheral equipment that provides                                            premises should be repaired, rebuilt or
                                   communication, including input and output functions                                      replaced with reasonable speed and similar
                                   such as printing and auxiliary functions such as data                                    quality; or
                                   transmission.                                                                       (b) The date when business is resumed at a new
                               "Computer" does not include those used to operate                                            permanent location.
                               production type machinery or equipment.                                         b. Does not include any increased period required due to
                            2. "Counterfeit money" means an imitation of "money" that is                           the enforcement of any ordinance or law that:
                               intended to deceive and to be taken as genuine.                                     (1) Regulates the construction, use or repair, or
                                                                                                                       requires the tearing down of any property; or
                                                                                                                   (2) Requires any insured or others to test for, monitor,
                                                                                                                       clean up, remove, contain, treat, detoxify or
                                                                                                                       neutralize, or in any way respond to or assess the
                                                                                                                       effects of "pollutants".
                                                                                                              The expiration date of this policy will not cut short the
                                                                                                              "period of restoration".



)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                        Page 21 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                              Exhibit A - Page 58 of 135
                             76                                                                                               12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 59 of 135 PageID #:75
                            10. "Pollutants" means any solid, liquid, gaseous or thermal               SECTION II  LIABILITY
                                irritant or contaminant, including smoke, vapor, soot,                 A. Coverages
                                fumes, acids, alkalis, chemicals and waste. Waste
                                includes materials to be recycled, reconditioned or                       1. Business Liability
                                reclaimed.                                                                   a. We will pay those sums that the insured becomes
                            11. "Securities" means negotiable and non-negotiable                                 legally obligated to pay as damages because of
                                instruments or contracts representing either "money" or                          "bodily injury", "property damage" or "personal and
                                other property and includes:                                                     advertising injury" to which this insurance applies. We
                                                                                                                 will have the right and duty to defend the insured
                                 a. Tokens, tickets, revenue and other stamps (whether                           against any "suit" seeking those damages. However,
                                      represented by actual stamps or unused value in a                          we will have no duty to defend the insured against any
                                      meter) in current use; and                                                 "suit" seeking damages for "bodily injury", "property
                                 b. Evidences of debt issued in connection with credit or                        damage" or "personal and advertising injury", to which
                                      charge cards, which cards are not issued by you;                           this insurance does not apply. We may at our
                                but does not include "money".                                                    discretion, investigate any "occurrence" and settle any
                                                                                                                 claim or "suit" that may result. But:
                            12. "Specified causes of loss" means the following:
                                                                                                                 (1) The amount we will pay for damages is limited as
                                Fire; lightning; explosion; windstorm or hail; smoke;                                 described in Paragraph D.  Liability And Medical
                                aircraft or vehicles; riot or civil commotion; vandalism;                             Expenses Limits Of Insurance in Section II 
                                leakage from fire extinguishing equipment; sinkhole                                   Liability; and
                                collapse; volcanic action; falling objects; weight of snow,
                                ice or sleet; water damage.                                                      (2) Our right and duty to defend end when we have
                                                                                                                      used up the applicable Limit of Insurance in the
                                 a. Sinkhole collapse means the sudden sinking or                                     payment of judgments or settlements or medical
                                      collapse of land into underground empty spaces                                  expenses.
                                      created by the action of water on limestone or
                                      dolomite. This cause of loss does not include:                              No other obligation or liability to pay sums or perform
                                                                                                                  acts or services is covered unless explicitly provided
                                      (1) The cost of filling sinkholes; or
                                                                                                                  for under Paragraph f. Coverage Extension 
                                      (2) Sinking or collapse of land into man-made                               Supplementary Payments.
                                           underground cavities.                                             b. This insurance applies:
                                 b. Falling objects does not include loss of or damage to:
                                                                                                                 (1) To "bodily injury" and "property damage" only if:
                                      (1) Personal property in the open; or
                                                                                                                      (a) The "bodily injury" or "property damage" is
                                      (2) The interior of a building or structure, or property                            caused by an "occurrence" that takes place in
                                           inside a building or structure, unless the roof or an                          the "coverage territory";
                                           outside wall of the building or structure is first                         (b) The "bodily injury" or "property damage"
                                           damaged by a falling object.                                                   occurs during the policy period; and
                                 c. Water damage means accidental discharge or leakage
                                                                                                                      (c) Prior to the policy period, no insured listed
                                      of water or steam as the direct result of the breaking                              under Paragraph C.1. Who Is An Insured and
                                      apart or cracking of any part of a system or appliance                              no "employee" authorized by you to give or
                                      (other than a sump system including its related                                     receive notice of an "occurrence" or claim,
                                      equipment and parts) containing water or steam.                                     knew that the "bodily injury" or "property
                            13. "Stock" means merchandise held in storage or for sale,                                    damage" had occurred, in whole or in part. If
                                raw materials and in-process or finished goods, including                                 such a listed insured or authorized "employee"
                                supplies used in their packing or shipping.                                               knew, prior to the policy period, that the
                            14. "Valuable papers and records" means inscribed, printed or                                 "bodily injury" or "property damage" occurred,
                                written:                                                                                  then any continuation, change or resumption
                                       a. Documents;                                                                      of such "bodily injury" or "property damage"
                                                                                                                          during or after the policy period will be
                                       b. Manuscripts; and                                                                deemed to have been known before the policy
                                       c. Records;                                                                        period.
                                      including abstracts, books, deeds, drawings, films,                        (2) To "personal and advertising injury" caused by an
                                      maps or mortgages.                                                              offense arising out of your business, but only if the
                                But "valuable papers and records" does not mean "money"                               offense was committed in the "coverage territory"
                                or "securities".                                                                      during the policy period.
                                                                                                             c. "Bodily injury" or "property damage" which occurs
                                                                                                                 during the policy period and was not, prior to the
                                                                                                                 policy period, known to have occurred by any insured
                                                                                                                 listed under Paragraph C.1. Who Is An Insured or any
                                                                                                                 "employee" authorized by you to give or receive notice
                                                                                                                 of an "occurrence" or claim, includes any continuation,
                                                                                                                 change or resumption of "bodily injury" or "property
)Dp0c=w tD6u&u;uL+                                                                                           damage" after the end of the policy period.
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                        Page 22 of 35
                         BP 00 03 01 06                                                 © ISO Properties, Inc., 2004                                        Stock No. 21951

                                                                                                                                               Exhibit A - Page 59 of 135
                             76                                                                                                   12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 60 of 135 PageID #:76
                                  d. "Bodily injury" or "property damage" will be deemed to                                (b) This insurance applies to such liability
                                     have been known to have occurred at the earliest time                                       assumed by the insured;
                                     when any insured listed under Paragraph C.1. Who Is                                   (c) The obligation to defend, or the cost of the
                                     An Insured or any "employee" authorized by you to                                           defense of, that indemnitee, has also been
                                     give or receive notice of an "occurrence" or claim:                                         assumed by the insured in the same "insured
                                     (1) Reports all, or any part, of the "bodily injury" or                                     contract";
                                          "property damage" to us or any other insurer;                                    (d) The allegations in the "suit" and the
                                     (2) Receives a written or verbal demand or claim for                                        information we know about the "occurrence"
                                          damages because of the "bodily injury" or                                              are such that no conflict appears to exist
                                          "property damage"; or                                                                  between the interests of the insured and the
                                     (3) Becomes aware by any other means that "bodily                                           interests of the indemnitee;
                                          injury" or "property damage" has occurred or has                                 (e) The indemnitee and the insured ask us to
                                          begun to occur.                                                                        conduct and control the defense of that
                                  e. Damages because of "bodily injury" include damages                                          indemnitee against such "suit" and agree that
                                     claimed by any person or organization for care, loss of                                     we can assign the same counsel to defend
                                     services or death resulting at any time from the "bodily                                    the insured and the indemnitee; and
                                     injury".                                                                               (f) The indemnitee:
                                  f. Coverage Extension  Supplementary Payments                                                  (i) Agrees in writing to:
                                     (1) We will pay, with respect to any claim we                                                      i. Cooperate        with     us   in   the
                                          investigate or settle, or any "suit" against an                                                  investigation, settlement or defense
                                          insured we defend:                                                                               of the "suit";
                                         (a) All expenses we incur.                                                                    ii. Immediately send us copies of any
                                         (b) Up to $250 for cost of bail bonds required                                                    demands, notices, summonses or
                                                because of accidents or traffic law violations                                             legal papers received in connection
                                                arising out of the use of any vehicle to which                                             with the "suit";
                                                Business Liability Coverage for "bodily injury"                                       iii. Notify any other insurer whose
                                                applies. We do not have to furnish these                                                   coverage is available to the
                                                bonds.                                                                                     indemnitee; and
                                         (c) The cost of bonds to release attachments, but                                            iv. Cooperate with us with respect to
                                                only for bond amounts within our Limit of                                                  coordinating        other    applicable
                                                Insurance. We do not have to furnish these                                                 insurance available to the indemnitee;
                                                bonds.                                                                                     and
                                         (d) All reasonable expenses incurred by the                                            (ii) Provides us with written authorization to:
                                                insured at our request to assist us in the                                              i. Obtain records and other information
                                                investigation or defense of the claim or "suit",                                           related to the "suit"; and
                                                including actual loss of earnings up to $250 a
                                                                                                                                       ii. Conduct and control the defense of
                                                day because of time off from work.
                                                                                                                                           the indemnitee in such "suit".
                                         (e) All costs taxed against the insured in the
                                                                                                                       (3) So long as the conditions in Paragraph (2) are
                                                "suit".
                                                                                                                           met, attorneys' fees incurred by us in the defense
                                           (f) Prejudgment interest awarded against the                                    of that indemnitee, necessary litigation expenses
                                                insured on that part of the judgment we pay. If                            incurred by us and necessary litigation expenses
                                                we make an offer to pay the Limit of                                       incurred by the indemnitee at our request will be
                                                Insurance, we will not pay any prejudgment                                 paid          as       Supplementary         Payments.
                                                interest based on that period of time after the                            Notwithstanding the provisions of Paragraph
                                                offer.                                                                     B.1.b.(2) Exclusions in Section II  Liability, such
                                         (g) All interest on the full amount of any judgment                               payments will not be deemed to be damages for
                                                that accrues after entry of the judgment and                               "bodily injury" and "property damage" and will not
                                                before we have paid, offered to pay, or                                    reduce the Limits of Insurance.
                                                deposited in court the part of the judgment                                Our obligation to defend an insured's indemnitee
                                                that is within our Limit of Insurance.                                     and to pay for attorneys' fees and necessary
                                          These payments will not reduce the limit of                                      litigation expenses as Supplementary Payments
                                          liability.                                                                       ends when:
                                     (2) If we defend an insured against a "suit" and an                                   (a) We have used up the applicable Limit of
                                          indemnitee of the insured is also named as a                                           Insurance in the payment of judgments or
                                          party to the "suit", we will defend that indemnitee                                    settlements; or
                                          if all of the following conditions are met:                                      (b) The conditions set forth above, or the terms of
                                         (a) The "suit" against the indemnitee seeks                                             the agreement described in Paragraph (2)(f)
                                                damages for which the insured has assumed                                        above are no longer met.
)Dp0c=w tD6u&v-T I+
                                                the liability of the indemnitee in a contract or
=y $s=?@Z:I'o^[jIV                          agreement that is an "insured contract";
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                              Page 23 of 35
                         BP 00 03 01 06                                                 © ISO Properties, Inc., 2004                                              Stock No. 21951

                                                                                                                                                    Exhibit A - Page 60 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 61 of 135 PageID #:77
                            2. Medical Expenses                                                               c. Liquor Liability
                                a. We will pay medical expenses as described below for                           "Bodily injury" or "property damage" for which any
                                   "bodily injury" caused by an accident:                                        insured may be held liable by reason of:
                                   (1) On premises you own or rent;                                              (1) Causing or contributing to the intoxication of any
                                   (2) On ways next to premises you own or rent; or                                  person;
                                   (3) Because of your operations;                                               (2) The furnishing of alcoholic beverages to a person
                                                                                                                     under the legal drinking age or under the influence
                                   provided that:                                                                    of alcohol; or
                                       (a) The accident takes place in the "coverage
                                                                                                                 (3) Any statute, ordinance or regulation relating to the
                                             territory" and during the policy period;                                sale, gift, distribution or use of alcoholic
                                       (b) The expenses are incurred and reported to us                              beverages.
                                             within one year of the date of the accident;                        This exclusion applies only if you are in the business
                                             and                                                                 of manufacturing, distributing, selling, serving or
                                       (c) The injured person submits to examination, at                         furnishing alcoholic beverages.
                                             our expense, by physicians of our choice as                      d. Workers' Compensation And Similar Laws
                                             often as we reasonably require.
                                                                                                                 Any obligation of the insured under a workers'
                                b. We will make these payments regardless of fault.                              compensation, disability benefits or unemployment
                                   These payments will not exceed the Limits of                                  compensation law or any similar law.
                                   Insurance of Section II  Liability. We will pay
                                   reasonable expenses for:                                                   e. Employer's Liability
                                   (1) First aid administered at the time of an accident;                        "Bodily injury" to:
                                   (2) Necessary medical, surgical, x-ray and dental                             (1) An "employee" of the insured arising out of and in
                                       services, including prosthetic devices; and                                   the course of:
                                   (3) Necessary ambulance, hospital, professional                                   (a) Employment by the insured; or
                                       nursing and funeral services.                                                 (b) Performing duties related to the conduct of
                         B. Exclusions                                                                                    the insured's business; or
                            1. Applicable To Business Liability Coverage                                         (2) The spouse, child, parent, brother or sister of that
                                                                                                                     "employee" as a consequence of Paragraph (1)
                               This insurance does not apply to:                                                     above.
                                a. Expected Or Intended Injury
                                                                                                                 This exclusion applies:
                                   "Bodily injury" or "property damage" expected or                              (1) Whether the insured may be liable as an employer
                                   intended from the standpoint of the insured. This                                 or in any other capacity; and
                                   exclusion does not apply to "bodily injury" resulting
                                   from the use of reasonable force to protect persons or                        (2) To any obligation to share damages with or repay
                                   property.                                                                         someone else who must pay damages because of
                                                                                                                     the injury.
                                b. Contractual Liability
                                                                                                                 This exclusion does not apply to liability assumed by
                                   "Bodily injury" or "property damage" for which the                            the insured under an "insured contract".
                                   insured is obligated to pay damages by reason of the
                                   assumption of liability in a contract or agreement. This                   f. Pollution
                                   exclusion does not apply to liability for damages:                            (1) "Bodily injury" or "property damage" arising out of
                                   (1) That the insured would have in the absence of the                             the actual, alleged or threatened discharge,
                                       contract or agreement; or                                                     dispersal, seepage, migration, release or escape
                                                                                                                     of "pollutants":
                                   (2) Assumed in a contract or agreement that is an
                                       "insured contract", provided the "bodily injury" or                           (a) At or from any premises, site or location which
                                       "property damage" occurs subsequent to the                                         is or was at any time owned or occupied by,
                                       execution of the contract or agreement. Solely for                                 or rented or loaned to, any insured. However,
                                       the purposes of liability assumed in an "insured                                   this subparagraph does not apply to:
                                       contract", reasonable attorney fees and necessary                                   (i) "Bodily injury" if sustained within a
                                       litigation expenses incurred by or for a party other                                    building and caused by smoke, fumes,
                                       than an insured are deemed to be damages                                                vapor or soot produced by or originating
                                       because of "bodily injury" or "property damage",                                        from equipment that is used to heat, cool
                                       provided:                                                                               or dehumidify the building, or equipment
                                       (a) Liability to such party for, or for the cost of,                                    that is used to heat water for personal
                                             that party's defense has also been assumed                                        use, by the building's occupants or their
                                             in the same "insured contract"; and                                               guests;
                                       (b) Such attorney fees and litigation expenses are
                                             for defense of that party against a civil or
                                             alternative dispute resolution proceeding in
)Dp0c=w tD6u&u;uL+
                                             which damages to which this insurance
=y $s??\?C>}ji0IV                       applies are alleged.
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                      Page 24 of 35
                         BP 00 03 01 06                                             © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                             Exhibit A - Page 61 of 135
                             76                                                                                                   12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 62 of 135 PageID #:78
                                              (ii) "Bodily injury" or "property damage" for                                    (iii) "Bodily injury" or "property damage"
                                                   which you may be held liable, if you are a                                        arising out of heat, smoke or fumes from
                                                   contractor and the owner or lessee of                                             a "hostile fire".
                                                   such premises, site or location has been                                (e) At or from any premises, site or location on
                                                   added to your policy as an additional                                        which any insured or any contractors or
                                                   insured with respect to your ongoing                                         subcontractors working directly or indirectly on
                                                   operations performed for that additional                                     any insured's behalf are performing
                                                   insured at that premises, site or location                                   operations if the operations are to test for,
                                                   and such premises, site or location is not                                   monitor, clean up, remove, contain, treat,
                                                   and never was owned or occupied by, or                                       detoxify or neutralize, or in any way respond
                                                   rented or loaned to, any insured, other                                      to, or assess the effects of, "pollutants".
                                                   than that additional insured; or
                                                                                                                      (2) Any loss, cost or expense arising out of any:
                                             (iii) "Bodily injury" or "property damage"
                                                   arising out of heat, smoke or fumes from                                (a) Request, demand, order or statutory or
                                                   a "hostile fire";                                                            regulatory requirement that any insured or
                                                                                                                                others test for, monitor, clean up, remove,
                                          (b) At or from any premises, site or location which                                   contain, treat, detoxify or neutralize, or in any
                                              is or was at any time used by or for any                                          way respond to, or assess the effects of,
                                              insured or others for the handling, storage,                                      "pollutants"; or
                                              disposal, processing or treatment of waste;
                                                                                                                           (b) Claim or "suit" by or on behalf of a
                                          (c) Which are or were at any time transported,                                        governmental authority for damages because
                                              handled, stored, treated, disposed of, or                                         of testing for, monitoring, cleaning up,
                                              processed as waste by or for:                                                     removing, containing, treating, detoxifying or
                                               (i) Any insured; or                                                              neutralizing, or in any way responding to, or
                                              (ii) Any person or organization for whom you                                      assessing the effects of, "pollutants".
                                                   may be legally responsible; or                                          However, this paragraph does not apply to liability
                                          (d) At or from any premises, site or location on                                 for damages because of "property damage" that
                                              which any insured or any contractors or                                      the insured would have in the absence of such
                                              subcontractors working directly or indirectly on                             request, demand, order or statutory or regulatory
                                              any insured's behalf are performing                                          requirement or such claim or "suit" by or on behalf
                                              operations if the "pollutants" are brought on or                             of a governmental authority.
                                              to the premises, site or location in connection                      g. Aircraft, Auto Or Watercraft
                                              with such operations by such insured,                                   "Bodily injury" or "property damage" arising out of the
                                              contractor or subcontractor. However, this                              ownership, maintenance, use or entrustment to others
                                              subparagraph does not apply to:                                         of any aircraft, "auto" or watercraft owned or operated
                                               (i) "Bodily injury" or "property damage"                               by or rented or loaned to any insured. Use includes
                                                   arising out of the escape of fuels,                                operation and "loading or unloading".
                                                   lubricants or other operating fluids which                         This exclusion applies even if the claims allege
                                                   are needed to perform the normal                                   negligence or other wrongdoing in the supervision,
                                                   electrical, hydraulic or mechanical                                hiring, employment, training or monitoring of others by
                                                   functions necessary for the operation of                           an insured, if the "occurrence" which caused the
                                                   "mobile equipment" or its parts, if such                           "bodily injury" or "property damage" involved the
                                                   fuels, lubricants or other operating fluids                        ownership, maintenance, use or entrustment to others
                                                   escape from a vehicle part designed to                             of any aircraft, "auto" or watercraft that is owned or
                                                   hold, store or receive them. This                                  operated by or rented or loaned to any insured.
                                                   exception does not apply if the "bodily
                                                   injury" or "property damage" arises out of                         This exclusion does not apply to:
                                                   the intentional discharge, dispersal or                            (1) A watercraft while ashore on premises you own or
                                                   release of the fuels, lubricants or other                               rent;
                                                   operating fluids, or if such fuels, lubricants                     (2) A watercraft you do not own that is:
                                                   or other operating fluids are brought on or                             (a) Less than 51 feet long; and
                                                   to the premises, site or location with the
                                                   intent that they be discharged, dispersed                               (b) Not being used to carry persons or property
                                                   or released as part of the operations                                        for a charge;
                                                   being performed by such insured,                                   (3) Parking an "auto" on, or on the ways next to,
                                                   contractor or subcontractor;                                            premises you own or rent, provided the "auto" is
                                              (ii) "Bodily injury" or "property damage"                                    not owned by or rented or loaned to you or the
                                                   sustained within a building and caused by                               insured;
                                                   the release of gases, fumes or vapors                              (4) Liability assumed under any "insured contract" for
                                                   from materials brought into that building in                            the ownership, maintenance or use of aircraft or
                                                   connection with operations being                                        watercraft; or
                                                   performed by you or on your behalf by a
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                             contractor or subcontractor; or
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                              Page 25 of 35
                         BP 00 03 01 06                                                  © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                   Exhibit A - Page 62 of 135
                             76                                                                                                 12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 63 of 135 PageID #:79
                                      (5) "Bodily injury" or "property damage" arising out of:                       (7) Optometry or optical or hearing aid services
                                          (a) The operation of machinery or equipment that                                including the prescribing, preparation, fitting,
                                                is attached to, or part of, a land vehicle that                           demonstration or distribution of ophthalmic lenses
                                                would qualify under the definition of "mobile                             and similar products or hearing aid devices;
                                                equipment" if it were not subject to a                               (8) Body piercing services; and
                                                compulsory or financial responsibility law or                        (9) Services in the practice of pharmacy.
                                                other motor vehicle insurance or motor vehicle
                                                registration law where it is licensed or                         k. Damage To Property
                                                principally garaged; or                                              "Property damage" to:
                                          (b) The operation of any of the following                                  (1) Property you own, rent or occupy, including any
                                                machinery or equipment:                                                   costs or expenses incurred by you, or any other
                                                 (i) Cherry pickers and similar devices
                                                                                                                          person, organization or entity, for repair,
                                                     mounted on automobile or truck chassis                               replacement, enhancement, restoration or
                                                     and used to raise or lower workers; and                              maintenance of such property for any reason,
                                                                                                                          including prevention of injury to a person or
                                               (ii) Air compressors, pumps and generators,                                damage to another's property;
                                                     including spraying, welding, building
                                                     cleaning, geophysical exploration, lighting                     (2) Premises you sell, give away or abandon, if the
                                                     and well servicing equipment.                                        "property damage" arises out of any part of those
                                                                                                                          premises;
                                  h. Mobile Equipment
                                                                                                                     (3) Property loaned to you;
                                      "Bodily injury" or "property damage" arising out of:
                                                                                                                     (4) Personal property in the care, custody or control
                                      (1) The transportation of "mobile equipment" by an                                  of the insured;
                                           "auto" owned or operated by or rented or loaned
                                                                                                                     (5) That particular part of real property on which you
                                           to any insured; or
                                                                                                                          or any contractor or subcontractor working directly
                                      (2) The use of "mobile equipment" in, or while in                                   or indirectly on your behalf is performing
                                           practice for, or while being prepared for, any                                 operations, if the "property damage" arises out of
                                           prearranged racing, speed, demolition or stunting                              those operations; or
                                           activity.
                                                                                                                     (6) That particular part of any property that must be
                                   i. War                                                                                 restored, repaired or replaced because "your
                                      "Bodily injury", "property damage" or "personal and                                 work" was incorrectly performed on it.
                                      advertising injury", however caused, arising, directly or                      Paragraphs (1), (3) and (4) of this exclusion do not
                                      indirectly, out of:                                                            apply to "property damage" (other than damage by
                                      (1) War, including undeclared civil war;                                       fire) to premises, including the contents of such
                                      (2) Warlike action by a military force, including action                       premises, rented to you for a period of 7 or fewer
                                           in hindering or defending against an actual or                            consecutive days. A separate Limit of Insurance
                                           expected attack, by any government, sovereign or                          applies to Damage To Premises Rented To You as
                                           other authority using military personnel or other                         described in Paragraph D. Liability And Medical
                                           agents; or                                                                Expenses Limit Of Insurance in Section II  Liability.
                                      (3) Insurrection, rebellion, revolution, usurped power,                        Paragraph (2) of this exclusion does not apply if the
                                           or action taken by government authority in                                premises are "your work" and were never occupied,
                                           hindering or defending against any of these.                              rented or held for rental by you.
                                  j. Professional Services                                                           Paragraphs (3), (4), (5) and (6) of this exclusion do not
                                                                                                                     apply to liability assumed under a sidetrack
                                      "Bodily injury", "property damage" or "personal and                            agreement.
                                      advertising injury" caused by the rendering or failure to
                                      render any professional service. This includes but is                          Paragraph (6) of this exclusion does not apply to
                                      not limited to:                                                                "property damage" included in the "products-
                                                                                                                     completed operations hazard".
                                      (1) Legal, accounting or advertising services;
                                                                                                                  l. Damage To Your Product
                                      (2) Preparing, approving, or failing to prepare or
                                           approve maps, drawings, opinions, reports,                                "Property damage" to "your product" arising out of it or
                                           surveys, change orders, designs or specifications;                        any part of it.
                                      (3) Supervisory, inspection or engineering services;                       m. Damage To Your Work
                                      (4) Medical, surgical, dental, x-ray or nursing services                       "Property damage" to "your work" arising out of it or
                                           treatment, advice or instruction;                                         any part of it and included in the "products-completed
                                                                                                                     operations hazard".
                                      (5) Any health or therapeutic service treatment,
                                           advice or instruction;                                                    This exclusion does not apply if the damaged work or
                                                                                                                     the work out of which the damage arises was
                                      (6) Any service, treatment, advice or instruction for
                                                                                                                     performed on your behalf by a subcontractor.
                                           the purpose of appearance or skin enhancement,
                                           hair removal or replacement or personal
)Dp0c=w tD6u&u;uL+                     grooming;
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 26 of 35
                         BP 00 03 01 06                                                 © ISO Properties, Inc., 2004                                           Stock No. 21951

                                                                                                                                                 Exhibit A - Page 63 of 135
                             76                                                                                                 12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 64 of 135 PageID #:80
                                  n. Damage To Impaired Property Or Property Not                                         (b) Designing or determining content of web-sites
                                     Physically Injured                                                                        for others; or
                                     "Property damage" to "impaired property" or property                                (c) An Internet search, access, content or service
                                     that has not been physically injured, arising out of:                                     provider.
                                     (1) A defect, deficiency, inadequacy or dangerous                                   However, this exclusion does not apply to
                                         condition in "your product" or "your work"; or                                  Paragraphs 14.a., b. and c. of "personal and
                                     (2) A delay or failure by you or anyone acting on your                              advertising injury" under Paragraph F. Liability
                                         behalf to perform a contract or agreement in                                    And Medical Expenses Definitions.
                                         accordance with its terms.                                                      For the purposes of this exclusion, the placing of
                                     This exclusion does not apply to the loss of use of                                 frames, borders or links, or advertising, for you or
                                     other property arising out of sudden and accidental                                 others anywhere on the Internet, by itself, is not
                                     physical injury to "your product" or "your work" after it                           considered the business of advertising,
                                     has been put to its intended use.                                                   broadcasting, publishing or telecasting.
                                  o. Recall Of Products, Work Or Impaired Property                                  (9) Arising out of the actual, alleged or threatened
                                                                                                                         discharge, dispersal, seepage, migration, release
                                     Damages claimed for any loss, cost or expense                                       or escape of "pollutants" at any time;
                                     incurred by you or others for the loss of use,
                                     withdrawal, recall, inspection, repair, replacement,                          (10) With respect to any loss, cost or expense arising
                                     adjustment, removal or disposal of:                                                 out of any:
                                     (1) "Your product";                                                                 (a) Request, demand or order that any insured or
                                                                                                                               others test for, monitor, clean-up, remove,
                                     (2) "Your work"; or                                                                       contain, treat, detoxify or neutralize or in any
                                     (3) "Impaired property";                                                                  way respond to, or assess the effects of,
                                     if such product, work or property is withdrawn or                                         "pollutants"; or
                                     recalled from the market or from use by any person or                               (b) Claim or "suit" by or on behalf of a
                                     organization because of a known or suspected defect,                                      governmental authority for damages because
                                     deficiency, inadequacy or dangerous condition in it.                                      of testing for, monitoring, cleaning up,
                                  p. Personal And Advertising Injury                                                           removing, containing, treating, detoxifying or
                                     "Personal and advertising injury":                                                        neutralizing or in any way responding to, or
                                                                                                                               assessing the effects of, "pollutants".
                                     (1) Caused by or at the direction of the insured with
                                         the knowledge that the act would violate the rights                       (11) Arising out of an electronic chatroom or bulletin
                                         of another and would inflict "personal and                                      board the insured hosts, owns or over which the
                                         advertising injury";                                                            insured exercises control;
                                     (2) Arising out of oral or written publication of                             (12) Arising out of the infringement of copyright,
                                         material, if done by or at the direction of the                                 patent, trademark, trade secret or other
                                         insured with knowledge of its falsity;                                          intellectual property rights.
                                     (3) Arising out of oral or written publication of material                          However, this exclusion does not apply to
                                         whose first publication took place before the                                   infringement, in your "advertisement", of copyright,
                                         beginning of the policy period;                                                 trade dress or slogan.
                                     (4) For which the insured has assumed liability in a                          (13) Arising out of the unauthorized use of another's
                                         contract or agreement. This exclusion does not                                  name or product in your e-mail address, domain
                                         apply to liability for damages that the insured                                 name or metatags, or any other similar tactics to
                                         would have in the absence of the contract or                                    mislead another's potential customers.
                                         agreement;                                                              q. Electronic Data
                                     (5) Arising out of a breach of contract, except an                              Damages arising out of the loss of, loss of use of,
                                         implied contract to use another's advertising idea                          damage to, corruption of, inability to access, or
                                         in your "advertisement";                                                    inability to manipulate electronic data.
                                     (6) Arising out of the failure of goods, products or                            As used in this exclusion, electronic data means
                                         services to conform with any statement of quality                           information, facts or programs stored as or on, created
                                         or performance made in your "advertisement";                                or used on, or transmitted to or from computer
                                     (7) Arising out of the wrong description of the price of                        software, including systems and applications software,
                                         goods, products or services stated in your                                  hard or floppy disks, CD-ROMs, tapes, drives, cells,
                                         "advertisement";                                                            data processing devices or any other media which are
                                                                                                                     used with electronically controlled equipment.
                                     (8) Committed by an insured whose business is:
                                                                                                                 r. Criminal Acts
                                         (a) Advertising, broadcasting, publishing or
                                              telecasting;                                                           "Personal and advertising injury" arising out of a
                                                                                                                     criminal act committed by or at the direction of the
                                                                                                                     insured.

)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                            Page 27 of 35
                         BP 00 03 01 06                                                © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                 Exhibit A - Page 64 of 135
                             76                                                                                                 12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 65 of 135 PageID #:81
                                  s. Distribution Of Material In Violation Of Statutes                               (2) Resulting from the "hazardous properties" of
                                     "Bodily injury", "property damage", or "personal and                                 "nuclear material" and with respect to which:
                                     advertising injury" arising directly or indirectly out of                            (a) Any person or organization is required to
                                     any action or omission that violates or is alleged to                                     maintain financial protection pursuant to the
                                     violate:                                                                                  Atomic Energy Act of 1954, or any law
                                     (1) The Telephone Consumer Protection Act (TCPA),                                         amendatory thereof; or
                                           including any amendment of or addition to such                                (b) The insured is, or had this policy not been
                                           law; or                                                                             issued would be, entitled to indemnity from
                                     (2) The CAN-SPAM Act of 2003, including any                                               the United States of America, or any agency
                                           amendment of or addition to such law; or                                            thereof, under any agreement entered into by
                                                                                                                               the United States of America, or any agency
                                     (3) Any statute, ordinance or regulation, other than
                                                                                                                               thereof, with any person or organization.
                                           the TCPA or CAN-SPAM Act of 2003, that
                                           prohibits or limits the sending, transmitting,                         b. Under Medical Expenses Coverage, to expenses
                                           communicating or distribution of material or                              incurred with respect to "bodily injury" resulting from
                                           information.                                                              the "hazardous properties" of "nuclear material" and
                                                                                                                     arising out of the operation of a "nuclear facility" by
                                 Exclusions c., d., e., f., g., h., i., k., l., m., n. and o. in                     any person or organization.
                                 Section II  Liability do not apply to damage by fire to
                                 premises while rented to you, or temporarily occupied by                         c. Under Business Liability Coverage, to "bodily injury" or
                                 you with permission of the owner. A separate Damage To                              "property damage" resulting from the "hazardous
                                 Premises Rented To You Limit of Insurance applies to this                           properties" of the "nuclear material"; if:
                                 coverage as described in Paragraph D. Liability And                                 (1) The "nuclear material":
                                 Medical Expenses Limits of Insurance in Section II                                      (a) Is at any "nuclear facility" owned by, or
                                 Liability.                                                                                    operated by or on behalf of, an insured; or
                              2. Applicable To Medical Expenses Coverage                                                 (b) Has been discharged or dispersed therefrom;
                                 We will not pay expenses for "bodily injury":                                       (2) The "nuclear material" is contained in "spent fuel"
                                  a. To any insured, except "volunteer workers".                                          or "waste" at any time possessed, handled, used,
                                 b. To a person hired to do work for or on behalf of any                                  processed, stored, transported or disposed of by
                                     insured or a tenant of any insured.                                                  or on behalf of an insured; or
                                  c. To a person injured on that part of premises you own                            (3) The "bodily injury" or "property damage" arises out
                                     or rent that the person normally occupies.                                           of the furnishing by an insured of services,
                                                                                                                          materials, parts or equipment in connection with
                                 d. To a person, whether or not an "employee" of any
                                                                                                                          the planning, construction, maintenance,
                                     insured, if benefits for the "bodily injury" are payable                             operation or use of any "nuclear facility"; but if
                                     or must be provided under a workers' compensation or                                 such facility is located within the United States of
                                     disability benefits law or a similar law.                                            America, its territories or possessions or Canada,
                                  e. To a person injured while practicing, instructing or                                 this Exclusion (3) applies only to "property
                                     participating in any physical exercises or games,                                    damage" to such "nuclear facility" and any
                                     sports or athletic contests.                                                         property thereat.
                                  f. Included within the "products-completed operations                           d. As used in this exclusion:
                                     hazard".                                                                        (1) "By-product material" has the meaning given it in
                                 g. Excluded under Business Liability Coverage.                                           the Atomic Energy Act of 1954 or in any law
                              3. Applicable To Both Business Liability Coverage And                                       amendatory thereof;
                                 Medical Expenses Coverage  Nuclear Energy                                          (2) "Hazardous properties" include radioactive, toxic
                                 Liability Exclusion                                                                      or explosive properties;
                                 This insurance does not apply:                                                      (3) "Nuclear facility" means:
                                  a. Under Business Liability Coverage, to "bodily injury" or                             (a) Any "nuclear reactor";
                                     "property damage":                                                                  (b) Any equipment or device designed or used
                                     (1) With respect to which an insured under the policy                                     for:
                                           is also an insured under a nuclear energy liability                                  (i) Separating the isotopes of uranium or
                                           policy issued by the Nuclear Energy Liability                                            plutonium;
                                           Insurance Association, Mutual Atomic Energy
                                           Liability Underwriters or Nuclear Insurance                                         (ii) Processing or utilizing "spent fuel"; or
                                           Association of Canada, or would be an insured                                      (iii) Handling, processing or packaging
                                           under any such policy but for its termination upon                                       "waste";
                                           exhaustion of its limit of liability; or




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 28 of 35
                         BP 00 03 01 06                                                 © ISO Properties, Inc., 2004                                           Stock No. 21951

                                                                                                                                                 Exhibit A - Page 65 of 135
                             76                                                                                              12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 66 of 135 PageID #:82
                                         (c) Any equipment or device used for the                             d. An organization other than a partnership, joint venture
                                              processing, fabricating or alloying of "special                    or limited liability company, you are an insured. Your
                                              nuclear material" if at any time the total                         "executive officers" and directors are insureds, but
                                              amount of such material in the custody of the                      only with respect to their duties as your officers or
                                              insured at the premises where such                                 directors. Your stockholders are also insureds, but
                                              equipment or device is located consists of or                      only with respect to their liability as stockholders.
                                              contains more than 25 grams of plutonium or                  2. Each of the following is also an insured:
                                              uranium 233 or any combination thereof, or
                                                                                                              a. Your "volunteer workers" only while performing duties
                                              more than 250 grams of uranium 235;
                                                                                                                 related to the conduct of your business, or your
                                         (d) Any structure, basin, excavation, premises or                       "employees", other than either your "executive
                                              place prepared or used for the storage or                          officers" (if you are an organization other than a
                                              disposal of "waste";                                               partnership, joint venture or limited liability company)
                                         and includes the site on which any of the                               or your managers (if you are a limited liability
                                         foregoing is located, all operations conducted on                       company), but only for acts within the scope of their
                                         such site and all premises used for such                                employment by you or while performing duties related
                                         operations;                                                             to the conduct of your business. However, none of
                                    (4) "Nuclear material" means "source material",                              these "employees" or "volunteer workers" are insureds
                                         "special nuclear material" or "by-product material";                    for:
                                    (5) "Nuclear reactor" means any apparatus designed                           (1) "Bodily injury" or "personal and advertising injury":
                                         or used to sustain nuclear fission in a self-                                (a) To you, to your partners or members (if you
                                         supporting chain reaction or to contain a critical                                are a partnership or joint venture), to your
                                         mass of fissionable material;                                                     members (if you are a limited liability
                                    (6) "Property damage" includes all forms of                                            company), or to a co-"employee" while in the
                                         radioactive contamination of property;                                            course of his or her employment or performing
                                                                                                                           duties related to the conduct of your business,
                                    (7) "Source material" has the meaning given it in the                                  or to your other "volunteer workers" while
                                         Atomic Energy Act of 1954 or in any law                                           performing duties related to the conduct of
                                         amendatory thereof;                                                               your business;
                                    (8) "Special nuclear material" has the meaning given
                                                                                                                      (b) To the spouse, child, parent, brother or sister
                                         it in the Atomic Energy Act of 1954 or in any law                                 of that co-"employee" as a consequence of
                                         amendatory thereof;                                                               Paragraph (a) above;
                                    (9) "Spent fuel" means any fuel element or fuel                                   (c) For which there is any obligation to share
                                         component, solid or liquid, which has been used                                   damages with or repay someone else who
                                         or exposed to radiation in a "nuclear reactor";                                   must pay damages because of the injury
                                   (10) "Waste" means any waste material:                                                  described in Paragraph (a) or (b); or
                                         (a) Containing "by-product material" other than                              (d) Arising out of his or her providing or failing to
                                              the tailings or wastes produced by the                                       provide professional health care services.
                                              extraction or concentration of uranium or                          (2) "Property damage" to property:
                                              thorium from any ore processed primarily for
                                              its "source material" content; and                                      (a) Owned, occupied or used by,
                                         (b) Resulting from the operation by any person or                            (b) Rented to, in the care, custody or control of,
                                              organization of any "nuclear facility" included                              or over which physical control is being
                                              under Paragraphs (a) and (b) of the definition                               exercised for any purpose by
                                              of "nuclear facility".                                                  you, any of your "employees", "volunteer workers",
                         C. Who Is An Insured                                                                         any partner or member (if you are a partnership or
                                                                                                                      joint venture), or any member (if you are a limited
                            1. If you are designated in the Declarations as:
                                                                                                                      liability company).
                                a. An individual, you and your spouse are insureds, but                       b. Any person (other than your "employee" or "volunteer
                                     only with respect to the conduct of a business of                           worker"), or any organization while acting as your real
                                     which you are the sole owner.                                               estate manager.
                                b. A partnership or joint venture, you are an insured.
                                                                                                              c. Any person or organization having proper temporary
                                     Your members, your partners and their spouses are                           custody of your property if you die, but only:
                                     also insureds, but only with respect to the conduct of
                                     your business.                                                              (1) With respect to liability arising out of the
                                                                                                                      maintenance or use of that property; and
                                c. A limited liability company, you are an insured. Your
                                     members are also insureds, but only with respect to                         (2) Until your legal representative has been
                                     the conduct of your business. Your managers are                                  appointed.
                                     insureds, but only with respect to their duties as your                  d. Your legal representative if you die, but only with
                                     managers.                                                                   respect to duties as such. That representative will
                                                                                                                 have all your rights and duties under this policy.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                        Page 29 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                          Stock No. 21951

                                                                                                                                              Exhibit A - Page 66 of 135
                             76                                                                                           12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 67 of 135 PageID #:83
                            No person or organization is an insured with respect to the                    The Limits of Insurance of Section II  Liability apply
                            conduct of any current or past partnership, joint venture or                   separately to each consecutive annual period and to any
                            limited liability company that is not shown as a Named Insured                 remaining period of less than 12 months, starting with the
                            in the Declarations.                                                           beginning of the policy period shown in the Declarations,
                         D. Liability And Medical Expenses Limits Of Insurance                             unless the policy period is extended after issuance for an
                                                                                                           additional period of less than 12 months. In that case, the
                             1. The Limits of Insurance of Section II  Liability shown in
                                                                                                           additional period will be deemed part of the last preceding
                                 the Declarations and the rules below fix the most we will                 period for purposes of determining the Limits of Insurance.
                                 pay regardless of the number of:
                                                                                                    E. Liability And Medical Expenses General Conditions
                                  a. Insureds;
                                                                                                       1. Bankruptcy
                                  b. Claims made or "suits" brought; or
                                                                                                           Bankruptcy or insolvency of the insured or of the insured's
                                  c. Persons or organizations making claims or bringing
                                                                                                           estate will not relieve us of our obligations under this
                                      "suits".                                                             policy.
                             2. The most we will pay for the sum of all damages because                2. Duties In The Event Of Occurrence, Offense, Claim Or
                                 of all:                                                                   Suit
                                  a. "Bodily injury", "property damage" and medical
                                                                                                            a. You must see to it that we are notified as soon as
                                      expenses arising out of any one "occurrence"; and                         practicable of an "occurrence" or an offense which
                                  b. "Personal and advertising injury" sustained by any one                     may result in a claim. To the extent possible, notice
                                      person or organization;                                                   should include:
                                 is the Liability and Medical Expenses limit shown in the                      (1) How, when and where the "occurrence" or offense
                                 Declarations. But the most we will pay for all medical                             took place;
                                 expenses because of "bodily injury" sustained by any one                      (2) The names and addresses of any injured persons
                                 person is the Medical Expenses limit shown in the                                  and witnesses; and
                                 Declarations.
                                                                                                               (3) The nature and location of any injury or damage
                             3. The most we will pay under Business Liability Coverage
                                                                                                                    arising out of the "occurrence" or offense.
                                 for damages because of "property damage" to a premises
                                 while rented to you or in the case of fire while rented to                 b. If a claim is made or "suit" is brought against any
                                 you or temporarily occupied by you with permission of the                      insured, you must:
                                 owner is the applicable Damage To Premises Rented To                          (1) Immediately record the specifics of the claim or
                                 You limit shown for that premises in the Declarations. For                         "suit" and the date received; and
                                 a premises temporarily occupied by you, the applicable                        (2) Notify us as soon as practicable.
                                 limit will be the highest Damage To Premises Rented To
                                 You limit shown in the Declarations.                                           You must see to it that we receive written notice of the
                                                                                                                claim or "suit" as soon as practicable.
                             4. Aggregate Limits
                                                                                                            c. You and any other involved insured must:
                                 The most we will pay for:
                                                                                                               (1) Immediately send us copies of any demands,
                                  a. All "bodily injury" and "property damage" that is                              notices, summonses or legal papers received in
                                      included in the "products-completed operations                                connection with the claim or "suit";
                                      hazard" is twice the Liability and Medical Expenses
                                                                                                               (2) Authorize us to obtain records and other
                                      limit.
                                                                                                                    information;
                                  b. All:
                                                                                                               (3) Cooperate with us in the investigation, or
                                      (1) "Bodily injury" and "property damage" except                              settlement of the claim or defense against the
                                           damages because of "bodily injury" or "property                          "suit"; and
                                           damage" included in the "products-completed
                                                                                                               (4) Assist us, upon our request, in the enforcement of
                                           operations hazard";
                                                                                                                    any right against any person or organization that
                                      (2) Plus medical expenses;                                                    may be liable to the insured because of injury or
                                      (3) Plus all "personal and advertising injury" caused                         damage to which this insurance may also apply.
                                           by offenses committed;                                           d. No insured will, except at that insured's own cost,
                                      is twice the Liability and Medical Expenses limit.                        voluntarily make a payment, assume any obligation,
                                 Subject to Paragraph a. or b. above, whichever applies,                        or incur any expense, other than for first aid, without
                                 the Damage To Premises Rented To You Limit is the most                         our consent.
                                 we will pay for damages because of "property damage" to               3. Legal Action Against Us
                                 any one premises, while rented to you, or in the case of                  No person or organization has a right under this policy:
                                 fire, while rented to you or temporarily occupied by you
                                 with permission of the owner.                                              a. To join us as a party or otherwise bring us into a "suit"
                                                                                                                asking for damages from an insured; or
                                                                                                            b. To sue us on this policy unless all of its terms have
                                                                                                                been fully complied with.

)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                     Page 30 of 35
                         BP 00 03 01 06                                             © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                            Exhibit A - Page 67 of 135
                             76                                                                                                12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 68 of 135 PageID #:84
                                A person or organization may sue us to recover on an                                 (3) "Personal and advertising injury" offenses that
                                agreed settlement or on a final judgment against an                                       take place through the Internet or similar
                                insured; but we will not be liable for damages that are not                               electronic means of communication;
                                payable under the terms of this policy or that are in excess                         provided the insured's responsibility to pay damages
                                of the applicable Limit of Insurance. An agreed settlement                           is determined in a "suit" on the merits in the territory
                                means a settlement and release of liability signed by us,                            described in Paragraph a. above or in a settlement we
                                the insured and the claimant or the claimant's legal                                 agree to.
                                representative.
                                                                                                           5.   "Employee" includes a "leased worker". "Employee" does
                            4. Separation Of Insureds                                                           not include a "temporary worker".
                                Except with respect to the Limits of Insurance of Section II               6.   "Executive officer" means a person holding any of the
                                 Liability, and any rights or duties specifically assigned in                  officer positions created by your charter, constitution, by-
                                this policy to the first Named Insured, this insurance                          laws or any other similar governing document.
                                applies:
                                                                                                           7.   "Hostile fire" means one which becomes uncontrollable or
                                 a. As if each Named Insured were the only Named                                breaks out from where it was intended to be.
                                     Insured; and
                                                                                                           8.   "Impaired property" means tangible property, other than
                                 b. Separately to each insured against whom claim is                            "your product" or "your work", that cannot be used or is
                                     made or "suit" is brought.                                                 less useful because:
                         F. Liability And Medical Expenses Definitions                                           a. It incorporates "your product" or "your work" that is
                            1. "Advertisement" means a notice that is broadcast or                                   known or thought to be defective, deficient,
                                published to the general public or specific market                                   inadequate or dangerous; or
                                segments about your goods, products or services for the                          b. You have failed to fulfill the terms of a contract or
                                purpose of attracting customers or supporters. For the                               agreement;
                                purposes of this definition:
                                                                                                                if such property can be restored to use by:
                                 a. Notices that are published include material placed on
                                                                                                                     (1) The repair, replacement, adjustment or removal of
                                     the Internet or on similar electronic means of
                                     communication; and                                                                   "your product" or "your work"; or
                                 b. Regarding web-sites, only that part of a web-site that                           (2) Your fulfilling the terms of the contract or
                                     is about your goods, products or services for the                                    agreement.
                                     purposes of attracting customers or supporters is                     9.   "Insured contract" means:
                                     considered an advertisement.                                                a. A contract for a lease of premises. However, that
                            2. "Auto" means:                                                                         portion of the contract for a lease of premises that
                                 a. A land motor vehicle, trailer or semitrailer designed for
                                                                                                                     indemnifies any person or organization for damage by
                                     travel on public roads, including any attached                                  fire to premises while rented to you or temporarily
                                     machinery or equipment; or                                                      occupied by you with permission of the owner is not
                                                                                                                     an "insured contract";
                                 b. Any other land vehicle that is subject to a compulsory
                                                                                                                 b. A sidetrack agreement;
                                     or financial responsibility law or other motor vehicle
                                     insurance or motor vehicle registration law where it is                     c. Any easement or license agreement, except in
                                     licensed or principally garaged.                                                connection with construction or demolition operations
                                However, "auto" does not include "mobile equipment".                                 on or within 50 feet of a railroad;
                                                                                                                 d. An obligation, as required by ordinance, to indemnify
                            3. "Bodily injury" means bodily injury, sickness or disease
                                sustained by a person, including death resulting from any                            a municipality, except in connection with work for a
                                of these at any time.                                                                municipality;
                                                                                                                 e. An elevator maintenance agreement;
                            4. "Coverage territory" means:
                                                                                                                  f. That part of any other contract or agreement
                                 a. The United States of America (including its territories
                                     and possessions), Puerto Rico and Canada;                                       pertaining to your business (including an
                                                                                                                     indemnification of a municipality in connection with
                                 b. International waters or airspace, but only if the injury                         work performed for a municipality) under which you
                                     or damage occurs in the course of travel or                                     assume the tort liability of another party to pay for
                                     transportation between any places included in                                   "bodily injury" or "property damage" to a third person
                                     Paragraph a. above; or                                                          or organization. Tort liability means a liability that
                                 c. All other parts of the world if the injury or damage                             would be imposed by law in the absence of any
                                     arises out of:                                                                  contract or agreement.
                                     (1) Goods or products made or sold by you in the                                Paragraph f. does not include that part of any contract
                                          territory described in Paragraph a. above;                                 or agreement:
                                     (2) The activities of a person whose home is in the                             (1) That indemnifies a railroad for "bodily injury" or
                                          territory described in Paragraph a. above, but is                               "property damage" arising out of construction or
                                          away for a short time on your business; or                                      demolition operations, within 50 feet of any
                                                                                                                          railroad property and affecting any railroad bridge
                                                                                                                          or trestle, tracks, road beds, tunnel, underpass or
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                                                                                                    crossing;
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                          Page 31 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                            Stock No. 21951

                                                                                                                                                Exhibit A - Page 68 of 135
                             76                                                                                                12XH289501          11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 69 of 135 PageID #:85
                                    (2) That indemnifies an architect, engineer or                                f. Vehicles not described in Paragraph a., b., c. or d.
                                         surveyor for injury or damage arising out of:                                above maintained primarily for purposes other than
                                         (a) Preparing, approving or failing to prepare or                            the transportation of persons or cargo.
                                              approve maps, drawings, opinions, reports,                              However, self-propelled vehicles with the following
                                              surveys, change orders, designs or                                      types of permanently attached equipment are not
                                              specifications; or                                                      "mobile equipment" but will be considered "autos":
                                         (b) Giving directions or instructions, or failing to                         (1) Equipment designed primarily for:
                                              give them, if that is the primary cause of the                               (a) Snow removal;
                                              injury or damage; or
                                                                                                                          (b) Road maintenance, but not construction or
                                    (3) Under which the insured, if an architect, engineer                                     resurfacing; or
                                         or surveyor, assumes liability for an injury or
                                                                                                                           (c) Street cleaning;
                                         damage arising out of the insured's rendering or
                                         failure to render professional services, including                           (2) Cherry pickers and similar devices mounted on
                                         those listed in Paragraph (2) above and                                           automobile or truck chassis and used to raise or
                                         supervisory, inspection or engineering services.                                  lower workers; and
                            10. "Leased worker" means a person leased to you by a labor                               (3) Air compressors, pumps and generators, including
                                leasing firm under an agreement between you and the                                        spraying, welding, building cleaning, geophysical
                                labor leasing firm, to perform duties related to the conduct                               exploration, lighting and well servicing equipment.
                                of your business. "Leased worker" does not include a                            However, "mobile equipment" does not include land
                                "temporary worker".                                                             vehicles that are subject to a compulsory or financial
                            11. "Loading or unloading" means the handling of property:                          responsibility law or other motor vehicle insurance or
                                 a. After it is moved from the place where it is accepted
                                                                                                                motor vehicle registration law where they are licensed or
                                     for movement into or onto an aircraft, watercraft or                       principally garaged. Land vehicles subject to a compulsory
                                     "auto";                                                                    or financial responsibility law or other motor vehicle
                                                                                                                insurance law are considered "autos".
                                 b. While it is in or on an aircraft, watercraft or "auto"; or
                                                                                                          13.   "Occurrence" means an accident, including continuous or
                                 c. While it is being moved from an aircraft, watercraft or                     repeated exposure to substantially the same general
                                     "auto" to the place where it is finally delivered;                         harmful conditions.
                                but "loading or unloading" does not include the movement                  14.   "Personal and advertising injury" means injury, including
                                of property by means of a mechanical device, other than a                       consequential "bodily injury", arising out of one or more of
                                hand truck, that is not attached to the aircraft, watercraft                    the following offenses:
                                or "auto".
                                                                                                                 a. False arrest, detention or imprisonment;
                            12. "Mobile equipment" means any of the following types of
                                land vehicles, including any attached machinery or                               b. Malicious prosecution;
                                equipment:                                                                       c. The wrongful eviction from, wrongful entry into, or
                                 a. Bulldozers, farm machinery, forklifts and other
                                                                                                                      invasion of the right of private occupancy of a room,
                                     vehicles designed for use principally off public roads;                          dwelling or premises that a person occupies,
                                                                                                                      committed by or on behalf of its owner, landlord or
                                 b. Vehicles maintained for use solely on or next to                                  lessor;
                                     premises you own or rent;
                                                                                                                 d. Oral or written publication, in any manner, of material
                                 c. Vehicles that travel on crawler treads;                                           that slanders or libels a person or organization or
                                 d. Vehicles, whether self-propelled or not, on which are                             disparages a person's or organization's goods,
                                     permanently mounted:                                                             products or services;
                                    (1) Power cranes, shovels, loaders, diggers or drills;                       e. Oral or written publication, in any manner, of material
                                         or                                                                           that violates a person's right of privacy;
                                    (2) Road construction or resurfacing equipment such                           f. The use of another's advertising idea in your
                                         as graders, scrapers or rollers;                                             "advertisement"; or
                                 e. Vehicles not described in Paragraph a., b., c. or d.                         g. Infringing upon another's copyright, trade dress or
                                     above that are not self-propelled and are maintained                             slogan in your "advertisement".
                                     primarily to provide mobility to permanently attached                15.   "Pollutants" mean any solid, liquid, gaseous or thermal
                                     equipment of the following types:                                          irritant or contaminant, including smoke, vapor, soot,
                                    (1) Air compressors, pumps and generators, including                        fumes, acids, alkalis, chemicals and waste. Waste
                                         spraying, welding, building cleaning, geophysical                      includes materials to be recycled, reconditioned or
                                         exploration, lighting and well servicing equipment;                    reclaimed.
                                         or                                                               16.   "Products-completed operations hazard":
                                    (2) Cherry pickers and similar devices used to raise or                      a. Includes all "bodily injury" and "property damage"
                                         lower workers;                                                               occurring away from premises you own or rent and
                                                                                                                      arising out of "your product" or "your work" except:
                                                                                                                      (1) Products that are still in your physical possession;
)Dp0c=w tD6u&u;uL+                                                                                                     or
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                           Page 32 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                             Stock No. 21951

                                                                                                                                                 Exhibit A - Page 69 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 70 of 135 PageID #:86
                                    (2) Work that has not yet been completed or                         19. "Temporary worker" means a person who is furnished to
                                          abandoned. However, "your work" will be deemed                    you to substitute for a permanent "employee" on leave or
                                          completed at the earliest of the following times:                 to meet seasonal or short-term workload conditions.
                                          (a) When all of the work called for in your                   20. "Volunteer worker" means a person who is not your
                                              contract has been completed.                                  "employee", and who donates his or her work and acts at
                                         (b) When all of the work to be done at the job site                the direction of and within the scope of duties determined
                                              has been completed if your contract calls for                 by you, and is not paid a fee, salary or other
                                              work at more than one job site.                               compensation by you or anyone else for their work
                                                                                                            performed for you.
                                          (c) When that part of the work done at the job
                                              site has been put to its intended use by any              21. "Your product":
                                              other person or organization other than                        a. Means:
                                              another contractor or subcontractor working                        (1) Any goods or products, other than real property,
                                              on the same project.                                                    manufactured, sold, handled, distributed or
                                          Work that may need service, maintenance,                                    disposed of by:
                                          correction, repair or replacement, but which is                             (a) You;
                                          otherwise complete, will be treated as completed.
                                                                                                                      (b) Others trading under your name; or
                                     The "bodily injury" or "property damage" must occur
                                                                                                                      (c) A person or organization whose business or
                                     away from premises you own or rent, unless your
                                     business includes the selling, handling or distribution                               assets you have acquired; and
                                     of "your product" for consumption on premises you                           (2) Containers (other than vehicles), materials, parts
                                     own or rent.                                                                     or equipment furnished in connection with such
                                 b. Does not include "bodily injury" or "property damage"
                                                                                                                      goods or products.
                                     arising out of:                                                         b. Includes:
                                    (1) The transportation of property, unless the injury or                     (1) Warranties or representations made at any time
                                          damage arises out of a condition in or on a vehicle                         with respect to the fitness, quality, durability,
                                          not owned or operated by you, and that condition                            performance or use of "your product"; and
                                          was created by the "loading or unloading" of that                      (2) The providing of or failure to provide warnings or
                                          vehicle by any insured; or                                                  instructions.
                                    (2) The existence of tools, uninstalled equipment or                     c. Does not include vending machines or other property
                                          abandoned or unused materials.                                          rented to or located for the use of others but not sold.
                            17. "Property damage" means:                                                22. "Your work":
                                 a. Physical injury to tangible property, including all                      a. Means:
                                     resulting loss of use of that property. All such loss of                    (1) Work or operations performed by you or on your
                                     use shall be deemed to occur at the time of the                                  behalf; and
                                     physical injury that caused it; or
                                                                                                                 (2) Materials, parts or equipment furnished in
                                 b. Loss of use of tangible property that is not physically                           connection with such work or operations.
                                     injured. All such loss of use shall be deemed to occur
                                     at the time of the "occurrence" that caused it.                         b. Includes:
                                For the purposes of this insurance, electronic data is not                       (1) Warranties or representations made at any time
                                tangible property.                                                                    with respect to the fitness, quality, durability,
                                                                                                                      performance or use of "your work"; and
                                As used in this definition, electronic data means
                                information, facts or programs stored as, created or used                        (2) The providing of or failure to provide warnings or
                                on, or transmitted to or from computer software, including                            instructions.
                                systems and applications software, hard or floppy disks,             SECTION III  COMMON POLICY CONDITIONS (APPLICABLE
                                CD-ROMs, tapes, drives, cells, data processing devices or            TO SECTION I  PROPERTY AND SECTION II  LIABILITY)
                                any other media which are used with electronically                   A. Cancellation
                                controlled equipment.
                                                                                                         1. The first Named Insured shown in the Declarations may
                            18. "Suit" means a civil proceeding in which damages                            cancel this policy by mailing or delivering to us advance
                                because of "bodily injury", "property damage", or "personal                 written notice of cancellation.
                                and advertising injury" to which this insurance applies are
                                                                                                         2. We may cancel this policy by mailing or delivering to the
                                alleged. "Suit" includes:
                                                                                                            first Named Insured written notice of cancellation at least:
                                 a. An arbitration proceeding in which such damages are
                                                                                                             a. 5 days before the effective date of cancellation if any
                                     claimed and to which the insured must submit or does
                                                                                                                  one of the following conditions exists at any building
                                     submit with our consent; or
                                                                                                                  that is Covered Property in this policy;
                                 b. Any other alternative dispute resolution proceeding in
                                                                                                                 (1) The building has been vacant or unoccupied 60 or
                                     which such damages are claimed and to which the
                                                                                                                      more consecutive days. This does not apply to:
                                     insured submits with our consent.
                                                                                                                      (a) Seasonal unoccupancy; or
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                       Page 33 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                             Exhibit A - Page 70 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 71 of 135 PageID #:87
                                         (b) Buildings in the course of construction,                C. Concealment, Misrepresentation Or Fraud
                                              renovation or addition.                                   This policy is void in any case of fraud by you as it relates to
                                         Buildings with 65% or more of the rental units or              this policy at any time. It is also void if you or any other
                                         floor area vacant or unoccupied are considered                 insured, at any time, intentionally conceal or misrepresent a
                                         unoccupied under this provision.                               material fact concerning:
                                     (2) After damage by a Covered Cause of Loss,                        1. This policy;
                                         permanent repairs to the building:                              2. The Covered Property;
                                         (a) Have not started, and                                       3. Your interest in the Covered Property; or
                                         (b) Have not been contracted for,                               4. A claim under this policy.
                                         within 30 days of initial payment of loss.                  D. Examination Of Your Books And Records
                                     (3) The building has:                                              We may examine and audit your books and records as they
                                         (a) An outstanding order to vacate;                            relate to this policy at any time during the policy period and up
                                         (b) An outstanding demolition order; or                        to three years afterward.
                                         (c) Been declared unsafe by governmental                    E. Inspections And Surveys
                                              authority.                                                 1. We have the right to:
                                     (4) Fixed and salvageable items have been or are                         a. Make inspections and surveys at any time;
                                         being removed from the building and are not                          b. Give you reports on the conditions we find; and
                                         being replaced. This does not apply to such
                                                                                                              c. Recommend changes.
                                         removal that is necessary or incidental to any
                                         renovation or remodeling.                                       2. We are not obligated to make any inspections, surveys,
                                     (5) Failure to:
                                                                                                             reports or recommendations and any such actions we do
                                                                                                             undertake relate only to insurability and the premiums to
                                         (a) Furnish necessary heat, water, sewer service                    be charged. We do not make safety inspections. We do
                                              or electricity for 30 consecutive days or more,                not undertake to perform the duty of any person or
                                              except during a period of seasonal                             organization to provide for the health or safety of workers
                                              unoccupancy; or                                                or the public. And we do not warrant that conditions:
                                         (b) Pay property taxes that are owing and have                       a. Are safe and healthful; or
                                              been outstanding for more than one year
                                                                                                              b. Comply with laws, regulations, codes or standards.
                                              following the date due, except that this
                                              provision will not apply where you are in a                3. Paragraphs 1. and 2. of this condition apply not only to us,
                                              bona fide dispute with the taxing authority                    but also to any rating, advisory, rate service or similar
                                              regarding payment of such taxes.                               organization which makes insurance inspections, surveys,
                                 b. 10 days before the effective date of cancellation if we
                                                                                                             reports or recommendations.
                                     cancel for nonpayment of premium.                                   4. Paragraph 2. of this condition does not apply to any
                                 c. 30 days before the effective date of cancellation if we
                                                                                                             inspections, surveys, reports or recommendations we may
                                     cancel for any other reason.                                            make relative to certification, under state or municipal
                                                                                                             statutes, ordinances or regulations, of boilers, pressure
                             3. We will mail or deliver our notice to the first Named                        vessels or elevators.
                                Insured's last mailing address known to us.
                                                                                                     F. Insurance Under Two Or More Coverages
                             4. Notice of cancellation will state the effective date of
                                cancellation. The policy period will end on that date.                  If two or more of this policy's coverages apply to the same
                                                                                                        loss or damage, we will not pay more than the actual amount
                             5. If this policy is cancelled, we will send the first Named               of the loss or damage.
                                Insured any premium refund due. If we cancel, the refund
                                will be pro rata. If the first Named Insured cancels, the            G. Liberalization
                                refund may be less than pro rata. The cancellation will be              If we adopt any revision that would broaden the coverage
                                effective even if we have not made or offered a refund.                 under this policy without additional premium within 45 days
                             6. If notice is mailed, proof of mailing will be sufficient proof          prior to or during the policy period, the broadened coverage
                                of notice.                                                              will immediately apply to this policy.
                                                                                                     H. Other Insurance
                         B. Changes
                            This policy contains all the agreements between you and us                   1. If there is other insurance covering the same loss or
                            concerning the insurance afforded. The first Named Insured                       damage, we will pay only for the amount of covered loss
                            shown in the Declarations is authorized to make changes in                       or damage in excess of the amount due from that other
                            the terms of this policy with our consent. This policy's terms                   insurance, whether you can collect on it or not. But we will
                            can be amended or waived only by endorsement issued by us                        not pay more than the applicable Limit of Insurance of
                            and made a part of this policy.                                                  Section I  Property.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                      Page 34 of 35
                         BP 00 03 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 21951

                                                                                                                                             Exhibit A - Page 71 of 135
                             76                                                                                            12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 72 of 135 PageID #:88
                            2. Business Liability Coverage is excess over:                              3. The first Named Insured must keep records of the
                                a. Any other insurance that insures for direct physical                    information we need for premium computation, and send
                                     loss or damage; or                                                    us copies at such times as we may request.
                                b. Any other primary insurance available to you covering            K. Transfer Of Rights Of Recovery Against Others To Us
                                     liability for damages arising out of the premises or               1. Applicable to Businessowners Property Coverage:
                                     operations for which you have been added as an                        If any person or organization to or for whom we make
                                     additional insured by attachment of an endorsement.                   payment under this policy has rights to recover damages
                            3. When this insurance is excess, we will have no duty under                   from another, those rights are transferred to us to the
                               Business Liability Coverage to defend any claim or "suit"                   extent of our payment. That person or organization must
                               that any other insurer has a duty to defend. If no other                    do everything necessary to secure our rights and must do
                               insurer defends, we will undertake to do so; but we will be                 nothing after loss to impair them. But you may waive your
                               entitled to the insured's rights against all those other                    rights against another party in writing:
                               insurers.                                                                    a. Prior to a loss to your Covered Property.
                         I. Premiums                                                                        b. After a loss to your Covered Property only if, at time of
                            1. The first Named Insured shown in the Declarations:                               loss, that party is one of the following:
                                a. Is responsible for the payment of all premiums; and                         (1) Someone insured by this insurance;
                                b. Will be the payee for any return premiums we pay.                           (2) A business firm:
                            2. The premium shown in the Declarations was computed                                   (a) Owned or controlled by you; or
                               based on rates in effect at the time the policy was issued.                          (b) That owns or controls you; or
                               On each renewal, continuation or anniversary of the
                                                                                                               (3) Your tenant.
                               effective date of this policy, we will compute the premium
                               in accordance with our rates and rules then in effect.                      You may also accept the usual bills of lading or shipping
                            3. With our consent, you may continue this policy in force by                  receipts limiting the liability of carriers.
                               paying a continuation premium for each successive one-                      This will not restrict your insurance.
                               year period. The premium must be:                                        2. Applicable to Businessowners Liability Coverage:
                                a. Paid to us prior to the anniversary date; and                           If the insured has rights to recover all or part of any
                                b. Determined in accordance with Paragraph 2. above.                       payment we have made under this policy, those rights are
                               Our forms then in effect will apply. If you do not pay the                  transferred to us. The insured must do nothing after loss
                               continuation premium, this policy will expire on the first                  to impair them. At our request, the insured will bring "suit"
                               anniversary date that we have not received the premium.                     or transfer those rights to us and help us enforce them.
                                                                                                           This condition does not apply to Medical Expenses
                            4. Undeclared exposures or change in your business                             Coverage.
                               operation, acquisition or use of locations may occur during
                                                                                                    L. Transfer Of Your Rights And Duties Under This Policy
                               the policy period that are not shown in the Declarations. If
                               so, we may require an additional premium. That premium                  Your rights and duties under this policy may not be transferred
                               will be determined in accordance with our rates and rules               without our written consent except in the case of death of an
                               then in effect.                                                         individual Named Insured.
                         J. Premium Audit                                                              If you die, your rights and duties will be transferred to your
                            1. This policy is subject to audit if a premium designated as
                                                                                                       legal representative but only while acting within the scope of
                               an advance premium is shown in the Declarations. We will                duties as your legal representative. Until your legal
                               compute the final premium due when we determine your                    representative is appointed, anyone having proper temporary
                               actual exposures.                                                       custody of your property will have your rights and duties but
                                                                                                       only with respect to that property.
                            2. Premium shown in this policy as advance premium is a
                               deposit premium only. At the close of each audit period
                               we will compute the earned premium for that period and
                               send notice to the first Named Insured. The due date for
                               audit premiums is the date shown as the due date on the
                               bill. If the sum of the advance and audit premiums paid for
                               the policy period is greater than the earned premium, we
                               will return the excess to the first Named Insured.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                     Page 35 of 35
                         BP 00 03 01 06                                             © ISO Properties, Inc., 2004                                         Stock No. 21951

                                                                                                                                            Exhibit A - Page 72 of 135
                         Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 73 of 135 PageID #:89




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA




                                                                                           Exhibit A - Page 73 of 135
                             76                                                                                       12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 74 of 135 PageID #:90
                                                                                                                                            BUSINESSOWNERS
                                                                                                                                                BP 04 41 01 06

                                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  BUSINESS INCOME CHANGES  TIME PERIOD


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         Section I  Property is amended as follows:
                         A. Paragraph A.5.i. Civil Authority Additional Coverage is amended by deleting the second and third paragraphs and replacing them with
                            the following:
                            This coverage will apply for a period of up to three consecutive weeks from the date of that action.
                         B. Paragraph A.5.m.(5)(a) Business Income From Dependent Properties Additional Coverage is replaced by the following:
                                     (5) The coverage period for Business Income under this Additional Coverage:
                                         (a) Begins immediately after the time of direct physical loss or damage caused by or resulting from any Covered Cause of
                                             Loss at the described premises of the dependent property; and
                         C. Paragraph H.9.a.(1)(a) of the "Period of Restoration" definition is replaced by the following:
                                         (a) Immediately after the time of direct physical loss or damage caused by or resulting from any Covered Cause of Loss at
                                             the described premises; or




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 41 01 06                                            © ISO Properties, Inc., 2004                                     Stock No. 21974

                                                                                                                                       Exhibit A - Page 74 of 135
                             76                                                                                          12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 75 of 135 PageID #:91
                                                                                                                                               BUSINESSOWNERS
                                                                                                                                                   BP 06 01 01 07

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                EXCLUSION OF LOSS DUE TO VIRUS OR BACTERIA


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         A. The exclusion set forth in Paragraph B. applies to all coverage under Section I  Property in all forms and endorsements that
                            comprise this Businessowners Policy, except as provided in Paragraph C. This includes but is not limited to forms or endorsements that
                            cover property damage to buildings or personal property and forms or endorsements that cover business income, extra expense or
                            action of civil authority.
                         B. We will not pay for loss or damage caused by or resulting from any virus, bacterium or other microorganism that induces or is capable
                            of inducing physical distress, illness or disease.
                         C. However, the exclusion in Paragraph B. does not apply to the following:
                             1. Loss or damage caused by or resulting from "fungi", wet rot or dry rot. Such loss or damage is addressed in a separate exclusion in
                                 this Businessowners Policy; or
                             2. Coverage otherwise provided under Food Contamination Endorsement BP 04 31 (if that endorsement is attached to this
                                 Businessowners Policy); or
                             3. Coverage otherwise provided under the Food Contamination Additional Coverage in Restaurants Endorsement BP 07 78 (if that
                                 endorsement is attached to this Businessowners Policy).
                         D. With respect to any loss or damage subject to the exclusion in Paragraph B., such exclusion supersedes any exclusion relating to
                            "pollutants".
                         E. The following provisions in this Businessowners Policy are hereby amended to remove reference to bacteria:
                             1. Exclusion of "Fungi", Wet Rot, Dry Rot And Bacteria; and
                             2. Additional Coverage  Limited Coverage For "Fungi", Wet Rot, Dry Rot And Bacteria, including any endorsement increasing the
                                 scope or amount of coverage.
                         F. The terms of the exclusion in Paragraph B., or the inapplicability of this exclusion to a particular loss, do not serve to create coverage
                            for any loss that would otherwise be excluded under this Businessowners Policy.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 06 01 01 07                                              © ISO Properties, Inc., 2006                                      Stock No. 27686

                                                                                                                                          Exhibit A - Page 75 of 135
                             76                                                                                             12XH289501    11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 76 of 135 PageID #:92
                                                                                                                                               BUSINESSOWNERS
                                                                                                                                                  BP 83 01 07 98

                                                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                   MULTIPLE PROPERTY COVERAGE DEDUCTIBLE

                         This endorsement modifies insurance provided under the following:

                            BUSINESSOWNERS COVERAGE FORM
                         The following is added to Section I - Property Paragraph D. Deductibles:
                             In the event that loss or damage occurs to Covered Property at more than one premises described in the Declarations as a result of one
                             occurrence, the largest Policy Property Deductible for any premises shown in the Declarations will apply.

                         The terms of this endorsement only apply to the Policy Property Deductible shown in the Declarations.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                                                                              Includes copyrighted material of ISO
                         BP 83 01 07 98                                                                                                             Stock No. 14172
                                                                         Copyright, Insurance Services Office, Inc., 2001

                                                                                                                                         Exhibit A - Page 76 of 135
                             76                                                                                                        12XH289501      11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 77 of 135 PageID #:93
                                                                                                                                                         BUSINESSOWNERS
                                                                                                                                                             BP 83 02 01 07

                                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                           VANDALISM DEDUCTIBLE - RESIDENTIAL OCCUPANCIES


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The Businessowners Property Coverage Form is amended as follows:
                         The following is added to Section I  Property Paragraph D. Deductibles:
                              We will deduct the greater of:
                              1. The deductible shown in the declarations; or
                              2. $5,000
                              from any loss or damage that is caused directly or indirectly by vandalism to any Covered Property you own if the vandalism occurs
                              within any residential unit while rented, leased or temporarily occupied by others.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 83 02 01 07                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.           Stock No. 19205

                                                                                                                                                      Exhibit A - Page 77 of 135
                             76                                                                                              12XH289501    11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 78 of 135 PageID #:94
                                                                                                                                                 BUSINESSOWNERS
                                                        THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.                              BP 84 10 07 98

                                                                           BUSINESS PERSONAL PROPERTY
                                                                          AUTOMATIC INCREASE IN COVERAGE

                         This endorsement modifies insurance provided under the following:

                            BUSINESSOWNERS COVERAGE FORM
                         The following is added to Paragraph C. Limits of Insurance in Section I - Property:
                         6. Business Personal Property Limit - Automatic Increase in Coverage
                            a. The Limit of Insurance for Business Personal Property and Auxiliary Buildings Business Personal Property will automatically increase
                                  by the annual percentage shown in the Declarations.
                            b. The amount of increase will be:
                                  (1) The Limit of Insurance that applied on the most recent of the policy inception date, the policy anniversary date, or any other
                                     policy change amending the Limit of Insurance, times
                                  (2) The percentage of the annual increase shown in the Declarations, expressed as a decimal (example: 8% is .08), times
                                  (3) The number of days since the beginning of the current policy year or the effective date of the most recent policy change
                                     amending the Limit of Insurance, divided by 365.
                            Example:
                            If: The applicable Limit of Insurance is $10,000. The annual percentage increase is 4%. The number of days since the beginning of the
                                policy year (or last policy change) is 146.
                                  The amount of increase is $10,000 x :04 x 146 Ë 365 = $160




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                         Includes copyrighted material of ISO
                         BP 84 10 07 98                                   Copyright, Insurance Services Office, Inc., 2001                              Stock No. 07261

                                                                                                                                          Exhibit A - Page 78 of 135
                             76                                                                                               12XH289501     11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 79 of 135 PageID #:95
                                                                                                                                                   BUSINESSOWNERS
                                                                                                                                                      BP 84 11 07 98

                                                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                    BUILDING LIMIT
                                                                            INFLATION PROTECTION COVERAGE

                         This endorsement modifies insurance provided under the following:

                            BUSINESSOWNERS COVERAGE FORM

                         Section I - Property is amended as follows:

                         C. Limits Of Insurance
                            Paragraph 4. Building Limit - Automatic Increase is replaced by the following:
                            4. Building Limit - Inflation Protection Coverage. We will increase the Limit of Insurance shown in the Declarations for Building(s)
                                  and Auxiliary Buildings/Structures at the same rate as the increase in the Commercial Building Construction Cost Index. This index is
                                  identified in your latest Declarations.
                                  To determine the amount of insurance on a given date, divide the latest available index by the index level shown in your latest
                                  Declarations. Multiply the resulting factor by the Limit Of Insurance for Building(s) and Auxiliary Buildings/Structures in the
                                  Declarations. At each renewal, we will correct this limit to the nearest $100 in accordance with the changes in the Commercial
                                  Building Construction Cost Index. We will adjust the renewal premium accordingly.
                                  We will not reduce the Limit Of Insurance to less than that previously specified without your consent.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                                                                                Includes copyrighted material of ISO
                         BP 84 11 07 98                                                                                                               Stock No. 07260
                                                                           Copyright, Insurance Services Office, Inc., 2001

                                                                                                                                           Exhibit A - Page 79 of 135
                             76                                                                                                          12XH289501       11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 80 of 135 PageID #:96
                                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                                 BP 84 26 01 13

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                          BUSINESSOWNERS POLICY ENHANCEMENT ENDORSEMENT


                         This endorsement modifies insurance provided under the following:
                         BUSINESSOWNERS COVERAGE FORM
                         If more than one coverage under this form applies to property that has been damaged from one occurrence, you may choose only one of
                         these coverages to apply to that loss. The most we will pay is the largest of the limits that would be applicable.
                         The following apply to Section I  Property:                                                   (3) The most we will pay for loss in any one occurrence
                         I.        Accounts Receivable                                                                        under this Additional Coverage is $10,000 at each
                                                                                                                              described premise. Our payment for loss of or
                                   The additional limit of $10,000 shown in 6. Coverages                                      damage to Personal Property of Others will only be
                                   Extensions f., Accounts Receivable for loss or
                                                                                                                              for the account of the owner of the property. The
                                   damage in any one occurrence at the described                                              amount payable under this Additional Coverage is
                                   premises is increased to $100,000. For accounts                                            additional insurance over the insurance available for
                                   receivable not at the described premises, the limit of                                     Business Personal Property.
                                   $5,000 is increased to $50,000.
                                                                                                                        (4) The value of fine arts will be the least of the
                         II.       Arson Reward
                                                                                                                              following amounts:
                                   The following is added to 5. Additional Coverages, s.                                      (a) The actual cash value of that property;
                                   Arson Reward:
                                                                                                                              (b) The cost of reasonably restoring that property
                                   We will provide a reward in the amount of up to $5,000                                           to its condition immediately before the loss; or
                                   for information which leads to an arson conviction in
                                   connection with a covered fire loss.                                                       (c) The cost of replacing that property with
                                                                                                                                    substantially identical property.
                         III.      Business Income from Dependent Properties
                                                                                                                        (5) In the event of loss, the value of property will be
                                   The limit of $5,000 shown in 5. Additional Coverages,                                      determined as of the time of loss.
                                   m. Business Income From Dependent Properties, (1)
                                   is increased to $25,000.                                                             (6) The following are added to Additional Conditions.
                         IV.       Debris removal                                                                             (a) In case of loss to any part of a pair or set, we
                                                                                                                                    will:
                                   1. The limit of $10,000 shown in 5. Additional
                                         Coverages, a. Debris Removal, is increased to                                              (1) Repair or replace any part to restore the
                                         $50,000.                                                                                         pair or set to its value before the loss; or
                                   2. We will also pay up to $2,000 for the costs you                                               (2) Pay the difference between the value of
                                         incur at each premises to remove debris of outdoor                                               the pair or set before and after the loss.
                                         trees, shrubs or plants that are blown onto your                                     (b) You must arrange for fine arts to be packed
                                         premises by wind.                                                                          and unpacked by competent packers.
                         V.        Described Premises                                                      VIII.        Fire Department Service Charge
                                   The limitation of 100 feet of the described premises                                 The limit of $2,500 shown in 5. Additional Coverages,
                                   under Section I  Property, Covered Property,1.b. for                                c. Fire Department Service Charge, is increased to
                                   Business Personal Property is increased to 1,000 feet.                               $25,000.
                         VI.       Electronic Data                                                         IX.          Fire Extinguisher Systems Recharge Expense
                                   The limit of $10,000 shown in 5. Additional Coverages,                               The limit of $5,000 shown in 5. Additional Coverages,
                                   p. Electronic Data, (3) is increased to $25,000.                                     o. Fire Extinguisher Systems Recharge Expense (3),
                         VII.      Fine Arts                                                                            is increased to $10,000.
                                   The following is added to 5. Additional Coverages, t.                   X.           Forgery Or Alteration
                                   Fine Arts:                                                                           The limit $2,500 shown in 5. Additional Coverages, k.
                                   (1) We will pay for direct loss of or damage to fine                                 Forgery Or Alteration (4) is increased to $10,000.
                                         arts, whether owned by                                            XI.          Interruption of Computer Operations
                                         (a) You; or                                                                    The limit of $10,000 shown in 5. Additional Coverages,
                                         (b) Others, and in your care, custody or control.                              q. Interruption of Computer Operations, (3) is
                                                                                                                        increased to $25,000.
                                   (2) Fine arts includes, but is not limited to, antiques,
                                         paintings,    etchings,     drawings,    tapestries,              XII.         Inventory And Appraisal Expense
                                         sculptures, and fragile property such as porcelains,                           The following is added to 6. Coverage Extensions, g.
)Dp0c=w tD6u&v-T I+
                                         china and marble.                                                              Inventory and Appraisal Expense:
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                     Page 1 of 8
                         BP 84 26 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 26874

                                                                                                                                                        Exhibit A - Page 80 of 135
                                 76                                                                                                         12XH289501       11 000 KJR022 R
                                      Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 81 of 135 PageID #:97
                                      You may extend the insurance that applies to Your                                               including telephone, radio, microwave or
                                      Business Personal Property to inventory and appraisal                                           television services to the described premises,
                                      expenses.                                                                                       such as:
                                      1. We will pay for expenses you incur in compiling                                              a. Communication           transmission     lines,
                                           inventories or obtaining appraisals for damaged                                                 including optic fiber transmission lines;
                                           property at our request to assist us in determining                                        b. Coaxial cables; and
                                           the amount of loss covered by this policy.
                                                                                                                                      c. Microwave radio relays except satellites.
                                      2. We will not pay for:
                                                                                                                                      It does not include overhead transmission
                                           a. Expenses to prove that loss or damage is                                                lines.
                                                 covered;
                                                                                                                                3. Power Supply Services, meaning the following
                                           b. Expenses incurred under the Appraisal Loss                                              types of property supplying electricity, steam or
                                                 Condition;                                                                           gas to the described premises:
                                           c. Expenses or fees you incur for expenses                                                 a. Utility generating plants;
                                                 related to claims not covered by this policy.
                                                                                                                                      b. Switching stations;
                                      3. The most we will pay for any required inventories or
                                           appraisals is $10,000 in any one occurrence.                                               c. Substations;
                         XIII.        Lock and Key Replacement                                                                        d. Transformers; and
                                                                                                                                      e. Transmission lines.
                                      The following is added to 6. Coverage Extensions, h.
                                      Lock and Key Replacement:                                                                       And is located outside of a covered building
                                      You may extend the property insurance provided by this                                          described in the Declarations
                                      policy to apply to your costs if keys to entrance doors or                                Coverage under this endorsement does not apply to
                                      secured areas of the insured premises are lost by theft                                   Business Income loss or Extra Expense related to
                                      from the premises. We will pay the lesser of your actual                                  interruption in utility service which causes loss or
                                      costs to:                                                                                 damage to "electronic data", including destruction or
                                      a. Rekey those locks; or                                                                  corruption of "electronic data".
                                                                                                                           B. The most we will pay under this Additional
                                      b. Replace those locksets with items of like kind and
                                           quality.                                                                             Coverage for loss or damage in any one occurrence
                                                                                                                                is $10,000 for direct damage to Covered Property
                                      The most we will pay is $1,000 in any one occurrence                                      and $10,000 for Business Income and Extra
                                      and not more than $100 for any one lock, including it's                                   Expense.
                                      key(s).
                                                                                                              XVII.        Ordinance or Law
                         XIV.         Money Orders And "Counterfeit Money"
                                                                                                                           The following replaces 5. Additional Coverages l.
                                      The limit of $1,000 shown in 5. Additional Coverages,                                Increased Cost Of Construction.
                                      j. Money Orders And "Counterfeit Money", is
                                                                                                                           A. The most we will pay under this Additional
                                      increased to $5,000.
                                                                                                                                Coverage for each described building insured under
                         XV.          Newly Acquired Or Constructed Buildings                                                   Section I  Property, is $50,000 combined for:
                                      The limit of $250,000 shown in 6.Coverage Extensions,                                     1. Coverage 1  Coverage For Loss To The
                                      a. Newly Acquired Or Constructed Property, (1)                                                  Undamaged Portion Of The Building
                                      Buildings is increased to $500,000.
                                                                                                                                2. Coverage 2  Demolition Cost Coverage
                                      The limit of $100,000 shown in 6.Coverage Extensions,
                                      a. Newly Acquired Or Constructed Property, (2)                                            3. Coverage 3  Increased Cost Of Construction
                                      Business Personal Property is increased to $250,000.                                            Coverage
                         XVI.         Off Premises Utility Failure                                                              If a damaged building(s) is covered under a blanket
                                                                                                                                Limit of Insurance which applies to more than one
                                      The following is added to 5. Additional Coverages, u.                                     building or item of property, then the most we will
                                      Off Premises Utility Failure:                                                             pay under this Additional Coverage, for each
                                      A. We will pay for loss of or damage to Covered                                           damaged building, is $50,000.
                                           Property, and/or Business Income or Extra Expense                               B. Application Of Coverage(s)
                                           caused by the interruption of service to the
                                           premises described in the Declarations. The                                          The Coverage(s) provided by this endorsement
                                           interruption must result from direct physical loss or                                apply only if both B.1. and B.2. are satisfied and
                                           damage by a Covered Cause of Loss to the                                             are then subject to the qualifications set forth in
                                                                                                                                B.3.
                                           following:
                                           1. Water Supply Services, meaning the following                                      1. The ordinance or law:
                                                 types of property supplying water to the                                             a. Regulates the demolition, construction or
                                                 described premises                                                                        repair of buildings, or establishes zoning
                                                 a. Pumping stations; and                                                                  or land use requirements at the described
                                                                                                                                           premises; and
                                                 b. Water mains.
                                                                                                                                      b. Is in force at the time of loss.
)Dp0c=w tD6u&u;uL+                     2. Communication Supply Services, meaning
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
                                                 property supplying communication services,
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                        Page 2 of 8
                         BP 84 26 01 13                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 26874

                                                                                                                                                           Exhibit A - Page 81 of 135
                             76                                                                                                          12XH289501       11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 82 of 135 PageID #:98
                                      But coverage under this endorsement applies only                                        2.  Coverage 2  Demolition Cost Coverage
                                      in response to the minimum requirements of the                                              With respect to the building that has sustained
                                      ordinance or law. Losses and costs incurred in                                              covered direct physical damage, we will pay
                                      complying with recommended actions or standards                                             the cost to demolish and clear the site of
                                      that exceed actual requirements are not covered                                             undamaged parts of the same building, as a
                                      under this endorsement.                                                                     consequence of enforcement of an ordinance
                                      2. The building sustains direct physical damage:                                            or law that requires demolition of such
                                           a. That is covered under this policy and such                                          undamaged property.
                                                 damage results in enforcement of the                                         Paragraph E.5.d. Loss Payment Property Loss
                                                 ordinance or law; or                                                         Condition does not apply to Demolition Cost
                                           b. That is covered under this policy and                                           Coverage.
                                                 direct physical damage that is not covered                                   3. Coverage 3  Increased Cost Of
                                                 under this policy, and the building                                              Construction Coverage
                                                 damage in its entirety results in                                                With respect to the building that has sustained
                                                 enforcement of the ordinance or law.                                             covered direct physical damage, we will pay
                                           c. But if the damage is not covered under                                              the increased cost to:
                                                 this policy, and such damage is the                                              a. Repair or reconstruct damaged portions of
                                                 subject of the ordinance or law, then there                                            that building; and/or
                                                 is no coverage under this endorsement
                                                                                                                                  b. Reconstruct or remodel undamaged
                                                 even if the building has also sustained
                                                 covered direct physical damage.                                                        portions of that building, whether or not
                                                                                                                                        demolition is required;
                                      3. In the situation described in B.2.b. above, we
                                           will not pay the full amount of loss otherwise                                         when the increased cost is a consequence of
                                           payable under the terms of Coverages 1, 2                                              enforcement of the minimum requirements of
                                           and/or 3 of this endorsement. Instead, we will                                         the ordinance or law.
                                           pay a proportion of such loss; meaning the                                             However:
                                           proportion that the covered direct physical                                            a. This coverage applies only if the restored
                                           damage bears to the total direct physical                                                    or remodeled property is intended for
                                           damage.                                                                                      similar occupancy as the current property,
                                      However, if the covered direct physical damage                                                    unless such occupancy is not permitted
                                      alone would have resulted in enforcement of the                                                   by zoning or land use ordinance or law.
                                      ordinance or law, then we will pay the full amount of                                       b. We will not pay for the increased cost of
                                      loss otherwise payable under terms of Coverages 1,                                                construction if the building is not repaired,
                                      2 and/or 3 of this endorsement.                                                                   reconstructed or remodeled.
                                   C. We will not pay under Coverage 1, 2, or 3 of this                                       Paragraph E.5.d. Loss Payment Property Loss
                                      endorsement for:                                                                        Condition does not apply to the Increased Cost of
                                      1. Enforcement of any ordinance or law which                                            Construction Coverage.
                                           requires the demolition, repair, replacement,                                E.    Loss Payment
                                           reconstruction, remodeling or remediation of                                       1. All following loss payment Provisions E.2.
                                           property due to contamination by "pollutants"                                          through E.4., are subject to the apportionment
                                           or due to the presence, growth, proliferation,                                         procedure set forth in Section B.3. of this
                                           spread of any activity of "fungi", wet or dry rot                                      endorsement.
                                           or bacteria; or
                                                                                                                              2. When there is a loss in value of an undamaged
                                      2. The costs associated with the enforcement of                                             portion of a building to which Coverage 1
                                           any ordinance or law which requires any                                                applies, the loss payment for that building,
                                           insured or others to test for, monitor, clean up,                                      including damaged and undamaged portions,
                                           remove, contain, treat, detoxify or neutralize,                                        will be determined as follows:
                                           or in any way respond to, or assess the effects
                                           of "pollutants", "fungi", wet or dry rot or                                            a. If the property is repaired or replaced on
                                           bacteria.                                                                                    the same or another premises, we will not
                                                                                                                                        pay more than the lesser of:
                                   D. Coverage
                                                                                                                                        (1) The amount you actually spend to
                                      1. Coverage 1  Coverage For Loss To The                                                               repair, rebuild or reconstruct the
                                           Undamaged Portion Of The Building                                                                 building, but not for more than the
                                           With respect to the building that has sustained                                                   amount it would cost to restore the
                                           covered direct physical damage, we will pay                                                       building on the same premises and
                                           under Coverage 1 for the loss in value of the                                                     to the same height, floor area, style
                                           undamaged portion of the building as a                                                            and comparable quality of the
                                           consequence of enforcement of an ordinance                                                        original property insured; or
                                           or law that requires demolition of undamaged
                                           parts of the same building.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                     Page 3 of 8
                         BP 84 26 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 26874

                                                                                                                                                        Exhibit A - Page 82 of 135
                             76                                                                                                          12XH289501      11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 83 of 135 PageID #:99
                                                 (2) The limit stated in Paragraph A                                         (2) Owned by others but in your care, custody or
                                                       above as applicable to the covered                                         control.
                                                       building.                                                        b. Paragraph A.3., Covered Causes Of Loss, and
                                            b. If the property is not repaired or replaced,                                  Paragraph B., Exclusions in Section I  Property,
                                                 we will not pay more than the lesser of:                                    do not apply to this Coverage, except for:
                                                 (1) The actual cash value of the building                                   (1) Paragraph B.1.c., Governmental Action;
                                                       at the time of loss; or                                               (2) Paragraph B.1.d., Nuclear Hazard; and
                                                 (2) The limit stated in Paragraph A                                         (3) Paragraph B.1.f., War And Military Action.
                                                       above as applicable to the covered
                                                       building.                                                        c. We will not pay for loss or damage caused by or
                                                                                                                             resulting from:
                                       3. Loss payment under Coverage 2  Demolition
                                            Cost Coverage will be determined as follows:                                     (1) Wear and tear;
                                            We will not pay more than the lesser of the                                      (2) Hidden or latent defect;
                                            following:                                                                       (3) Rust;
                                            a. The amount you actually spend to                                              (4) Corrosion; or
                                                 demolish and clear the site of the                                          (5) Mechanical breakdown.
                                                 described premises; or                                                 d. The most we will pay for loss or damage in any one
                                            b. The limit stated in Paragraph A above.                                        occurrence $15,000.
                                       4. Loss payment under Coverage 3  Increased                        XIX.         Outdoor Property
                                            Cost of Construction Coverage will be                                       The limit of $2,500 shown in 6. Coverage Extensions,
                                            determined as follows:                                                      c. Outdoor Property is increased to $10,000, but not
                                            a. We will not pay under Coverage 3:                                        more than $1,500 for any one tree, shrub or plant.
                                                 (1) Until the property is actually repaired               XX.          Personal Effects
                                                       or replaced, at the same or another                              The limit of $2,500 shown in 6. Coverage Extensions
                                                       premises; and                                                    d. Personal Effects is increased to $15,000.
                                                 (2) Unless the repairs or replacement                     XXI.         Personal Property Off Premises
                                                       are made as soon as reasonably
                                                       possible after the loss or damage,                               The limit of $10,000 shown in 6. Coverage Extension
                                                       not to exceed two years. We may                                  b., Personal Property Off Premises is increased to
                                                       extend this period in writing during                             $100,000.
                                                       the two years.                                                   The most we will pay for loss or damage under this
                                            b. If the building is repaired or replaced at                               Extension for
                                                 the same premises, or if you elect to                                  (1) Property in Transit is $15,000.
                                                 rebuild at another premises, the most we                               (2) Property at Fairs or on Exhibition is $25,000
                                                 will pay under Coverage 3 is the lesser of:
                                                                                                                        (3) Property in the Custody of Salespersons is $10,000.
                                                 (1) The increased cost of construction at
                                                                                                                        This coverage is limited to 90 days from the time the
                                                       the same premises; or
                                                                                                                        property is taken off premises.
                                                 (2) The limit stated in Paragraph A
                                                                                                           XXII.        Preservation of Property
                                                       above.
                                                                                                                        The limit of 30 days shown in the 5.Additional
                                            c. If the ordinance or law requires relocation
                                                                                                                        Coverages b. Preservation of Property is increased to
                                                 to another premises, the most we will pay
                                                                                                                        90 days.
                                                 under Coverage 3 is the lesser of:
                                                                                                           XXIII.       Business Personal Property Limit  Seasonal
                                                 (1) The increased cost of construction at
                                                                                                                        Increase
                                                       the new premises; or
                                                                                                                        The limit of 25% shown in C. Limits Of Insurance, 5. a.
                                                 (2) The limit stated in Paragraph A
                                                                                                                        Business Personal Property Limit  Seasonal
                                                       above.
                                                                                                                        Increase is increased to 50%.
                                   F. Under this section, we will not pay for loss due to
                                                                                                           XXIV.        Sewer Back Up and Sump Pump Overflow
                                       any ordinance or law that:
                                                                                                                        The following is added to 5. Additional Coverages, w.
                                       1. You were required to comply with before the
                                                                                                                        Sewer Back Up and Sump Overflow:
                                            loss, even if the building was undamaged; and
                                                                                                                        (1) We will pay for direct physical loss or damage to
                                       2. You failed to comply with.
                                                                                                                             Buildings or Business Personal Property, covered
                         XVIII.    Outdoor Fences & Walls                                                                    under Section I  Property, caused by or resulting
                                   The following is added to 5. Additional Coverages, v.                                     from:
                                   Outdoor Fences & Walls:                                                                   (a) Water which backs up through or overflows
                                   a. We will pay for direct physical loss of or damage to                                        from a sewer or drain; or
                                       outdoor fences and walls at the described premises:
)Dp0c=w tD6u&u;uL+                 (1) Owned by you; or
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                Page 4 of 8
                         BP 84 26 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Stock No. 26874

                                                                                                                                                        Exhibit A - Page 83 of 135
                             76                                                                                                          12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 84 of 135 PageID #:100
                                       (b) Water which overflows from a sump, even if                                         b.Power supply disturbance means interruption
                                            the overflow results from mechanical                                                of power supply, power surge, blackout or
                                            breakdown of a sump pump or its related                                             brownout.
                                            equipment.                                                                    c. Surge protection device means any transient
                                       However, with respect to Paragraph b. above, we                                          voltage surge suppression device or system
                                       will not pay the cost of repairing or replacing a                                        which limits surge voltages by discharging or
                                       sump pump or its related equipment in the event of                                       bypassing surge current and prevents
                                       mechanical breakdown.                                                                    continued flow of current while remaining
                                   (2) We will not pay for loss or damage caused by                                             capable of repeating these functions. The
                                       sewer or sump back up or overflow which occurs or                                        surge protection device must meet the
                                       is in progress within five (5) days of the effective                                     following criteria
                                       date of this endorsement.                                                                (1) Must be UL listed.
                                   (3) The coverage described in Paragraph (1) of this                                          (2) A properly connected ground wire must
                                       endorsement does not apply to loss or damage                                                  extend to the surge protection device.
                                       resulting from an insured's failure to:                                                       (This may be demonstrated through use
                                       (a) Keep a sump pump or its related equipment in                                              of a site wiring fault indicator light on the
                                            proper working condition; or                                                             device.)
                                       (b) Perform the routine maintenance or repair                                            A multiple outlet power strip is not considered
                                            necessary to keep a sewer or drain free from                                        a surge protection device.
                                            obstructions.                                                                       The most we will pay for loss or damage in any
                                   (4) With respect to the coverage provided under this                                         one occurrence is $10,000.
                                       endorsement, Exclusion B.1.g. Water in Section I                    XXVI.     Tenant  Permanently Installed Equipment
                                        Property is replaced by the following exclusion:                            You may extend the insurance that applies to Business
                                       g. Water                                                                      Personal Property to apply to any landlord owned
                                            (1) Flood, surface water, waves, tides, tidal                            property which the tenant is responsible to insure.
                                                  waves, overflow of any body of water, or                           a. If you are a tenant and no Limit of Insurance is
                                                  their spray, all whether driven by wind or                              shown in the Declarations for Building coverage.
                                                  not;                                                               b. The permanently installed equipment must be
                                            (2) Mudslide or mudflow; or                                                   owned by you or in your care, custody or control or
                                            (3) Water under the ground surface pressing                                   you are required by your lease agreement to
                                                  on, or flowing or seeping through:                                      provide insurance.
                                                  (a) Foundations, walls, floors or paved                            c. The most we will pay under this extension for loss
                                                        surfaces;                                                         or damage is $25,000.
                                                  (b) Basements, whether paved or not; or                  XXVII. Valuable Papers And Records
                                                  (c) Doors, windows or other openings.                              The limit of $10,000 at the described premises shown in
                                                                                                                     6., Coverage Extensions, e. Valuable Papers And
                                            But if Water, as described in g.(1) through                              Records is increased to $100,000. For "valuable papers
                                            g.(3), results in fire, explosion or sprinkler
                                                                                                                     and records" not at the described premises, the limit of
                                            leakage, we will pay for the loss or damage                              $5,000 is increased to $25,000.
                                            caused by that fire, explosion or sprinkler
                                            leakage.                                                       The following G. Optional Coverages are included:
                                   (5) The most we will pay for loss or damage in any one                  XXVIII. Outdoor Signs
                                       occurrence is $15,000.                                                        a. We will pay for direct physical loss of or damage to
                         XXV.      Surge Protection                                                                       all outdoor signs at the described premises:
                                   The following is added to 5. Additional Coverages, x.                                  (1) Owned by you; or
                                   Surge Protection.                                                                      (2) Owned by others but in your care, custody or
                                   1. We will pay for loss of or damage to Electronic Data                                      control.
                                       Processing Equipment caused by or resulting from                              b. Paragraph A.3., Covered Causes Of Loss, and
                                       a power supply disturbance when the Electronic                                     Paragraph B., Exclusions in Section I  Property,
                                       Data Processing Equipment is connected to a                                        do not apply to this Coverage, except for:
                                       functioning surge protection device.                                               (1) Paragraph B.1.c., Governmental Action;
                                   2. Only as used in this endorsement:                                                   (2) Paragraph B.1.d., Nuclear Hazard; and
                                       a. Electronic Data Processing Equipment means                                      (3) Paragraph B.1.f., War And Military Action.
                                            equipment hardware, central processing units,
                                                                                                                     c. We will not pay for loss or damage caused by or
                                            monitors, keyboards, printers, tape or disk
                                            drives, modems and similar electronically                                     resulting from:
                                            controlled equipment that accepts information,                                (1) Wear and tear;
                                            processes it according to a plan and produces                                 (2) Hidden or latent defect;
)Dp0c=w tD6u&v-T I+
                                            a desired result.                                                             (3) Rust;
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                  Page 5 of 8
                         BP 84 26 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Stock No. 26874

                                                                                                                                                        Exhibit A - Page 84 of 135
                             76                                                                                                           12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 85 of 135 PageID #:101
                                          (4) Corrosion; or                                                              f.    This Optional Coverage is cancelled as to any
                                          (5) Mechanical breakdown.                                                            employee immediately upon discovery by:
                                   d.     The most we will pay for loss or damage in any one                                   (1) You; or
                                          occurrence is $10,000.                                                               (2) Any of your partners, "members", "managers",
                                   e.     The provisions of this coverage supersede all other                                         officers or directors not in collusion with the
                                          references to outdoor signs in this policy.                                                 employee;
                         XXIX.     Employee Dishonesty                                                                         of any dishonest act committed by that employee
                                   a. We will pay for direct loss of or damage to Business                                     before or after being hired by you.
                                      Personal Property and "money" and "securities"                                     g.    We will pay only for covered loss or damage
                                      resulting from dishonest acts committed by any of                                        sustained during the policy period and discovered
                                      your employees acting alone or in collusion with                                         no later than one year from the end of the policy
                                      other persons (except you or your partner) with the                                      period.
                                      manifest intent to:                                                                h.    If you (or any predecessor in interest) sustained
                                      (1) Cause you to sustain loss or damage; and also                                        loss or damage during the policy period of any prior
                                      (2) Obtain financial benefit (other than salaries,                                       insurance that you could have recovered under that
                                            commissions, fees, bonuses, promotions,                                            insurance except that the time within which to
                                            awards, profit sharing, pensions or other                                          discover loss or damage had expired, we will pay
                                            employee benefits earned in the normal course                                      for it under this Optional Coverage, provided:
                                            of employment) for:                                                                (1) This Optional Coverage became effective at
                                            (a) Any employee; or                                                                      the time of cancellation or termination of the
                                                                                                                                      prior insurance; and
                                            (b) Any other person or organization.
                                                                                                                               (2) The loss or damage would have been covered
                                   b. We will not pay for loss or damage:                                                             by this Optional Coverage had it been in effect
                                      (1) Resulting from any dishonest or criminal act                                                when the acts or events causing the loss or
                                            that you or any of your partners or "members"                                             damage were committed or occurred.
                                            commit whether acting alone or in collusion                                  i.    The insurance under Paragraph h. above is part of,
                                            with other persons.                                                                not in addition to, the Limit of Insurance applying to
                                      (2) Resulting from any dishonest act committed by                                        this Optional Coverage and is limited to the lesser
                                            any of your employees (except as provided in                                       of the amount recoverable under:
                                            Paragraph a.), "managers" or directors:                                            (1) This Optional Coverage as of its effective date;
                                            (a) Whether acting alone or in collusion with                                             or
                                                 other persons; or                                                             (2) The prior insurance had it remained in effect.
                                            (b) While performing services for you or                                     j.    With respect to the Employee Dishonesty Optional
                                                 otherwise.                                                                    Coverage in Paragraph G.3., employee means:
                                      (3) The only proof of which as to its existence or                                       (1) Any natural person:
                                            amount is:
                                                                                                                                      (a) While in your service or for 30 days after
                                            (a) An inventory computation; or                                                                termination of service;
                                            (b) A profit and loss computation.                                                        (b) Who you compensate directly by salary,
                                   c. The most we will pay for loss or damage in any one                                                    wages or commissions; and
                                      occurrence for Employee Dishonesty is $10,000.                                                  (c) Who you have the right to direct and
                                   d. All loss or damage:                                                                                   control while performing services for you:
                                      (1) Caused by one or more persons; or                                                    (2) Any natural person who is furnished
                                      (2) Involving a single act or series of acts;                                                   temporarily to you:
                                      is considered one occurrence.                                                                   (a) To substitute for a permanent employee
                                                                                                                                            as defined in Paragraph (1) above, who is
                                   e. If any loss is covered:
                                                                                                                                            on leave; or
                                      (1) Partly by this insurance; and
                                                                                                                                      (b) To meet seasonal or short-term work load
                                      (2) Partly by any prior cancelled or terminated                                                       conditions:
                                            insurance that we or any affiliate had issued to
                                                                                                                               (3) Any natural person who is leased to you under
                                            you or any predecessor in interest;
                                                                                                                                      a written agreement between you and a labor
                                      the most we will pay is the larger of the amount                                                leasing firm, to perform duties related to the
                                      recoverable under this insurance or the prior                                                   conduct of your business, but does not mean a
                                      insurance.                                                                                      temporary employee as defined in Paragraph
                                      We will pay only for loss or damage you sustain                                                 (2) above;
                                      through acts committed or events occurring during                                        (4) Any natural person who is a former employee,
                                      the Policy Period. Regardless of the number of                                                  director,     partner,    member,      manager,
                                      years this policy remains in force or the number of                                             representative or trustee retained as a
                                      premiums paid, no Limit of Insurance cumulates                                                  consultant while performing services for you; or
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV                from year to year or period to period.
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                      Page 6 of 8
                         BP 84 26 01 13                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 26874

                                                                                                                                                         Exhibit A - Page 85 of 135
                             76                                                                                                           12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 86 of 135 PageID #:102
                                          (5) Any natural person who is a guest student or                                        (1) made a part of the building or structure
                                               intern pursuing studies or duties, excluding,                                           you occupy but do not own; and
                                               however, any such person while having care                                         (2) you acquired or made at your expense
                                               and custody of property outside any building                                            but cannot legally remove.
                                               you occupy in conducting your business.                                       b. property as described in Coverage A., 1.
                                          But employee does not mean:                                                             Covered Property a., if you are a tenant and
                                          (1) Any agent, broker, factor, commission                                               no limit of insurance is shown in the
                                               merchant, consignee, independent contractor                                        Declarations for Coverage A., 1., Covered
                                               or representative of the same general                                              Property, a. The property must be your
                                               character; or                                                                      insurance responsibility according to the terms
                                          (2) Any "manager", director or trustee except while                                     of your lease or rental agreement.
                                               performing acts coming within the usual duties               E.           Property Loss Conditions, 5. Loss Payment, a. (3)
                                               of an employee.                                                           does not apply to paragraph (3) b. above.
                         XXX.      Money and Securities                                                                  The most we will pay in any one occurrence is $10,000.
                                   a. We will pay for loss of "money" and "securities"
                                        used in your business while at a bank or savings                    The following apply to Section II -- Liability
                                        institution, within your living quarters or the living
                                        quarters of your partners or any employee having                    I.        Business Liability Coverage  Tenants Liability
                                        use and custody of the property, at the described                             With respect to the coverage provided under this
                                        premises, or in transit between any of these places,                          endorsement, Section II  Liability is amended as
                                        resulting directly from:                                                      follows:
                                        (1) Theft, meaning any act of stealing;                                       A. The final paragraph of B.1. Exclusions 
                                                                                                                           Applicable To Business Liability Coverage is
                                        (2) Disappearance; or
                                                                                                                           deleted and replaced by the following:
                                        (3) Destruction.
                                                                                                                           With respect to the premises shown in the
                                   b. In addition to the Limitations and Exclusions                                        Declarations, Exclusions c., d., e., g., h., i., k., l.,
                                        applicable to Section I  Property, we will not pay                                m., n. and o. in Section II  Liability do not apply
                                        for loss:                                                                          to "property damage" to premises while rented to
                                        (1) Resulting from accounting or arithmetical                                      you, or temporarily occupied by you with permission
                                              errors or omissions;                                                         of the owner.
                                        (2) Due to the giving or surrendering of property in                          B. Paragraph D.2. Liability And Medical Expenses
                                              any exchange or purchase; or                                                 Limits Of Insurance is deleted and replaced by the
                                        (3) Of property contained in any "money"-operated                                  following with respect to the premises shown in the
                                              device unless the amount of "money"                                          Declarations:
                                              deposited in it is recorded by a continuous                                  The most we will pay under this endorsement for
                                              recording instrument in the device.                                          the sum of all damages because of all "property
                                   c. The most we will pay for loss in any one occurrence                                  damage" to premises while rented to you or
                                        is:                                                                                temporarily occupied by you with the permission of
                                                                                                                           the owner is $300,000
                                        (1) The Inside the Premises for "money" and
                                              "securities" limit of $10,000:                                          C. With respect to the premises shown in the
                                                                                                                           Declarations, Paragraph D.3., is deleted.
                                              (a) In or on the described premises; or
                                                                                                                      D. With respect to the premises shown in the
                                              (b) Within a bank or savings institution; and
                                                                                                                           Declarations, the final paragraph under D.4. is
                                        (2) The Outside the Premises for "money" and                                       replaced by the following:
                                              "securities" limit of $5,000 while anywhere                             4. Aggregate Limits
                                              else.
                                                                                                                           This Aggregate Limit does not apply to "property
                                   d. All loss:                                                                            damage" to premises while rented to you or
                                        (1) Caused by one or more persons; or                                              temporarily occupied by you with the permission of
                                        (2) Involving a single act or series of related acts;                              the owner.
                                     is considered one occurrence.                                          II.       Damage to Property of Others
                                   e. You must keep records of all "money" and                                        We will pay for property damage to property of others
                                        "securities" so we can verify the amount of any loss                          caused by an insured. This coverage applies even if the
                                        or damage.                                                                    insured is not negligent or legally liable.
                         The following applies to Section I  Property:                                               At our option, we will either:
                         XXXI.     Building Coverage For Tenants                                                      A. pay the actual cash value of the property; or
                                   Section I - Property A. Coverage, 1. Covered                                       B. repair or replace the property with other property of
                                   Property, b. (3) is replaced by the following:                                          like kind and quality.
                                   (3) Tenant's improvements and betterments, meaning:                                We will not pay for property damage:
)Dp0c=w tD6u&v-T I+                 a. fixtures, alterations, installations or additions
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                   Page 7 of 8
                         BP 84 26 01 13                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Stock No. 26874

                                                                                                                                                         Exhibit A - Page 86 of 135
                             76                                                                                                          12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 87 of 135 PageID #:103
                                   A. to the extent of any amount recoverable under
                                      Section I  Property of this policy;
                                B. when the claimant will collect for damages from any
                                      other insurance policy;
                                C. caused intentionally by any insured who has
                                      attained the age of 13; or
                                D. resulting from:
                                      (1) business pursuits;
                                      (2) work performed for you or on your behalf by a
                                           subcontractor.
                                      (3) any act or omission in connection with any
                                           premises owned, rented or controlled by any
                                           insured, other than an insured premises; or
                                      (4) the ownership, maintenance or use of any
                                           aircraft, watercraft, iceboat or land vehicle that
                                           is motor- or engine-propelled other than a golf
                                           cart.
                                The most we will pay for property damage to property of
                                others in your care, custody and control is $10,000 per
                                occurrence.
                         DEDUCTIBLE
                                For claims presented under this endorsement only, we
                                will not pay for loss of damage in any one occurrence
                                until the amount of loss or damage exceeds $1,000. We
                                will pay the amount of loss or damage in excess of
                                $1.000, up to the applicable Limit of Insurance. No other
                                deductible in this policy applies to coverage provided by
                                this endorsement.
                                No deductible applies to the following Additional
                                Coverages:
                                a. Fire Department Service Charge;
                                b. Fire Extinguisher Systems Recharge Expense.
                                No deductible applies to the following Coverage
                                Extensions:
                                a. Lock and Key Replacement




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                Page 8 of 8
                         BP 84 26 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Stock No. 26874

                                                                                                                                                        Exhibit A - Page 87 of 135
                              76                                                                                                        12XH289501      11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 88 of 135 PageID #:104

                                                                                                                                                           BUSINESSOWNERS
                                                                                                                                                               BP 85 18 03 16

                                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                       UNMATCHED PROPERTY DAMAGE EXCLUSION ENDORSEMENT


                         This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS COVERAGE FORM

                         A.   The Following is Added to E. Property Loss Conditions:
                              9. Undamaged material
                                  We will not pay to repair or replace undamaged material due to mismatch between undamaged material and new material used to
                                  repair or replace damaged material.
                                  We do not cover the loss in value to any property due to mismatch between undamaged material and new material used to repair
                                  or replace damaged material.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 85 18 03 16                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Stock No. 36382

                                                                                                                                                       Exhibit A - Page 88 of 135
                             76                                                                                           12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 89 of 135 PageID #:105
                                                                                                                                               BUSINESSOWNERS
                                                                                                                                                   BP 04 17 07 02

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                 EMPLOYMENT-RELATED PRACTICES EXCLUSION


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The following exclusion is added to Paragraph B. Exclusions in Section II  Liability:
                         This insurance does not apply to:
                              1. "Bodily injury" or "personal and advertising injury" to:
                                  a. A person arising out of any:
                                     (1) Refusal to employ that person;
                                     (2) Termination of that person's employment; or
                                     (3) Employment-related practices, policies, acts or omissions, such as coercion, demotion, evaluation, reassignment,
                                          discipline, defamation, harassment, humiliation or discrimination directed at that person; or
                                  b. The spouse, child, parent, brother or sister of that person as a consequence of "bodily injury" or "personal and advertising
                                     injury" to that person at whom any of the employment-related practices described in Paragraphs (1), (2) or (3) above is
                                     directed.
                              2. This exclusion applies:
                                  a. Whether the insured may be liable as an employer or in any other capacity; and
                                  b. To any obligation to share damages with or repay someone else who must pay damages because of the injury.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 17 07 02                                               © ISO Properties, Inc., 2001                                        Stock No. 13794

                                                                                                                                           Exhibit A - Page 89 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 90 of 135 PageID #:106
                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                 BP 04 54 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                        NEWLY ACQUIRED ORGANIZATIONS


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The following is added to Paragraph C. Who Is An Insured in Section II  Liability:
                             3. Any organization you newly acquire or form, other than a partnership, joint venture, or limited liability company and over which you
                                  maintain ownership or majority interest, will qualify as a Named Insured if there is no other similar insurance available to that
                                  organization. However:
                                   a. Coverage under this provision is afforded only until the 90th day after you acquire or form the organization or the end of the
                                       policy period, whichever is earlier;
                                   b. Paragraph A.1. Business Liability does not apply to:
                                       (1) "Bodily injury" or "property damage" that occurred before you acquired or formed the organization; and
                                       (2) "Personal and advertising injury" arising out of an offense committed before you acquired or formed the organization.
                                  No person or organization is an insured with respect to the conduct of any current or past partnership, joint venture, or limited
                                  liability company that is not shown as a Named Insured in the Declarations.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 54 01 06                                             © ISO Properties, Inc., 2004                                      Stock No. 13804

                                                                                                                                        Exhibit A - Page 90 of 135
                             76                                                                                            12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 91 of 135 PageID #:107
                                                                                                                                                 BUSINESSOWNERS
                                                                                                                                                     BP 04 93 01 06

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                            TOTAL POLLUTION EXCLUSION WITH A BUILDING HEATING EQUIPMENT EXCEPTION
                                                                AND A HOSTILE FIRE EXCEPTION


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         Exclusion B.1.f. Pollution in Section II  Liability is replaced by the following:
                         This insurance does not apply to:
                          f. Pollution
                             (1) "Bodily injury" or "property damage" which would not have occurred in whole or part but for the actual, alleged or threatened
                                 discharge, dispersal, seepage, migration, release or escape of "pollutants" at any time.
                                 This exclusion does not apply to:
                                 (a) "Bodily injury" if sustained within a building which is or was at any time owned or occupied by, or rented or loaned to, any
                                     insured and caused by smoke, fumes, vapor or soot produced by or originating from equipment that is used to heat, cool or
                                     dehumidify the building, or equipment that is used to heat water for personal use, by the building's occupants or their guests.
                                 (b) "Bodily injury" or "property damage" arising out of heat, smoke or fumes from a "hostile fire" unless that "hostile fire" occurred
                                     or originated:
                                      (i) At any premises, site or location which is or was at any time used by or for any insured or others for the handling, storage,
                                          disposal, processing or treatment of waste; or
                                     (ii) At any premises, site or location on which any insured or any contractors or subcontractors working directly or indirectly on
                                          any insured's behalf are performing operations to test for, monitor, clean up, remove, contain, treat, detoxify, neutralize or
                                          in any way respond to, or assess the effects of, "pollutants".
                             (2) Any loss, cost or expense arising out of any:
                                 (a) Request, demand, order or statutory or regulatory requirement that any insured or others test for, monitor, clean up, remove,
                                     contain, treat, detoxify or neutralize, or in any way respond to, or assess the effects of "pollutants"; or
                                 (b) Claim or "suit" by or on behalf of a governmental authority for damages because of testing for, monitoring, cleaning up,
                                     removing, containing, treating, detoxifying or neutralizing, or in any way responding to, or assessing the effects of, "pollutants".




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 93 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 21935

                                                                                                                                            Exhibit A - Page 91 of 135
                             76                                                                                           12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 92 of 135 PageID #:108
                                                                                                                                                BUSINESSOWNERS
                                                                                                                                                    BP 05 17 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  EXCLUSION  SILICA OR SILICA-RELATED DUST


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         A. The following exclusion is added to Paragraph B. Exclusions in Section II  Liability:
                            B. Exclusions
                               This insurance does not apply to:
                               SILICA OR SILICA-RELATED DUST
                                1. "Bodily injury" arising, in whole or in part, out of the actual, alleged, threatened or suspected inhalation of, or ingestion of,
                                     "silica" or "silica-related dust".
                                2. "Property damage" arising, in whole or in part, out of the actual, alleged, threatened or suspected contact with, exposure to,
                                     existence of, or presence of, "silica" or "silica-related dust".
                                3. "Personal and advertising injury" arising, in whole or in part, out of the actual, alleged, threatened or suspected inhalation of,
                                     ingestion of, contact with, exposure to, existence of, or presence of, "silica" or "silica-related dust".
                                4. Any loss, cost or expense arising, in whole or in part, out of the abating, testing for, monitoring, cleaning up, removing,
                                     containing, treating, detoxifying, neutralizing, remediating or disposing of, or in any way responding to or assessing the effects
                                     of, "silica" or "silica-related dust", by any insured or by any other person or entity.
                         B. The following definitions are added to Paragraph F. Liability And Medical Expenses Definitions in Section II  Liability:
                            1. "Silica" means silicon dioxide, (occurring in crystalline, amorphous and impure forms), silica particles, silica dust or silica
                               compounds.
                            2. "Silica-related dust" means a mixture or combination of silica and other dust or particles.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 17 01 06                                              © ISO Properties, Inc., 2005                                       Stock No. 27682

                                                                                                                                           Exhibit A - Page 92 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 93 of 135 PageID #:109
                                                                                                                                                  BUSINESSOWNERS
                                                                                                                                                      BP 05 77 01 06

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     FUNGI OR BACTERIA EXCLUSION (LIABILITY)


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The following provisions are added to Section II  Liability:
                         A. The following exclusion is added to Paragraph B.1., Exclusions  Applicable To Business Liability Coverage:
                                   t. Fungi Or Bacteria
                                      (1) "Bodily injury", "property damage" or "personal and advertising injury" which would not have occurred, in whole or in part,
                                           but for the actual, alleged or threatened inhalation of, ingestion of, contact with, exposure to, existence of, or presence of,
                                           any "fungi" or bacteria on or within a building or structure, including its contents, regardless of whether any other cause,
                                           event, material or product contributed concurrently or in any sequence to such injury or damage.
                                      (2) Any loss, cost or expenses arising out of the abating, testing for, monitoring, cleaning up, removing, containing, treating,
                                           detoxifying, neutralizing, remediating or disposing of, or in any way responding to, or assessing the effects of, "fungi" or
                                           bacteria, by any insured or by any other person or entity.
                                       This exclusion does not apply to any "fungi" or bacteria that are, are on, or are contained in, a good or product intended for
                                       bodily consumption.
                         B. The following definition is added Paragraph F. Liability And Medical Expenses Definitions:
                             1. "Fungi" means any type or form of fungus, including mold or mildew and any mycotoxins, spores, scents or by-products produced
                                  or released by fungi.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 77 01 06                                                © ISO Properties, Inc., 2004                                        Stock No. 22028

                                                                                                                                             Exhibit A - Page 93 of 135
                             76                                                                                            12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 94 of 135 PageID #:110
                                                                                                                                                 BUSINESSOWNERS
                                                                                                                                                     BP 05 98 01 06

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                 AMENDMENT OF INSURED CONTRACT DEFINITION


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         Paragraph F.9. Liability And Medical Expenses Definitions is replaced by the following:
                             9. "Insured contract" means:
                                 a. A contract for a lease of premises. However, that portion of the contract for a lease of premises that indemnifies any person or
                                    organization for damage by fire to premises while rented to you or temporarily occupied by you with permission of the owner is
                                    not an "insured contract";
                                 b. A sidetrack agreement;
                                 c. Any easement or license agreement, except in connection with construction or demolition operations on or within 50 feet of a
                                    railroad;
                                 d. An obligation, as required by ordinance, to indemnify a municipality, except in connection with work for a municipality;
                                 e. An elevator maintenance agreement;
                                 f. That part of any other contract or agreement pertaining to your business (including an indemnification of a municipality in
                                    connection with work performed for a municipality) under which you assume the tort liability of another party to pay for "bodily
                                    injury" or "property damage" to a third person or organization, provided the "bodily injury" or "property damage" is caused, in
                                    whole or in part, by you or by those acting on your behalf. Tort liability means a liability that would be imposed by law in the
                                    absence of any contract or agreement.
                                    Paragraph f. does not include that part of any contract or agreement:
                                    (1) That indemnifies a railroad for "bodily injury" or "property damage" arising out of construction or demolition operations,
                                         within 50 feet of any railroad property and affecting any railroad bridge or trestle, tracks, road-beds, tunnel, underpass or
                                         crossing;
                                    (2) That indemnifies an architect, engineer or surveyor for injury or damage arising out of:
                                         (a) Preparing, approving, or failing to prepare or approve, maps, shop drawings, opinions, reports, surveys, field orders,
                                              change orders or drawings and specifications; or
                                         (b) Giving directions or instructions, or failing to give them, if that is the primary cause of the injury or damage; or
                                    (3) Under which the insured, if an architect, engineer or surveyor, assumes liability for an injury or damage arising out of the
                                         insured's rendering or failure to render professional services, including those listed in (2) above and supervisory, inspection,
                                         architectural or engineering activities.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 98 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 27685

                                                                                                                                            Exhibit A - Page 94 of 135
                             76                                                                                            12XH289501          11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 95 of 135 PageID #:111
                                                                                                                                                   BUSINESSOWNERS
                                                                                                                                                       BP 10 05 07 02

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                            EXCLUSION  YEAR 2000 COMPUTER-RELATED AND OTHER ELECTRONIC PROBLEMS


                         This endorsement modifies insurance provided under the following:

                             BUSINESSOWNERS COVERAGE FORM


                         The following exclusion is added to Paragraph B., Exclusions in
                         Section II  Liability:
                              1. This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" arising directly or indirectly
                                 out of:
                                  a. Any actual or alleged failure, malfunction, or inadequacy of:
                                      (1) Any of the following, whether belonging to any insured or to others:
                                          (a) Computer hardware, including microprocessors or other Electronic Data Processing Equipment as may be described
                                              elsewhere in the policy;
                                          (b) Computer application software or other Electronic Media and Records as may be described elsewhere in the policy;
                                          (c) Computer operating systems and related software;
                                          (d) Computer networks;
                                          (e) Microprocessors (computer chips) not part of any computer system; or
                                          (f) Any other computerized or electronic equipment or components; or
                                      (2) Any other products and any services, data or functions that directly or indirectly use or rely upon, in any manner, any of the
                                          items listed in Paragraph 1.a.(1) of this endorsement
                                      due to the inability to correctly recognize, process, distinguish, interpret or accept the year 2000 and beyond.
                                  b. Any advice, consultation, design, evaluation, inspection, installation, maintenance, repair, replacement or supervision provided
                                     or done by you or for you to determine, rectify or test for, any potential or actual problems described in Paragraph 1.a. of this
                                     endorsement.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 10 05 07 02                                              © ISO Properties, Inc., 2001                                        Stock No. 14786

                                                                                                                                             Exhibit A - Page 95 of 135
                             76                                                                                                         12XH289501      11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 96 of 135 PageID #:112
                                                                                                                                                          BUSINESSOWNERS
                                                                                                                                                              BP 84 24 01 07

                                                   THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                       AMERICAN FAMILY LIABILITY CHANGES


                              This endorsement modifies insurance provided under the following:
                                   BUSINESSOWNERS COVERAGE FORM
                                   GARAGE COVERAGE FORM
                              A. Section II  Liability of the Businessowners Coverage                                 4.If both the Businessowners Coverage Form and the
                                   Form is amended as follows:                                                           Garage Coverage Form are included in this policy
                                   Paragraph D.4. Aggregate Limits is replaced by the                                    and apply to a loss, any claim made under one of
                                   following when both the Businessowners Coverage Form                                  these coverage forms shall prohibit recovery under
                                   and the Garage Coverage Form are included in the                                      the other coverage form for damage arising from
                                   policy:                                                                               the same "occurrence", "accident" or offense.
                                   The most we will pay for:                                                     C. Section II  Liability Coverage of the Garage Coverage
                                                                                                                    Form is amended as follows:
                                   a. All "bodily injury" and "property damage" that is
                                        included in the "products-completed operations                              1. The following is added to Paragraph C.1.
                                        hazard" is twice the Liability and Medical Expenses                              Aggregate Limits Of Insurance  "Garage
                                        limit;                                                                           Operations"  Other Than Covered "Autos":
                                   b. All:                                                                               If both the Businessowners Coverage Form and the
                                                                                                                         Garage Coverage Form are included in this policy
                                        (1) "Bodily injury" and "property damage" except
                                                                                                                         and apply to a loss, any claim made under one of
                                               damages because of "bodily injury" or                                     these coverage forms shall prohibit recovery under
                                               "property damage" included in the "products-                              the other coverage form for damage arising from
                                               completed operations hazard";                                             the same "occurrence", "accident" or offense.
                                        (2) Plus medical expenses;
                                                                                                                    2. The following is added to Paragraph C.2. Limit Of
                                        (3) Plus all "personal and advertising injury"                                   Insurance  "Garage Operations"  Covered
                                               caused by offenses committed;                                             "Autos":
                                        is twice the Liability and Medical Expenses limit.                               If both the Businessowners Coverage Form and the
                                        Subject to Paragraph a. or b. above, whichever                                   Garage Coverage Form are included in this policy
                                        applies, the Damage To Premises Rented To You                                    and apply to a loss, any claim made under one of
                                        Limit is the most we will pay for damages because                                these coverage forms shall prohibit recovery under
                                        of "property damage" to any one premises, while                                  the other coverage form for damage arising from
                                        rented to you, or in the case of fire, while rented to                           the same "occurrence", "accident" or offense.
                                        you or temporarily occupied by you with permission                       D. Section II  Liability of the Businessowners Coverage
                                        of the owner.                                                               Form is amended as follows:
                                   c. All injury or damage, including medical expenses,                             with respect to Paragraph B.1.k. Exclusions  Damage
                                        arising from all "occurrences" or "accidents" during                        To Property, the following is added:
                                        the policy period are the limits listed in paragraphs                       This exclusion does not apply to "property damage" to a
                                        a. and b. above.                                                            customer's "auto" caused by automated, mechanical
                                   The Limits of Insurance of Section II  Liability apply                          "auto" washing equipment, whether or not the "auto" is in
                                   separately to each consecutive annual period and to any                          the care, custody or control of the insured or the
                                   remaining period of less than 12 months, starting with                           insured's employees at the time of the occurrence.
                                   the beginning of the policy period shown in the                               E. The following exclusion is added to Paragraph B.
                                   Declarations, unless the policy period is extended after                         Exclusions in Section II  Liability:
                                   issuance for an additional period of less than 12 months.
                                   In that case, the additional period will be deemed part of                       This insurance does not apply to "bodily injury", "property
                                   the last preceding period for purposes of determining the                        damage" or "personal and advertising injury" resulting
                                   Limits of Insurance.                                                             from the rendering of or failure to render financial
                                                                                                                    services by any insured to others. For the purpose of this
                              B. Section III  Common Policy Conditions (Applicable
                                                                                                                    exclusion, financial services include but are not limited
                                   To Section I  Property and Section II  Liability) of
                                                                                                                    to:
                                   the Businessowners Coverage Form is amended as
                                   follows:                                                                         1. Planning, administering or advising on:
                                   The following is added to Paragraph H. Other Insurance                                a. Any:
                                   and applies to Section II  Liability:                                                     (1) Investment;
                                                                                                                              (2) Pension;
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                               Page 1 of 2
                         BP 84 24 01 07                       Includes copyrighted material of Insurance Services Office, Inc., with its permission.            Stock No. 13591

                                                                                                                                                       Exhibit A - Page 96 of 135
                             76                                                                                                            12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 97 of 135 PageID #:113
                                              (3)   Annuity;                                                              3.    Lending, or arranging for the lending of, money,
                                              (4)   Savings;                                                                    including credit card, debit card, leasing or
                                                                                                                                mortgage operations or activities or interbank
                                              (5)   Checking; or                                                                transfers;
                                              (6)   Individual retirement plan, fund or                                   4.    Repossessing of real or personal property from a
                                                    account;                                                                    borrower or acting as an assignee for the benefit of
                                          b. The issuance or withdrawal of any bond,                                            creditors;
                                               debenture, stock or other securities;                                      5.    Checking or reporting of credit;
                                          c. The trading of securities, commodities or
                                                                                                                          6.    Maintaining of financial accounts or records;
                                               currencies; or
                                                                                                                          7.    Tax planning, tax advising or the preparation of tax
                                          d. Any acquisitions or mergers;                                                       returns; or
                                    2.    Acting as a dividend disbursing agent, exchange                                 8.    Selling or issuing travelers checks, letters of credit,
                                          agent, redemption or subscription agent, warrant or                                   certified checks, bank checks or money orders.
                                          script agent, fiscal or paying agent, tax withholding
                                          agent, escrow agent, clearing agent, or electronic
                                          funds transfer agent;




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                       Page 2 of 2
                         BP 84 24 01 07                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 13591

                                                                                                                                                          Exhibit A - Page 97 of 135
                             76                                                                                               12XH289501    11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 98 of 135 PageID #:114
                                                                                                                                              BUSINESSOWNERS
                                                                                                                                                  BP 85 04 07 10

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                             EXCLUSION  LEAD LIABILITY


                         This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS COVERAGE FORM
                         The following is added to Paragraph B. Exclusions in Section II  Liability with respect to Business Liability Coverage and Medical
                         Expenses Coverage:
                         Lead Liability
                         This insurance does not apply to "Bodily injury", "property damage" or "personal and advertising injury" with respect to:
                              a. Actual or alleged "bodily injury" arising out of the ingestion, inhalation or absorption of lead in any form.
                              b. Actual or alleged "property damage" arising out of the presence of lead in any form. "Property damage" also includes any claim
                                   for the reduction in the value of real estate or personal property due to its contamination with lead in any form.
                              c. Actual or alleged "personal and advertising injury" arising out of the presence of lead in any form.
                              d. Any loss, cost or expense arising out of any request, demand or order that any insured or others test for, monitor, clean up,
                                   remove, contain, treat, detoxify or neutralize or in any way respond to or assess the effects of lead.
                              e. Any loss, cost or expense arising out of any claim or "suit" by or on behalf of any governmental authority or any other responsible
                                   party or entity for damages resulting from testing for, monitoring, cleaning up, removing, containing, treating, detoxifying or
                                   neutralizing or in any way responding to lead or assessing the presence or effects of lead.
                              f. Any supervision, instructions, recommendations, warnings or advice given or which should have been given in connection with
                                   any of the above.
                              g. Any obligation to share damages to repay someone in connection with any of the above.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                         Includes copyrighted material of Insurance
                         BP 85 04 07 10                                         Services Office, Inc., with its permission.                            Stock No. 07262

                                                                                                                                           Exhibit A - Page 98 of 135
                             76                                                                                                   12XH289501    11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 99 of 135 PageID #:115
                                                                                                                                                  BUSINESSOWNERS
                                                                                                                                                      BP 85 10 07 98

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                             OTHER INSURANCE LIMITATION
                                                                           LIABILITY AND MEDICAL EXPENSES


                         This endorsement modifies insurance provided under the following:

                             BUSINESSOWNERS COVERAGE FORM

                         Section III - Common Policy Conditions (Applicable To Section I - Property And Section II - Liability) is amended as follows:
                         The following is added to Section H. Other Insurance:
                              4.    If you have other valid and collectible Business Liability Coverage or Medical Expenses Coverage insurance with us that covers a
                                    loss also covered under this policy, except insurance intended to apply in excess of the Limit of Insurance of this policy, any claim
                                    made under the other policy shall prohibit recovery under this policy for damages arising from the same "occurrence" or offense.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                              Includes copyrighted material of ISO
                         BP 85 10 07 98                                        Copyright, Insurance Services Office, Inc., 2001                           Stock No. 14173

                                                                                                                                               Exhibit A - Page 99 of 135
                             76                                                                                                          12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 100 of 135 PageID #:116
                                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                                 BP 85 12 01 06
                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                     ASBESTOS EXCLUSION


                         This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS COVERAGE FORM
                         The following is added to Paragraph B. Exclusions in Section II  Liability:
                         Asbestos Exclusion
                         This insurance does not apply to:
                              a. Any "bodily injury" arising out of, resulting from, caused by, or contributed to in whole or in part by ingestion, inhalation or
                                   absorption of asbestos, exposure to asbestos, or the use of asbestos.
                              b. Any "property damage" arising out of, resulting from, caused by, or contributed to in whole or in part by asbestos, exposure to
                                   asbestos or the use of asbestos. "Property damage" also includes any claim for reduction in the value of real estate or personal
                                   property due to its contamination with asbestos in any form at any time.
                              c. Any "personal and advertising injury" arising out of, resulting from, caused by, or contributed to in whole or in part by ingestion,
                                   inhalation or absorption of asbestos, exposure to asbestos, or the use of asbestos.
                              d. Any loss, cost, or expense arising out of or in any way related to any request, demand, order, or statutory or regulatory
                                   requirement that any insured or others identify, sample, test for, detect, monitor, clean up, remove, contain, treat, detoxify,
                                   neutralize, abate, dispose of, mitigate, destroy, or in any way respond to or assess the presence of, or the effects of, asbestos.
                              e. Any loss, cost, or expense arising out of any claim or "suit" by or on behalf of any governmental authority or any other responsible
                                   party or entity for damages resulting from identifying, sampling, testing for, detecting, monitoring, cleaning up, removing,
                                   containing, treating, detoxifying, neutralizing, abating, disposing of, mitigating, destroying, or in any way responding to asbestos
                                   or assessing the presence of, or effects of, asbestos.
                              f. Failure to detect the presence of or proportion of asbestos in a product, material, structure, or process.
                              g. The performance of or failure to perform services of any kind in the identification, sampling, testing, detection, monitoring,
                                   cleaning up, removal, containment, treatment, detoxification, neutralization, abatement, disposal, mitigation, or destruction of a
                                   product, material, or process containing asbestos, whether by you or by anyone acting on your behalf.
                              h. Any supervision, instructions, recommendations, warnings or advice given or which should have been given in connection with
                                   any of the paragraphs above.
                              i. Any obligation to share damages or repay someone in connection with any of the paragraphs above.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 85 12 01 06                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.               Stock No. 22065

                                                                                                                                                        Exhibit A - Page 100 of 135
                             76                                                                                                             12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 101 of 135 PageID #:117
                                                                                                                                                                BUSINESSOWNERS
                                                                                                                                                                    BP 85 15 09 07
                                                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                     ABUSE OR MOLESTATION EXCLUSION - ILLINOIS


                         This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS COVERAGE FORM
                         The following applies to Section II  Liability and supersedes any provision to the contrary:
                         This insurance does not apply to "bodily injury", "property damage" or "personal and advertising injury" arising out of:
                               (a) The actual or threatened abuse or molestation by anyone of any person while in the care, custody or control of any insured, or
                               (b) The negligent:
                                          (i)   Employment;
                                          (ii) Investigation;
                                          (iii) Supervision;
                                          (iv) Reporting to the proper authorities, or failure to so report; or
                                          (v) Retention;
                                          of a person for whom any insured is or ever was legally responsible and whose conduct would be excluded by (a) above.
                         However, this exclusion will not apply with regards to that portion of a claim based on vicarious liability.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 85 15 09 07                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.               Stock No. 28377

                                                                                                                                                           Exhibit A - Page 101 of 135
                             76                                                                                          12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 102 of 135 PageID #:118
                                                                                                                                                          INTERLINE
                                                         THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.                               IL 75 35 10 01

                                                                       PUNITIVE DAMAGE EXCLUSION (ILLINOIS)



                         This endorsement modifies insurance provided under the following:

                             BUSINESS AUTO COVERAGE FORM
                             BUSINESSOWNERS POLICY
                             COMMERCIAL GARAGE COVERAGE PART (AUTO)
                             COMMERCIAL GENERAL LIABILITY COVERAGE PART
                             COMMERCIAL LIABILITY UMBRELLA POLICY
                             GARAGE COVERAGE FORM
                             OWNERS AND CONTRACTORS PROTECTIVE LIABILITY COVERAGE PART
                             PRODUCTS/COMPLETED OPERATIONS LIABILITY COVERAGE PART
                         The insurance afforded by this policy does not apply to any claim or judgement for punitive or exemplary damages, except as follows:

                             If a suit is brought against an "insured" with respect to a claim for damages to which this policy applies, seeking both compensatory and
                             punitive or exemplary damages, then "we" will defend that suit without liability for any punitive or exemplary damages.



                         All other terms, agreements, conditions, and provisions remain unchanged.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         IL 75 35 10 01                                                                                                               Stock No. 15332


                                                                                                                                        Exhibit A - Page 102 of 135
                            76                                                                                                       12XH289501           11 000 KJR022 R
                                 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 103 of 135 PageID #:119
                                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                                 BP 01 54 02 17

                                                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                        ILLINOIS CHANGES


                         This endorsement modifies insurance provided under the following:

                             BUSINESSOWNERS COVERAGE FORM
                             INFORMATION SECURITY PROTECTION ENDORSEMENT


                         A.The following is added to the Businessowners Coverage Form:                                         a. This Policy;
                              1. If this Policy covers the following in a. and b., then                                        b. The Covered Property;
                                 Paragraphs 2. and 3. apply:                                                                   c. Your interest in the Covered Property; or
                                  a. Real property used principally for residential                                            d. A claim under this Policy.
                                     purposes up to and including a four family dwelling;
                                     or                                                                                    3. Notwithstanding the limitations stated in C.1.
                                                                                                                              above, we may cancel this Policy in accordance
                                  b. Household or personal property that is usual or                                          with the terms of Paragraph A. Cancellation in
                                     incidental to the occupancy of any premises used for                                     Section III  Common Policy Conditions.
                                     residential purposes.
                                                                                                           B. Section I  Property is amended as follows:
                              2. The second paragraph of Paragraph E.2. Appraisal
                                 Property Loss Condition in Section I  Property is                             1. Paragraph B.2.a. Electrical Apparatus is replaced by
                                 replaced by the following:                                                        the following:
                                  a. Each party will pay its own appraiser and bear the                                a. Electrical Apparatus
                                     other expenses of the appraisal and umpire equally,                                  Artificially generated electrical current, including
                                     except as provided in b. below.                                                      electric arcing, that disturbs electrical devices,
                                  b. We will pay your appraiser's fee and the umpire's                                    appliances or wires.
                                     appraisal fee, if the following conditions exist:                                    But if artificially generated electrical current results in
                                      (1) You demanded the appraisal; and                                                 fire, we will pay for the loss or damage caused by
                                                                                                                          fire.
                                      (2) The full amount of loss, as set by your appraiser,
                                          is agreed to by our appraiser or by the umpire.                                 We will pay for loss or damage to "computer(s)" due
                                                                                                                          to artificially generated electrical current if such loss
                              3. Paragraph C. Concealment, Misrepresentation Or                                           or damage is caused by or results from:
                                 Fraud in Section III  Common Policy Conditions is
                                 replaced by the following:                                                               (1) An occurrence that took place within 100 feet of
                                                                                                                              the described premises; or
                                  C. Concealment, Misrepresentation Or Fraud
                                                                                                                          (2) Interruption of electric power supply, power
                                          1. This Policy is void if you or any insured commit                                 surge, blackout or brownout if the cause of such
                                             fraud or conceal or misrepresent a fact in the                                   occurrence took place within 100 feet of the
                                             process leading to the issuance of this insurance,                               described premises.
                                             and      such      fraud,     concealment       or
                                             misrepresentation is stated in the Policy or                       2. The following exclusion is added to Paragraph B.2.
                                             endorsement or in the written application for this                    Exclusions:
                                             Policy and:                                                               a. We will not pay for loss or damage arising out of any
                                              a. Was made with actual intent to deceive; or                               act committed:
                                              b. Materially affected either our decision to                               (1) By or at the direction of any insured; and
                                                 provide this insurance or the hazard we                                  (2) With the intent to cause a loss.
                                                 assumed.
                                                                                                                       b. However, this exclusion will not apply to deny
                                             However, this condition will not serve as a reason                           payment to an innocent co-insured who did not
                                             to void this Policy after the Policy has been in                             cooperate in or contribute to the creation of the loss
                                             effect for one year or one policy term, whichever                            if:
                                             is less.
                                                                                                                          (1) The loss arose out of a pattern of criminal
                                          2. We do not provide coverage under this Policy to                                  domestic violence; and
                                             you or any other insured who, at any time
                                                                                                                          (2) The perpetrator of the loss is criminally
                                             subsequent to the issuance of this insurance,                                    prosecuted for the act causing the loss.
                                             commit fraud or intentionally conceal or
                                             misrepresent a material fact relating to:
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                     Page 1 of 5
                         BP 01 54 02 17                                      © Insurance Services Office, Inc., 2016                                                  Stock No. 19131

                                                                                                                                                      Exhibit A - Page 103 of 135
                            76                                                                                                   12XH289501         11 000 KJR022 R
                                 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 104 of 135 PageID #:120
                                  c. If we pay a claim pursuant to Paragraph B.2.b., our                                  If we cancel this Policy based on one or more of
                                     payment to the insured is limited to that insured's                                  the above reasons except for nonpayment of
                                     insurable interest in the property less any payments                                 premium, we will mail written notice at least 60
                                     we first made to a mortgagee or other party with a                                   days before the effective date of cancellation.
                                     legal secured interest in the property. In no event will                             When cancellation is for nonpayment of premium,
                                     we pay more than the Limit of Insurance.                                             we will mail written notice at least 10 days before
                              3. The following is added to Paragraph E.4. Legal Action                                    the effective date of cancellation.
                                 Against Us Property Loss Condition:                                                   4. We will mail our notice to you, any mortgagee or
                                  The two-year period for legal action against us is                                      lienholder known to us, and to the agent or
                                  extended by the number of days between the date the                                     broker.
                                  proof of loss is filed with us and the date we deny the                              5. Notice of cancellation will state the effective date
                                  claim in whole or in part.                                                              of cancellation. The policy period will end on that
                         C. Section II  Liability is amended as follows:                                                 date.
                             The term "spouse" is replaced by the following:                                           6. If this Policy is cancelled, we will send the first
                                                                                                                          Named Insured any premium refund due. If we
                             Spouse or party to a civil union recognized under Illinois law.                              cancel, the refund will be pro rata. If the first
                         D. Section III  Common Policy Conditions is amended as                                          Named Insured cancels, the refund may be less
                            follows:                                                                                      than pro rata. The cancellation will be effective
                                                                                                                          even if we have not made or offered a refund.
                              1. The Paragraph A. Cancellation Common Policy
                                 Condition is replaced by the following:                                               7. Our notice of cancellation will state the reason for
                                                                                                                          cancellation.
                                  A. Cancellation
                                                                                                                       8. Real Property Other Than Residential
                                          1. The first Named Insured shown in the
                                                                                                                          Properties Occupied By Four Families Or
                                             Declarations may cancel this Policy by mailing to
                                                                                                                          Less
                                             us advance written notice of cancellation.
                                          2. If this Policy has been in effect for 60 days or                             The following applies only if this Policy covers
                                             less, except as provided in Paragraphs 8. and 9.                             real property other than residential property
                                                                                                                          occupied by four families or less:
                                             below, we may cancel this Policy by mailing
                                             written notice of cancellation at least:                                     If any one or more of the following conditions
                                                                                                                          exists at any building that is Covered Property in
                                              a. 10 days before the effective date of
                                                 cancellation if we cancel for nonpayment of                              this Policy, we may cancel this Policy by mailing
                                                                                                                          to you written notice of cancellation, by both
                                                 premium; or
                                                                                                                          certified and regular mail, if:
                                              b. 30 days before the effective date of
                                                                                                                           a. After a fire loss, permanent repairs to the
                                                 cancellation if we cancel for any other
                                                 reason.                                                                      building have not started within 60 days of
                                                                                                                              satisfactory adjustment of loss, unless the
                                          3. If this Policy has been in effect for more than 60                               delay is due to a labor dispute or weather
                                             days, except as provided in Paragraphs 8. and 9.                                 conditions.
                                             below, we may cancel this Policy only for one or
                                                                                                                           b. The building has been unoccupied 60 or
                                             more of the following reasons:
                                                                                                                              more consecutive days. This does not apply
                                              a. Nonpayment of premium;                                                       to:
                                              b. The Policy was obtained through a material                                   (1) Seasonal unoccupancy; or
                                                 misrepresentation;
                                                                                                                              (2) Buildings under repair, construction or
                                              c. You have violated any of the terms and                                           reconstruction, if properly secured
                                                 conditions of the Policy;                                                        against unauthorized entry.
                                              d. The risk originally accepted has measurably                               c. The building has:
                                                 increased;
                                                                                                                              (1) An outstanding order to vacate;
                                              e. Certification to the Director of Insurance of
                                                 the loss of reinsurance by the insurer which                                 (2) An outstanding demolition order; or
                                                 provided coverage to us for all or a                                         (3) Been declared unsafe in accordance with
                                                 substantial part of the underlying risk                                          the law.
                                                 insured; or                                                               d. Heat, water, sewer service or public lighting
                                              f. A determination by the Director of Insurance                                 have not been connected to the building for
                                                 that the continuation of the Policy could place                              30 consecutive days or more.
                                                 us in violation of the insurance laws of this                            The Policy will terminate 10 days following
                                                 State.                                                                   receipt of the written notice by the Named
                                                                                                                          Insured(s).


)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                               Page 2 of 5
                         BP 01 54 02 17                                      © Insurance Services Office, Inc., 2016                                            Stock No. 19131

                                                                                                                                                  Exhibit A - Page 104 of 135
                            76                                                                                                       12XH289501          11 000 KJR022 R
                                 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 105 of 135 PageID #:121

                                          9. Residential Properties Occupied By Four                                            a. If this Policy has been issued to you and in
                                             Families Or Less                                                                      effect with us for five or more years, we may
                                                                                                                                   not fail to renew this Policy unless:
                                             The following applies if this Policy covers
                                             residential properties occupied by four families or                                   (1) The    Policy    was obtained            by
                                             less:                                                                                     misrepresentation or fraud;
                                             If this Policy has been in effect for 60 days, or if                                  (2) The risk originally accepted            has
                                             this is a renewal policy, we may only cancel this                                         measurably increased; or
                                             Policy for one or more of the following reasons:                                      (3) You received 60 days' notice of our
                                              a. Nonpayment of premium;                                                                intent not to renew as provided in 1.
                                                                                                                                       above.
                                              b. The     Policy     was        obtained         by
                                                 misrepresentation or fraud; or                                                 b. If this Policy has been issued to you and in
                                                                                                                                   effect with us for less than five years, we
                                              c. Any act that measurably increases the risk                                        may not fail to renew this Policy unless you
                                                 originally accepted.                                                              received 30 days' notice as provided in 1.
                                             If we cancel this Policy based on one or more of                                      above.
                                             the above reasons except for nonpayment of                                 N. Mailing Of Notices
                                             premium, we will mail written notice at least 30
                                             days before the effective date of cancellation.                               We will mail cancellation and nonrenewal notices to
                                             When cancellation is for nonpayment of premium,                               the last addresses known to us. Proof of mailing will
                                             we will mail written notice at least 10 days before                           be sufficient proof of notice.
                                             the effective date of cancellation.                            E. The following changes apply only to Information Security
                              2. Paragraph H.1. Other Insurance is replaced by the                             Protection Endorsement BP 15 07 if it is attached to this
                                 following:                                                                    Policy:
                                  H. Other Insurance                                                             1. Paragraph (2) of Insuring Agreement d. Security Breach
                                                                                                                    Liability is replaced by the following:
                                          1. You may have other insurance subject to the
                                             same plan, terms, conditions and provisions as                                (2) We will pay for "defense expenses" as a result of
                                             the insurance under this Coverage Form. If you                                    a "claim" in the form of a "regulatory proceeding"
                                             do, we will pay our share of the covered loss or                                  first made against the insured during the "policy
                                             damage. Our share is the proportion that the                                      period" or during the applicable Extended
                                             applicable Limit of Insurance under this                                          Reporting Period, in response to a "wrongful act"
                                             Coverage Form bears to the Limits of Insurance                                    or a series of "interrelated wrongful acts" covered
                                             of all insurance covering on the same basis.                                      under Paragraph d.(1).
                                          2. If there is other insurance covering the same loss                  2. The following is added to the Defense And Settlement
                                             or damage, other than that described in 1. above,                      Provision under Paragraph E.:
                                             we will pay only for the amount of covered loss or                         3. If we initially defend an insured or pay for an
                                             damage in excess of the amount due from that                                  insured's defense but later determine that the
                                             other insurance, whether you can collect on it or                             claim(s) is (are) not covered under this insurance, we
                                             not. But we will not pay more than the applicable                             will have the right to reimbursement for the defense
                                             Limit of Insurance of Section I  Property.                                   costs we have incurred.
                              3. The following paragraph is added to the Common Policy                                     The right to reimbursement for the defense costs
                                 Conditions:                                                                               under this provision will only apply to defense costs
                                  M. Nonrenewal                                                                            we have incurred after we notify you in writing that
                                                                                                                           there may not be coverage, and that we are
                                          1. If we decide not to renew or continue this Policy,                            reserving our rights to terminate the defense and
                                             we will mail you, your agent or broker, and any                               seek reimbursement for defense costs.
                                             mortgagee or lienholder known to us written
                                             notice, stating the reason for nonrenewal, at least                 3. The following is added to Exclusion m. under Paragraph
                                             60 days before the end of the policy period. If we                     I.:
                                             offer to renew or continue and you do not accept,                             However, Paragraphs (1), (2) and (3) shall not apply
                                             this Policy will terminate at the end of the current                          to loss resulting from a "hostile fire" if, and to the
                                             policy period. Failure to pay the required renewal                            extent, loss resulting from any "claim" is based upon,
                                             or continuation premium when due shall mean                                   attributable to or arising out of heat, smoke or fumes.
                                             that you have not accepted our offer.                               4. Paragraph 2. Supplemental Extended Reporting
                                             If we fail to mail proper written notice of                            Period under Paragraph N. Extended Reporting
                                             nonrenewal and you obtain other insurance, this                        Periods is replaced by the following:
                                             Policy will end on the effective date of that                              2. Supplemental Extended Reporting Period
                                             insurance.
                                                                                                                            a. You will have the right to purchase a
                                          2. The following provision applies only if this Policy                               Supplemental Extended Reporting Period from
                                             covers residential properties occupied by four                                    us if:
)Dp0c=w tD6u&u;uL+
                                             families or less:
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                   Page 3 of 5
                         BP 01 54 02 17                                       © Insurance Services Office, Inc., 2016                                               Stock No. 19131

                                                                                                                                                     Exhibit A - Page 105 of 135
                            76                                                                                                        12XH289501            11 000 KJR022 R
                                 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 106 of 135 PageID #:122
                                             (1) This Endorsement is cancelled                   or                            (1) The exposures insured;
                                                 nonrenewed for any reason; or                                                 (2) Previous types and amounts of insurance;
                                             (2) We renew or replace this Endorsement with                                     (3) Limit of Insurance available under this
                                                 insurance that:                                                                   Endorsement for future payment of damages;
                                                 (a) Has a Retroactive Date later than the                                         and
                                                     date shown in the Schedule of this                                        (4) Other related factors.
                                                     Endorsement for either Insuring
                                                     Agreement d. Security Breach Liability or                                  The additional premium may not exceed 200% of
                                                     g. Web Site Publishing Liability.                                          the annual premium for this Endorsement. The
                                                     However, the Supplemental Extended                                         premium for the Supplemental Extended
                                                     Reporting Period will only be provided for                                 Reporting Period will be deemed fully earned as
                                                     the insuring agreement for which our                                       of the date it is purchased.
                                                     renewal or replacement endorsement                          5. Paragraph H. Other Insurance under Paragraph O. is
                                                     has a Retroactive Date later than the                          replaced by the following:
                                                     date shown in the Schedule of this
                                                                                                                        H. Other Insurance
                                                     Endorsement; or
                                                                                                                           If any "loss" resulting from any "claim" is insured by
                                                 (b) Does not apply to "wrongful acts" on a
                                                                                                                           any other valid policy, we shall not be liable under
                                                     claims-made basis for either Insuring
                                                                                                                           this Endorsement for a greater proportion of such
                                                     Agreement d. Security Breach Liability or
                                                                                                                           "loss" than the Information Security Protection
                                                     g. Web Site Publishing Liability.                                     Aggregate Limit Of Insurance stated in the Schedule
                                                     However, the Supplemental Extended
                                                                                                                           bears to the total applicable limit of liability of all valid
                                                     Reporting Period will only be provided for
                                                                                                                           and collectible insurance against such "loss", unless
                                                     the insuring agreement for which our                                  such other insurance is purchased specifically to
                                                     renewal or replacement endorsement
                                                                                                                           apply in excess of the Information Security Protection
                                                     does not apply to "wrongful acts" on a
                                                                                                                           Aggregate Limit Of Insurance stated in the Schedule
                                                     claims-made basis.                                                    of this Endorsement.
                                          b. A Supplemental Extended Reporting Period, as
                                                                                                                 6. The definition of "defense expenses" in Paragraph V. is
                                             specified in Paragraph a., lasts one year and is
                                                                                                                    replaced by the following:
                                             available only for an additional premium.
                                                                                                                        5. "Defense expenses" means payments allocated to a
                                          c. The Supplemental Extended Reporting Period
                                                                                                                           specific "claim" we investigate, settle or defend, for its
                                             starts with the end of the Basic Extended                                     investigation, settlement or defense, including:
                                             Reporting Period set forth in Paragraph 1. It does
                                             not extend the "policy period" or change the                                   a. Fees and salaries of attorneys and paralegals we
                                             scope of the coverage provided. It applies only to                                retain.
                                             "claims" to which the following applies:                                       b. Fees of attorneys an insured retains when, by
                                             (1) The "claim" is first made and reported to us                                  our mutual agreement or court order (or when
                                                 during the Supplemental Extended Reporting                                    required by administrative hearing or
                                                 Period; and                                                                   proceeding), an insured is given the right to
                                                                                                                               retain defense counsel to defend against a
                                             (2) The "claim" arose out of either a "wrongful                                   "claim".
                                                 act" or the first of a series of "interrelated
                                                 wrongful acts" which occurred on or after the                              c. All other litigation or administrative hearing
                                                 Retroactive Date, if any, shown in the                                        expenses, including fees or expenses of expert
                                                 Schedule and before the end of the "policy                                    witnesses hired either by us or by the defense
                                                 period".                                                                      attorney retained by an insured.
                                          d. You must give us a written request for the                                     d. Reasonable expenses incurred by an insured at
                                             Supplemental Extended Reporting Period within                                     our request to assist us in the investigation or
                                             30 days after the end of the "policy period" or the                               defense of the "claim", including actual loss of
                                             effective date of cancellation, whichever comes                                   earnings up to $250 a day because of time off
                                             first.                                                                            from work.
                                          e. The Supplemental Extended Reporting Period                                     e. Costs taxed against an insured in the "suit".
                                             will not go into effect unless you pay the                                    "Defense expenses" does not include salaries and
                                             additional premium in full within 30 days of                                  expenses of our "employees" or an insured's
                                             tendering your request for the Supplemental                                   "employees" (other than those described in
                                             Extended Reporting Period to us. Once in effect,                              Paragraph d. above).
                                             the Supplemental Extended Reporting Period
                                                                                                                 7. Paragraph d. of the definition of "loss" in Paragraph V. is
                                             may not be cancelled.
                                                                                                                    replaced by the following:
                                          f. We will determine the additional premium in
                                             accordance with our rules and rates. In doing so,                          d. With respect to Insuring Agreements d. Security
                                                                                                                           Breach Liability and g. Web Site Publishing Liability:
                                             we may take into account the following:
                                                                                                                           Compensatory damages, settlement amounts and
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                                                                                                     costs awarded pursuant to judgments or settlements.
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                       Page 4 of 5
                         BP 01 54 02 17                                       © Insurance Services Office, Inc., 2016                                                   Stock No. 19131

                                                                                                                                                       Exhibit A - Page 106 of 135
                            76                                                                                      12XH289501     11 000 KJR022 R
                                 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 107 of 135 PageID #:123
                                      "Loss" does not include:
                                      (1) Civil or criminal fines or penalties imposed by
                                          law;
                                      (2) Punitive or exemplary damages;
                                      (3) The multiplied portion of multiplied damages;
                                      (4) Taxes;
                                      (5) Royalties;
                                      (6) The amount of any disgorged profits; or
                                      (7) Matters that are uninsurable pursuant to law.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                          Page 5 of 5
                         BP 01 54 02 17                                   © Insurance Services Office, Inc., 2016                          Stock No. 19131

                                                                                                                                 Exhibit A - Page 107 of 135
                              76                                                                                        12XH289501         11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 108 of 135 PageID #:124
                         POLICY NUMBER: 12XH289501                                                                                            BUSINESSOWNERS
                                                                                                                                                  BP 04 31 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                 FOOD CONTAMINATION


                         This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS COVERAGE FORM

                                                                                        SCHEDULE
                          A. Food Contamination Limit Of Insurance  $10,000 unless otherwise indicated below:

                          $

                          B. Additional Advertising Expense Limit Of Insurance  $3,000 unless otherwise indicated below:

                          $


                          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                         Section I  Property is amended as follows:
                         A. The following is added to Paragraph A.5. Additional Coverages:
                             p. Food Contamination
                                (1) If your business at the described premises is ordered closed by the Board of Health or any other governmental authority as a
                                      result of the discovery or suspicion of "food contamination", we will pay:
                                     (a) Your expense to clean your equipment as required by the Board of Health or any other governmental authority;
                                     (b) Your cost to replace the food which is, or is suspected to be, contaminated;
                                     (c) Your expense to provide necessary medical tests or vaccinations for your infected employees. However, we will not pay for
                                           any expense that is otherwise covered under a Workers' Compensation Policy;
                                     (d) The loss of Business Income you sustain due to the necessary "suspension" of your "operations". The coverage for
                                           Business Income will begin 24 hours after you receive notice of closing from the Board of Health or any other governmental
                                           authority; and
                                     (e) Additional advertising expenses you incur to restore your reputation.
                                (2) For the purposes of this endorsement, Business Income has the same meaning given in Additional Coverage f. Business
                                      Income.
                                (3) The most we will pay for all loss under Paragraphs (1)(a) through (1)(d), including Business Income, is $10,000, unless a
                                      higher Food Contamination Limit of Insurance is indicated in the Schedule of this endorsement.
                                      The most we will pay for all loss under Paragraph (1)(e) is $3,000, unless a higher Additional Advertising Expense Limit of
                                      Insurance is indicated in the Schedule of this endorsement.
                                (4) We will not pay any fines or penalties levied against you by the Board of Health or any other governmental authority as a result
                                      of the discovery or suspicion of food contamination at the described premises.
                         B. The following is added to Paragraph H. Property Definitions:
                            "Food contamination" means an incidence of food poisoning to one or more of your customers as a result of:
                             1. Tainted food you purchased;
                             2. Food which has been improperly stored, handled or prepared; or
                             3. A communicable disease transmitted through one or more of your employees.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 31 01 06                                              © ISO Properties, Inc., 2004                                     Stock No. 21948

                                                                                                                                       Exhibit A - Page 108 of 135
                             76                                                                                        12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 109 of 135 PageID #:125
                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                 BP 05 01 07 02

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                             CALCULATION OF PREMIUM

                         This endorsement modifies insurance provided under the following:

                             BUSINESSOWNERS COVERAGE FORM

                         The following is added:
                         The premium shown in the Declarations was computed based on rates in effect at the time the policy was issued. On each renewal, con-
                         tinuation, or anniversary of the effective date of this policy, we will compute the premium in accordance with our rates and rules then in
                         effect.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 01 07 02                                          © ISO Properties, Inc., 2001                                         Stock No. 21936

                                                                                                                                      Exhibit A - Page 109 of 135
                             76                                                                                            12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 110 of 135 PageID #:126
                         POLICY NUMBER: 12XH289501                                                                                             BUSINESSOWNERS
                                                                                                                                                   BP 05 15 01 15

                              THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE DISCLOSURE
                          REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT DOES NOT GRANT ANY COVERAGE OR
                                          CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE UNDER THE POLICY.
                                                        DISCLOSURE PURSUANT TO TERRORISM RISK INSURANCE ACT


                                                                                          SCHEDULE
                            SCHEDULE - PART I
                            Terrorism Premium (Certified Acts) $


                            Additional information, if any, concerning the terrorism premium:




                            SCHEDULE - PART II
                            Federal share of terrorism losses         % Year: 20
                            (Refer to Paragraph B. in this endorsement.)

                            Federal share of terrorism losses         % Year: 20
                            (Refer to Paragraph B. in this endorsement.)
                            Federal share of terrorism losses is 85% through 2015; 84% beginning January 1, 2016; 83% beginning January 1, 2017; 82%
                            beginning January 1, 2018; 81% beginning January 1, 2019 and 80% beginning January 1, 2020.

                            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.

                         A. Disclosure Of Premium
                            In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice disclosing the portion of your
                            premium, if any, attributable to coverage for terrorist acts certified under the Terrorism Risk Insurance Act. The portion of your premium
                            attributable to such coverage is shown in the Schedule of this endorsement or in the policy Declarations.
                         B. Disclosure Of Federal Participation In Payment Of Terrorism Losses
                            The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the federal program. The
                            federal share equals a percentage (as shown in Part II of the Schedule of this endorsement or in the policy Declarations) of that portion
                            of the amount of such insured losses that exceeds the applicable insurer retention. However, if aggregate insured losses attributable to
                            terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year, the Treasury shall not make any
                            payment for any portion of the amount of such losses that exceeds $100 billion.
                         C. Cap On Insurer Participation In Payment Of Terrorism Losses
                            If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in a
                            calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall not be liable for the payment of
                            any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to that amount are subject to pro
                            rata allocation in accordance with procedures established by the Secretary of the Treasury.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 15 01 15                                          © Insurance Services Office, Inc., 2015                               Stock No. 22651

                                                                                                                                        Exhibit A - Page 110 of 135
                             76                                                                                                12XH289501           11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 111 of 135 PageID #:127
                                                                                                                                                       BUSINESSOWNERS
                                                                                                                                                           BP 05 24 01 15

                                                     THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                  EXCLUSION OF CERTIFIED ACTS OF TERRORISM


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                            SCHEDULE

                           The Exception Covering Certain Fire Losses (Paragraph B.2.) applies to property located in the following state(s):

                           Georgia, Illinois, Iowa, Missouri, Oregon, Washington, Wisconsin


                           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.


                         A. The following provisions are added to the Businessowners                       2. Exception Covering Certain Fire Losses
                            Policy and apply to Property and Liability Coverages:                             The following exception to the exclusion in Paragraph B.1.
                            1. The following definition is added with respect to the                          applies only if indicated and as indicated in the Schedule
                                provisions of this endorsement:                                               of this endorsement.
                                "Certified act of terrorism" means an act that is certified by                If a "certified act of terrorism" results in fire, we will pay for
                                the Secretary of the Treasury, in accordance with the                         the loss or damage caused by that fire. Such coverage for
                                provisions of the federal Terrorism Risk Insurance Act, to                    fire applies only to direct loss or damage by fire to Covered
                                be an act of terrorism pursuant to such Act. The criteria                     Property. Therefore, for example, the coverage does not
                                contained in the Terrorism Risk Insurance Act for a                           apply to insurance provided under Business Income and/or
                                "certified act of terrorism" include the following:                           Extra Expense Additional Coverages.
                                 a. The act resulted in insured losses in excess of $5                        If aggregate insured losses attributable to terrorist acts
                                     million in the aggregate, attributable to all types of                   certified under the Terrorism Risk Insurance Act exceed
                                     insurance subject to the Terrorism Risk Insurance Act;                   $100 billion in a calendar year and we have met our
                                     and                                                                      insurer deductible under the Terrorism Risk Insurance Act,
                                 b. The act is a violent act or an act that is dangerous to                   we shall not be liable for the payment of any portion of the
                                     human life, property or infrastructure and is committed                  amount of such losses that exceeds $100 billion, and in
                                     by an individual or individuals as part of an effort to                  such case insured losses up to that amount are subject to
                                     coerce the civilian population of the United States or to                pro rata allocation in accordance with procedures
                                     influence the policy or affect the conduct of the United                 established by the Secretary of the Treasury.
                                     States Government by coercion.                                    C. The following provision is added to the Businessowners
                            2. The terms and limitations of any terrorism exclusion, or the               Liability Coverage Form BP 00 06 or Section II  Liability of
                                inapplicability or omission of a terrorism exclusion, do not              the Businessowners Coverage Form BP 00 03:
                                serve to create coverage for loss or injury or damage that                 1. The following exclusion is added:
                                is otherwise excluded under this Policy.                                      This insurance does not apply to:
                         B. The following provisions are added to Businessowners                              TERRORISM
                            Standard Property Coverage Form BP 00 01, Businessowners
                                                                                                              "Any injury or damage" arising, directly or indirectly, out of
                            Special Property Coverage Form BP 00 02 or Section I 
                                                                                                              a "certified act of terrorism".
                            Property of Businessowners Coverage Form BP 00 03:
                                                                                                           2. The following definition is added:
                            1. The following exclusion is added:
                                                                                                              For the purposes of this endorsement, "any injury or
                                CERTIFIED ACT OF TERRORISM EXCLUSION
                                                                                                              damage" means any injury or damage covered under any
                                We will not pay for loss or damage caused directly or                         Coverage Form to which this endorsement is applicable,
                                indirectly by a "certified act of terrorism". Such loss or                    and includes but is not limited to "bodily injury", "property
                                damage is excluded regardless of any other cause or                           damage" or "personal and advertising injury" as may be
                                event that contributes concurrently or in any sequence to                     defined in any applicable Coverage Form.
                                the loss.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 24 01 15                                           © Insurance Services Office, Inc., 2015                                       Stock No. 23685

                                                                                                                                                Exhibit A - Page 111 of 135
                             76                                                                                                   12XH289501          11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 112 of 135 PageID #:128
                                                                                                                                                         BUSINESSOWNERS
                                                                                                                                                             BP 05 41 01 15

                                                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                  EXCLUSION OF CERTIFIED ACTS OF TERRORISM AND EXCLUSION OF OTHER ACTS OF TERRORISM
                                                          COMMITTED OUTSIDE THE UNITED STATES

                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The following provisions are added to the Businessowners Liability                   1. For the purposes of this endorsement, "any injury or
                         Coverage Form BP 00 06 and Section II  Liability of the                                damage" means any injury or damage covered under any
                         Businessowners Coverage Form BP 00 03:                                                  Coverage Form to which this endorsement is applicable,
                         A. The following exclusion is added:                                                    and includes but is not limited to "bodily injury", "property
                                                                                                                 damage" or "personal and advertising injury" as may be
                            This insurance does not apply to:
                                                                                                                 defined in any applicable Coverage Form.
                            TERRORISM
                                                                                                              2. "Certified act of terrorism" means an act that is certified by
                            "Any injury or damage" arising directly or indirectly, out of a                      the Secretary of the Treasury, in accordance with the
                            "certified act of terrorism", or out of an "other act of terrorism"                  provisions of the federal Terrorism Risk Insurance Act, to
                            that is committed outside of the United States (including its                        be an act of terrorism pursuant to such Act. The criteria
                            territories and possessions and Puerto Rico), but within the                         contained in the Terrorism Risk Insurance Act for a
                            "coverage territory". However, with respect to an "other act of                      "certified act of terrorism" include the following:
                            terrorism", this exclusion applies only when one or more of the
                                                                                                                  a. The act resulted in insured losses in excess of $5
                            following are attributed to such act:
                                                                                                                      million in the aggregate, attributable to all types of
                             1. The total of insured damage to all types of property                                  insurance subject to the Terrorism Risk Insurance Act;
                                  exceeds $25,000,000 (valued in U.S. dollars). In
                                                                                                                  b. The act resulted in damage:
                                  determining whether the $25,000,000 threshold is
                                  exceeded, we will include all insured damage sustained by                          (1) Within the United States (including its territories
                                  property of all persons and entities affected by the                                      and possessions and Puerto Rico); or
                                  terrorism and business interruption losses sustained by                            (2) Outside of the United States in the case of:
                                  owners or occupants of the damaged property. For the                                     (a) An air carrier (as defined in Section 40102 of
                                  purpose of this provision, insured damage means damage                                        title 49, United States Code) or United States
                                  that is covered by any insurance plus damage that would                                       flag vessel (or a vessel based principally in the
                                  be covered by any insurance but for the application of any                                    United States, on which United States income
                                  terrorism exclusions; or                                                                      tax is paid and whose insurance coverage is
                             2. Fifty or more persons sustain death or serious physical                                         subject to regulation in the United States),
                                  injury. For the purposes of this provision, serious physical                                  regardless of where the loss occurs; or
                                  injury means:                                                                            (b) The premises of any United States mission;
                                   a. Physical injury that involves a substantial risk of death;                                and
                                       or                                                                         c. The act is a violent act or an act that is dangerous to
                                   b. Protracted and obvious physical disfigurement; or                               human life, property or infrastructure and is committed
                                   c. Protracted loss of or impairment of the function of a                           by an individual or individuals as part of an effort to
                                       bodily member or organ; or                                                     coerce the civilian population of the United States or to
                                                                                                                      influence the policy or affect the conduct of the United
                             3. The terrorism involves the use, release or escape of
                                                                                                                      States Government by coercion.
                                  nuclear materials, or directly or indirectly results in nuclear
                                  reaction or radiation or radioactive contamination; or                      3. "Other act of terrorism" means a violent act or an act that
                                                                                                                 is dangerous to human life, property or infrastructure that
                             4. The terrorism is carried out by means of the dispersal or
                                                                                                                 is committed by an individual or individuals and that
                                  application of pathogenic or poisonous biological or
                                                                                                                 appears to be part of an effort to coerce a civilian
                                  chemical materials; or
                                                                                                                 population or to influence the policy or affect the conduct
                             5. Pathogenic or poisonous biological or chemical materials                         of any government by coercion, and the act is not a
                                  are released, and it appears that one purpose of the                           "certified act of terrorism".
                                  terrorism was to release such materials.
                                                                                                                 Multiple incidents of an "other act of terrorism" which occur
                            With respect to this exclusion, Paragraphs 1. and 2. describe                        within a seventy-two hour period and appear to be carried
                            the thresholds used to measure the magnitude of an incident                          out in concert or to have a related purpose or common
                            of an "other act of terrorism" and the circumstances in which                        leadership shall be considered to be one incident.
                            the threshold will apply for the purpose of determining whether
                                                                                                          C. The terms and limitations of any terrorism exclusion, or the
                            this exclusion will apply to that incident.
                                                                                                             inapplicability or omission of a terrorism exclusion, do not
                         B. The following definitions are added:                                             serve to create coverage for injury or damage that is otherwise
)Dp0c=w tD6u&v-T I+                                                                                       excluded under this Policy.
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 05 41 01 15                                              © Insurance Services Office, Inc., 2015                                      Stock No. 29264

                                                                                                                                                  Exhibit A - Page 112 of 135
                             76                                                                                         12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 113 of 135 PageID #:129
                                                                                                                                             BUSINESSOWNERS
                                                                                                                                                 BP 06 43 04 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                       ILLINOIS CHANGES  DEFENSE COSTS


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM
                         The following is added to Section II  Liability Paragraph A. Coverages:
                         If we initially defend an insured or pay for an insured's defense but later determine that the claim(s) is (are) not covered under this
                         insurance, we will have the right to reimbursement for the defense costs we have incurred.
                         The right to reimbursement for the defense costs under this provision will only apply to defense costs we have incurred after we notify you
                         in writing that there may not be coverage, and that we are reserving our rights to terminate the defense and seek reimbursement for
                         defense costs.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 06 43 04 06                                             © ISO Properties, Inc., 2005                                      Stock No. 25730

                                                                                                                                       Exhibit A - Page 113 of 135
                             76                                                                                         12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 114 of 135 PageID #:130
                         POLICY NUMBER: 12XH289501                                                                                          BUSINESSOWNERS
                                                                                                                                                BP 04 10 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                     ADDITIONAL INSURED  OWNERS OR OTHER INTERESTS FROM WHOM LAND HAS BEEN LEASED


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                        SCHEDULE

                            A. Name Of Person Or Organization:                                    B. Designation Of Premises (Part Leased To You)
                            WILLIAM H BUFALINO TRUST                                              778 S WEBER RD LOCKPORT, IL 604416532




                            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



                         The following is added to Paragraph C. Who Is An Insured in Section II  Liability:
                         3. The person or organization shown in the Schedule is also an insured, but only with respect to liability arising out of the ownership,
                            maintenance or use of that part of the land leased to you and shown in the Schedule and subject to the following additional exclusions:
                            This insurance does not apply to:
                             a. Any "occurrence" that takes place after you cease to lease that land; or
)Dp0c=w tD6u&v-T I+       b. Structural alterations, new construction or demolition operations performed by or for the person or organization shown in the
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +            Schedule.
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 10 01 06                                             © ISO Properties, Inc., 2004                                     Stock No. 13813

                                                                                                                                      Exhibit A - Page 114 of 135
                             76                                                                                         12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 115 of 135 PageID #:131
                         POLICY NUMBER: 12XH289501                                                                                          BUSINESSOWNERS
                                                                                                                                                BP 04 15 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                                SPOILAGE COVERAGE


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                        SCHEDULE

                                                                                                                                         Causes Of Loss
                                                                                                                 Refrigeration      (Check Which One Applies)
                                                                                                                 Maintenance         Breakdown
                           Prem. Bldg.            Description Of                   Limit Of                       Agreement              Or       Power
                            No.   No.            Perishable Stock                 Insurance            Deductible Yes No            Contamination Outage
                           0003     001   ALL   PERISHABLE        STOCK                $10,000         $500         X                      X             X
                           0008     001   ALL   PERISHABLE        STOCK                $10,000         $500         X                      X             X
                           0009     001   ALL   PERISHABLE        STOCK                $10,000         $500         X                      X             X
                           0010     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0011     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0012     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0013     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0014     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0015     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0016     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0018     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X
                           0019     001   ALL   PERISHABLE        STOCK                $25,000         $500         X                      X             X




                           Section I  Property is extended to insure against direct physical loss of or damage to "perishable stock" indicated in the Schedule,
                           caused by the Covered Cause(s) of Loss, as provided by this endorsement.
                           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



                         The following provisions (A. through I. inclusive) apply to the            B. The following is added to Paragraph A.2. Property Not
                         coverage provided by this endorsement:                                        Covered in Section I  Property:
                         A. Paragraph A.1. Covered Property in Section I  Property, is                    j. Property located:
                             replaced by the following:                                                        (1) On buildings;
                              1. Covered Property                                                              (2) In the open; or
                                 Covered Property means "perishable stock" shown in the                        (3) In vehicles.
                                 Schedule at the described premises, if the "perishable
                                 stock" is:                                                         C. Paragraph A.3. Covered Causes Of Loss in Section I 
                                                                                                       Property is replaced by the following:
                                  a. Owned by you and used in your business; or
                                                                                                       3. Covered Causes Of Loss
                                  b. Owned by others and in your care, custody or control
                                     except as otherwise provided in Loss Payment                         Subject to the exclusions described in Item E. of this
                                     Property Loss Condition E.5.d.(3)(b).                                endorsement, Covered Causes of Loss means the
                                                                                                          following as indicated in the Schedule:
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                   Page 1 of 2
                         BP 04 15 01 06                                             © ISO Properties, Inc., 2004                                    Stock No. 13816

                                                                                                                                      Exhibit A - Page 115 of 135
                             76                                                                                             12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 116 of 135 PageID #:132
                                 a. Breakdown or Contamination, meaning:                             G. Conditions
                                     (1) Change in temperature or humidity resulting from                 1. Under Property Loss Conditions in Section I 
                                         mechanical breakdown or mechanical failure of                       Property, Item d. of Condition 5. Loss Payment is
                                         refrigerating, cooling or humidity control apparatus                replaced by the following:
                                         or equipment, only while such apparatus or                           d. We will determine the value of Covered Property as
                                         equipment is at the described premises shown in                          follows:
                                         the Schedule; or
                                                                                                                  (1) For "perishable stock" you have sold but not
                                     (2) Contamination by a refrigerant, only while the                                delivered, at the selling price less discounts and
                                         refrigerating apparatus or equipment is at the                                expenses you otherwise would have had;
                                         described premises shown in the Schedule.
                                                                                                                  (2) For other "perishable stock", at actual cash value.
                                         Mechanical breakdown and mechanical failure do
                                                                                                          2. The following condition applies in addition to the Property
                                         not mean power interruption, regardless of how or
                                         where the interruption is caused and whether or                     Loss Conditions (as modified in 1. above) and Property
                                         not the interruption is complete or partial.                        General Conditions in Section I  Property and Section
                                                                                                             III  Common Policy Conditions:
                                 b. Power Outage, meaning change in temperature or
                                     humidity resulting from complete or partial interruption                ADDITIONAL CONDITION  REFRIGERATION
                                     of electrical power, either on or off the described                     MAINTENANCE AGREEMENTS
                                     premises, due to conditions beyond your control.                        If Breakdown or Contamination is designated as a
                         D. Paragraph A.6. Coverage Extensions in Section I 
                                                                                                             Covered Cause of Loss and a refrigeration maintenance
                            Property does not apply.                                                         agreement is shown as applicable in the Schedule, the
                                                                                                             following condition applies:
                         E. Paragraph B. Exclusions in Section I  Property is replaced
                            by the following:                                                                You must maintain a refrigeration maintenance or service
                                                                                                             agreement as described below. If you voluntarily terminate
                            B. Exclusions                                                                    this agreement and do not notify us within 10 days, the
                                 1. Of the Exclusions contained in Paragraph B.1. in                         insurance provided by this endorsement under the
                                     Section I  Property, only the following apply to                       Breakdown or Contamination Covered Cause of Loss will
                                     Spoilage Coverage:                                                      be automatically suspended at the location involved.
                                      b. Earth Movement;                                                     However, coverage provided by this endorsement is
                                      c. Governmental Action;                                                restored upon:
                                      d. Nuclear Hazard;                                                      a. Reinstatement of the applicable refrigeration
                                                                                                                  maintenance or service agreement; or
                                      f. War And Military Action; and
                                                                                                              b. Procurement of a replacement refrigeration
                                      g. Water.
                                                                                                                  maintenance or service agreement.
                                 2. The following exclusions are added:
                                                                                                             A refrigeration maintenance agreement means a written
                                     We will not pay for loss or damage caused by or                         service contract, between you and the refrigeration service
                                     resulting from:                                                         organization, which provides for regular periodic inspection
                                      a. The disconnection of any refrigerating, cooling or                  of the refrigeration equipment at the insured location, and
                                         humidity control system from the source of power.                   the servicing and repair of the equipment, including
                                      b. The deactivation of electrical power caused by the                  emergency response at the insured location.
                                         manipulation of any switch or other device used to          H. Paragraph G. Optional Coverages in Section I  Property
                                         control the flow of electrical power or current.                does not apply.
                                      c. The inability of an electrical utility company or            I. The following is added to the Definitions in Section I 
                                         other power source to provide sufficient power                  Property:
                                         due to:                                                         "Perishable Stock" means property:
                                         (1) Lack of fuel; or                                             a. Maintained under controlled temperature or humidity
                                         (2) Governmental order.                                             conditions for preservation; and
                                      d. The inability of a power source at the described                b. Susceptible to loss or damage if the controlled
                                         premises to provide sufficient power due to lack of                 temperature or humidity conditions change.
                                         generating capacity to meet demand.
                                      e. Breaking of any glass that is a permanent part of
                                         any refrigerating, cooling or humidity control unit.
                         F. Section D. Deductibles in Section I  Property is replaced by
                            the following:
                            We will not pay for loss or damage in any one occurrence until
                            the amount of loss or damage exceeds the Deductible shown
                            in the Schedule of this endorsement. We will then pay the
                            amount of loss or damage in excess of that Deductible, up to
                            the applicable Limit of Insurance. No other deductible in this
)Dp0c=w tD6u&v-T I+      policy applies to the coverage provided by this endorsement.
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 2 of 2
                         BP 04 15 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 13816

                                                                                                                                           Exhibit A - Page 116 of 135
                             76                                                                                          12XH289501          11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 117 of 135 PageID #:133
                         POLICY NUMBER: 12XH289501                                                                                             BUSINESSOWNERS
                                                                                                                                                   BP 04 30 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                             PROTECTIVE SAFEGUARDS


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                        SCHEDULE
                             Prem.        Bldg.     Protective Safeguards
                             No.          No.        Symbols Applicable                              Description Of "P-9" If Applicable:
                             0008         001                P-1




                           Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



                         A. The following is added to the Property General Conditions in                 2. The protective safeguards to which this endorsement
                            Section I  Property:                                                           applies are identified by the following symbols:
                            PROTECTIVE SAFEGUARDS                                                           a. "P-1" Automatic Sprinkler System, including related
                            1. As a condition of this insurance, you are required to                            supervisory services.
                               maintain the protective devices or services listed in the                        Automatic Sprinkler System means:
                               Schedule above.                                                                 (1) Any automatic fire protective or extinguishing
                                                                                                                    system, including connected:

)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                    Page 1 of 2
                         BP 04 30 01 06                                             © ISO Properties, Inc., 2004                                     Stock No. 13824

                                                                                                                                           Exhibit A - Page 117 of 135
                             76                                                                                             12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 118 of 135 PageID #:134
                                         (a) Sprinklers and discharge nozzles;                                d. "P-4" Service Contract, with a privately owned fire
                                         (b) Ducts, pipes, valves and fittings;                                   department providing fire protection service to the
                                                                                                                  described premises.
                                         (c) Tanks, their component parts and supports;
                                              and                                                             e. "P-9", the protective system described in the
                                                                                                                  Schedule.
                                         (d) Pumps and private fire protection mains.
                                                                                                      B. The following is added to Paragraph B. Exclusions in
                                     (2) When supplied from an automatic fire protective                 Section I  Property:
                                         system:
                                                                                                         We will not pay for loss or damages caused by or resulting
                                         (a) Non-automatic fire protective systems; and
                                                                                                         from fire if, prior to the fire, you:
                                         (b) Hydrants, standpipes and outlets.                            1. Knew of any suspension or impairment in any protective
                                  b. "P-2" Automatic Fire Alarm, protecting the entire                       safeguard listed in the Schedule above and failed to notify
                                     building, that is:                                                      us of that fact; or
                                     (1) Connected to a central station; or                               2. Failed to maintain any protective safeguard listed in the
                                     (2) Reporting to a public or private fire alarm station.                Schedule above, and over which you had control, in
                                  c. "P-3" Security Service, with a recording system or                      complete working order.
                                     watch clock, making hourly rounds covering the entire               If part of an Automatic Sprinkler System is shut off due to
                                     building, when the premises are not in actual                       breakage, leakage, freezing conditions or opening of sprinkler
                                     operation.                                                          heads, notification to us will not be necessary if you can
                                                                                                         restore full protection within 48 hours.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                         Page 2 of 2
                         BP 04 30 01 06                                               © ISO Properties, Inc., 2004                                        Stock No. 13824

                                                                                                                                           Exhibit A - Page 118 of 135
                             76                                                                                         12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 119 of 135 PageID #:135
                         POLICY NUMBER: 12XH289501                                                                                            BUSINESSOWNERS
                                                                                                                                                  BP 04 38 01 06

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                         MEDICAL EXPENSES  EXCLUSION


                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                        SCHEDULE

                            Description And Location Of Premises Or Classification:
                                          1421 RIVERBOAT CENTER DR
                                          JOLIET, IL 60431-9337

                                          778 S WEBER RD
                                          ROMEOVILLE, IL 60446-7532

                                          100 RIDGE RD
                                          MINOOKA, IL 60447-9805

                                          225 OGDEN AVE
                                          DOWNERS GROVE, IL 60515-3144

                                          445 ROOSEVELT RD
                                          GLEN ELLYN, IL 60137-5622

                                          3S010 IL ROUTE 53
                                          GLEN ELLYN, IL 60137-7337

                                          2030 S NAPERVILLE RD
                                          WHEATON, IL 60189-8171

                                          1520 N NAPER BLVD
                                          NAPERVILLE, IL 60563-1502

                                          1 YORKTOWN SHOPPING CTR
                                          LOMBARD, IL 60148-5516

                                          2535 OGDEN AVE
                                          DOWNERS GROVE, IL 60515-1708

                                          2401 63RD ST
                                          WOODRIDGE, IL 60517-1364

                                          840 E BOUGHTON RD
                                          BOLINGBROOK, IL 60440-2355
                            Information required to complete this Schedule, if not shown above, will be shown in the Declarations.
                                                                               CONTINUED ON BP8612

                         With respect to any premises or classification shown in the Schedule, Section II  Liability is modified as follows:
                         A. Paragraph A.2. Medical Expenses does not apply and none of the references to Paragraph A.2. in Section II  Liability apply.
                         B. The following is added to Paragraph A.1.f.(1) Coverage Extension  Supplementary Payments:
                                    (h) Expenses incurred by the insured for first aid administered to others at the time of an accident for "bodily injury" to which
)Dp0c=w tD6u&u;uL+                   this insurance applies.
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 04 38 01 06                                              © ISO Properties, Inc., 2004                                     Stock No. 13828

                                                                                                                                       Exhibit A - Page 119 of 135
                             76                                                                      12XH289501     11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 120 of 135 PageID #:136
                         POLICY NUMBER: 12XH289501                                                                    BUSINESSOWNERS
                                                                                                                          BP 86 12 07 98

                                                  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                                   Schedule continued from BP 04 38
                                                                      MEDICAL EXPENSES  EXCLUSION


                                                                                       SCHEDULE


                             Description and Location of Premises or Classification:




                                                                                                                             Page 01 of 01



)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 86 12 07 98                                                                                      Stock No. 14895

                                                                                                                  Exhibit A - Page 120 of 135
                             76                                                                                                          12XH289501      11 000 KJR022 R
                                   Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 121 of 135 PageID #:137
                         POLICY NUMBER: 12XH289501                                                                                                            BUSINESSOWNERS
                                                                                                                                                                  BP 84 07 01 17
                                                       THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                        MC DONALD'S RESTAURANTS SPECIAL COVERAGE ENDORSEMENT

                         This endorsement modifies insurance provided under the following:
                             BUSINESSOWNERS COVERAGE FORM

                                                                                                SCHEDULE

                           Prem           Bldg         Type Of                                                                                              Flood Limitation And
                           No.            No.          Interest                                  Name Of Person Or Organization                              Deductible Applies

                           0003           001    NOT   APPLICABLE
                           0008           001    NOT   APPLICABLE
                           0009           001    NOT   APPLICABLE
                           0010           001    NOT   APPLICABLE
                           0011           001    NOT   APPLICABLE
                           0012           001    NOT   APPLICABLE
                           0013           001    NOT   APPLICABLE
                           0014           001    NOT   APPLICABLE
                           0015           001    NOT   APPLICABLE
                           0016           001    NOT   APPLICABLE
                           0018           001    NOT   APPLICABLE
                           0019           001    NOT   APPLICABLE




                            Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.



                         With respect to coverage provided by this endorsement, the                               B.    The following is added to Paragraph A.5. Additional
                         provisions of the Businessowners Coverage Form apply, unless                                   Coverages:
                         modified by this endorsement.                                                                      s. Earth Movement
                         I. Section I - Property is amended as follows:                                                          (1) We will pay for loss to covered property
                              A.    Paragraph E.8.b. Property Loss Conditions Vacancy                                                 caused by one or more of the following:
                                    Provisions is deleted and replaced with the following:                                            (a) Earthquake, landslide, subsidence,
                                        b. We will not pay for any loss that occurs while                                                   or earth sinking, rising or shifting; or
                                             the building is vacant beyond 180 consecutive                                            (b) Volcanic eruption, explosion or effu-
                                             days if that loss is caused by vandalism.                                                      sion.
                                                                                                                                      All occurrences within a 168 hour period
                                                                                                                                      will be considered a single occurrence.
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                  Page 1 of 4
                         BP 84 07 01 17                      Includes copyrighted material of Insurance Services Office, Inc., with its permission.                  Stock No. 14768

                                                                                                                                                      Exhibit A - Page 121 of 135
                             76                                                                                                            12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 122 of 135 PageID #:138
                                               (2) We will not pay under this coverage for                                         (3) We will not pay under this coverage for
                                                   loss or damage that results from:                                                     loss or damage caused by "flood":
                                                   (a) An occurrence that begins before the                                        (4) Paragraph B.1.g.(3) Exclusions Water
                                                         inception date of this policy or after                                          does not apply.
                                                         its expiration, but the expiration of                                     (5) The coverage described in paragraphs (1)
                                                         this policy will not reduce the 168                                             or (2) above does not apply to loss or
                                                         hour period;                                                                    damage resulting from an insured's failure
                                                   (b) "Flood", whether or not caused by,                                                to:
                                                         resulting from or aggravated by earth                                           (a) Keep a sump pump or its related
                                                         movement;                                                                       equipment in proper working condition; or
                                                   (c) "Mine subsidence".                                                                (b) Perform the routine maintenance or
                                               (3) We will pay for a loss only when the loss                                             repair necessary to keep a sewer or drain
                                                   exceeds the Earthquake Deductible                                                     free from obstructions.
                                                   shown in the Declarations and only for the                                 v. Outdoor Signs
                                                   amount in excess of the deductible. This
                                                                                                                                   a. We will pay for direct physical loss of or
                                                   percentage applies to the value of the
                                                                                                                                         damage to all outdoor signs at the
                                                   property.      The     deductible applies
                                                   separately to Building(s) and Business                                                described premises, or at unnamed
                                                                                                                                         locations:
                                                   Personal Property at each described
                                                   premises.                                                                             (1) Owned by you; or
                                                   We will pay for loss or damage on a Full                                              (2) Owned by others but in your care,
                                                   Replacement Cost basis for all covered                                                      custody or control.
                                                   property and all coverages including                                            b. Paragraph A.3, Covered Causes of
                                                   Business Income and Extra Expense                                                     Loss, and Paragraph B., Exclusions in
                                                   Coverages, at each described premises.                                                Section I  Property, do not apply to this
                                          t.   Flood                                                                                     Coverage, except for:
                                               (1) We will pay for direct physical loss or                                               (1) Paragraph B.1.c., Governmental
                                                   damage to covered property caused by                                                        Action;
                                                   "flood".                                                                              (2) Paragraph B.1.d., Nuclear Hazard;
                                               (2) We will pay for direct physical loss or                                                     and
                                                   damage on a Full Replacement Cost basis                                               (3) Paragraph B.1.f., War and Military
                                                   for all covered property and all coverages,                                                 Action.
                                                   including Business Income and Extra                                             c. We will not pay for loss or damage caused
                                                   Expense Coverages, at each described                                                  by or resulting from:
                                                   premises.
                                                                                                                                         (1) Wear and tear;
                                               (3) From each direct loss we will first deduct
                                                   5% of the adjusted claim, subject to a                                                (2) Hidden or latent defect;
                                                   minimum deductible of $25,000 per prems i es                                          (3) Rust;
                                                   for each occurrence when listed in the                                                (4) Corrosion; or
                                                   schedule of this endorsement.
                                                                                                                                         (5) Mechanical breakdown.
                                               (4) Paragraph B.1.g.(1) Exclusions Water                                            d. We will pay for loss or damage in any one
                                                   does not apply.
                                                                                                                                         occurrence up to the full replacement cost
                                          u.   Sewer Back Up And Sump Overflow                                                           of covered property.
                                               (1) We will pay for direct physical loss or                                         e. We will not pay for loss or damage in any
                                                   damage to covered property caused by                                                  one occurrence until the amount of loss or
                                                   water or effluent that backs up through                                               damage exceeds $500. We will pay the
                                                   sewers or drains.                                                                     amount of loss or damage in excess of
                                               (2) We will pay for direct physical loss or                                               $500, up to the full replacement cost of
                                                   damage on a Full Replacement Cost basis                                               the covered property.
                                                   for covered property and all coverages,                                         f. The provisions of this coverage supersede
                                                   including Business Income and Extra                                                   all other references to outdoor signs in this
                                                   Expense coverages, at the described                                                   policy.
                                                   building at the premises shown in the                            C.    The following is added to Paragraph G.2. Optional
                                                   Declarations caused by water which backs
                                                                                                                          Coverages Money And Securities:
                                                   up, overflows or accidentally discharges
                                                   from within a sump, sump well, sump well                               f. For Gift Certificates only, coverage is extended to
                                                   discharge system or other type system                                      any owned or leased office premises where Gift
                                                   inside the insured building designed to                                    Certificates for McDonald's restaurants are stored. If
                                                   remove surface water from the foundation                                   more than one McDonald's restaurant is covered,
                                                   area.
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                       Page 2 of 4
                         BP 84 07 01 17                          Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 14768

                                                                                                                                                          Exhibit A - Page 122 of 135
                             76                                                                                                           12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 123 of 135 PageID #:139
                                     the limit available for Gift Certificates at the office(s)                                              McDonald's Corporation and/or its
                                     is the highest limit available at any one covered                                                       affiliated companies in its/their
                                     McDonald's restaurant premises. The definition of                                                       capacity as lessor.
                                     "Money" is replaced by the following:                                         F. Paragraph A.6.a. Coverage Extensions - Newly
                                           "Money" means:                                                              Acquired Or Constructed Property is deleted and
                                                 a. Currency, coins and bank notes in                                  replaced with the following:
                                                       current use and having a face value;                                 (1) Buildings
                                                 b. Travelers checks, register checks                                            If this policy covers Buildings, you may extend
                                                       and money orders held for sale to the                                     that insurance to apply to:
                                                       public; and                                                                     (a) Your new buildings while being built
                                                 c. Gift Certificates.                                                                       on the described premises; and
                              D. Paragraph E.5. Property Loss Conditions - Loss                                                        (b) Buildings you acquire at premises,
                                 Payment is amended as follows:                                                                              other than the one described.
                                 1. Paragraph d.(1)(a) is replaced with the following:                                                       (i) Similar use as the building
                                     (a) We will pay the cost to repair or replace, after                                                           described in the Declarations; or
                                           application of the deductible, at full                                                            (ii) Use as a warehouse.
                                           replacement cost without deduction for                                                      We will pay for loss or damage under this
                                           depreciation.                                                                               Extension on a Full Replacement Cost
                                           If a building is rebuilt at a new premises, the                                             basis.
                                           cost is limited to the cost which would have                                     (2) Business Personal Property
                                           been incurred had the building been built at the
                                                                                                                                 You may extend that insurance to apply to
                                           original premises.
                                                                                                                                 Business Personal Property, including such
                                 2. Paragraph d.(1)(b) does not apply.                                                           property that you acquire, at any location you
                                 3. The following is added to Paragraph E.5. Loss                                                acquire.
                                     Payment:                                                                                    We will pay for loss or damage under this
                                     h. Upgrade Coverage. We will pay the Full                                                   Extension on a Full Replacement Cost basis.
                                           Replacement Cost to cover the added cost to                                      (3) Period Of Coverage
                                           repair, rebuild or replace the following property
                                                                                                                                 With respect to insurance on or at each newly
                                           to meet current specifications of the franchiser
                                           when like kind and quality is not available due                                       acquired or constructed property, coverage will
                                                                                                                                 end when any of the following first occurs:
                                           to changes in those specifications.
                                                                                                                                 (a) This policy expires;
                                           (1) Fixtures, machinery and equipment
                                                 attached to and pertaining to the service                                       (b) 180 days expire after you acquire a new
                                                 of the building;                                                                      premises or begin construction of that part
                                                                                                                                       of the building that would qualify as
                                           (2) Your business personal property which is
                                                 used for maintenance and service of the                                               covered property; or
                                                 described premises;                                                             (c) You report the value to us.
                                           (3) Your furniture and trade fixtures;                                                We will charge you additional premium for
                                           (4) Your machinery and equipment, pertaining                                          values reported from the date you acquire the
                                                                                                                                 property or begin construction of that part of the
                                                 to your occupancy of the premises;
                                                                                                                                 building that would qualify as covered property.
                                           (5) Tenants improvements.
                                                                                                                   H. The following is added to Paragraph H. Property
                                     i. For Covered Property in which you and                                          Definitions:
                                           McDonald's Corporation and all wholly owned
                                                                                                                       15. "Flood", means a general temporary condition of
                                           subsidiaries, and/or the people or organizations
                                           listed in the Schedule of this endorsement have                                  partial or complete inundation of normally dry land
                                                                                                                            areas from:
                                           an insurable interest, we will:
                                                                                                                            a. The unusual and rapid accumulation of runoff
                                           (1) Adjust losses with you; and
                                                                                                                                 of surface waters from any source;
                                           (2) Pay any claim for loss or damage jointly to
                                                                                                                            b. The overflow of inland or tidal waters; or
                                                 you, McDonald's Corporation and all
                                                 wholly owned subsidiaries, and the people                                  c. Waves, tides or tidal waves.
                                                 or organizations listed in the Schedule of                            16. "Mine subsidence", means the lateral or vertical
                                                 this endorsement as interests may                                          movement of land, including sinking or collapse, due
                                                 appear.                                                                    to the existence of man-made underground cavities.
                              E. The following is added to Paragraph A.5.f.(1) Additional                   II.    The Section II - Liability is amended as follows:
                                 Coverages - Business Income:                                                      A. The following is added to Paragraph C. Who Is An
                                                 (e) We will pay the actual amount of                                  Insured:
                                                       Base Rents or service fees which you
)Dp0c=w tD6u&u;uL+
                                                       are legally obligated to pay to
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                      Page 3 of 4
                         BP 84 07 01 17                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 14768

                                                                                                                                                         Exhibit A - Page 123 of 135
                             76                                                                                                             12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 124 of 135 PageID #:140
                                    3.    The person or organization shown in the Schedule                           B. The following is added to Section II - Liability, D.4.
                                          is also an insured, but only with respect to liability                        Aggregate Limits:
                                          arising out of the ownership, maintenance or use of                           A separate aggregate limit applies to each insured
                                          that part of the premises leased to you and shown in                          premises and that limit is equal to the amount of the
                                          the Schedule.                                                                 aggregate limit (other than Products Completed
                                    4.    McDonalds Corporation, McDonald's USA, LLC,                                  Operations) shown in the declarations.
                                          any parent, subsidiary or affiliated company now                              An insured premises means any McDonalds Restaurant
                                          existing or hereafter acquired or constituted and any                         premises described in the declarations.
                                          company, partnership or joint venture created,
                                                                                                                   C. Paragraph F.3. Liability And Medical Expenses
                                          owned or controlled by McDonalds Corporation,
                                                                                                                        Definitions is deleted and replaced by the following:
                                          McDonald's USA, LLC, any parent, subsidiary or
                                          affiliated company. With respect to McDonalds                                3. "Bodily injury" means bodily injury, sickness, dis-
                                          Corporation and McDonalds USA, LLC., this                                         ease or mental anguish sustained by a person,
                                          insurance is primary to and will not seek contribution                             including death resulting from any of these at any
                                          from any other insurance available to them.                                        time.
                                    5.    Any person(s) or organization(s) if you and such                         D. The following is added to Paragraph F.14. Liability And
                                          person(s) or organization(s) have agreed in writing                           Medical Expenses Definitions:
                                          in a contract or agreement that such person(s) or                                  h. Humiliation.
                                          organization(s) be included as an additional insured                III. Section Ill - Common Policy Conditions (Applicable To
                                          on your policy. Such person(s) or organization(s) is                     Section I - Property And Section II - Liability) is amended
                                          an additional insured only with respect to liability for                 as follows:
                                          bodily injury , property damage or personal and
                                          advertising injury caused, in whole or in part, by:                      A. Paragraph A.2.b. Cancellation is deleted and replaced
                                                                                                                        by the following:
                                          a. Your acts or omissions; or
                                                                                                                             b. 10 days before the effective date                of
                                          b. The acts or omissions of those acting on your                                         cancellation or modification for nonpayment of
                                                 behalf;                                                                           premium, except 20 days in South Dakota. The
                                          in the performance of your ongoing operations.                                           McDonald's Corporation must be given the
                                          However, the insurance afforded to such additional                                       same notification as the first Named Insured.
                                          insured:                                                                 B. Paragraph A.2.c. Cancellation is deleted and replaced
                                          a. Only applies to the extent permitted by law; and                           by the following:
                                          b. Will not be broader than that which you are                                     c. 90 days before the effective date of
                                                 required by the contract or agreement to                                          cancellation or modification if we cancel or
                                                 provide for such additional insured.                                              modify the policy for any other reason. The
                                                                                                                                   McDonald's Corporation must be given the
                                          A persons or organizations status as an additional
                                                                                                                                   same notification as the first Named Insured.
                                          insured ends on the earlier of the date:
                                          a. When your operations for that insured are
                                                 completed; or
                                          b. The contract or agreement you have entered
                                                 into with the additional insured is terminated.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                     Page 4 of 4
                         BP 84 07 01 17                           Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Stock No. 14768

                                                                                                                                                           Exhibit A - Page 124 of 135
                             76                                                                                                          12XH289501        11 000 KJR022 R
                                    Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 125 of 135 PageID #:141
                         POLICY NUMBER: 12XH289501                                                                                                             BUSINESSOWNERS
                                                                                                                                                                   BP 84 52 01 13

                                                    THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                               EQUIPMENT BREAKDOWN PROTECTION COVERAGE


                         This endorsement modifies insurance provided under the following:

                              BUSINESSOWNERS COVERAGE FORM

                                                                                                SCHEDULE
                          A. Premises:
                               PREM       003     BLDG   001               PREM       008          BLDG      001                  PREM      009         BLDG   001
                               PREM       010     BLDG   001               PREM       011          BLDG      001                  PREM      012         BLDG   001
                               PREM       013     BLDG   001               PREM       014          BLDG      001                  PREM      015         BLDG   001
                               PREM       016     BLDG   001               PREM       018          BLDG      001                  PREM      019         BLDG   001


                          B. Equipment Breakdown Protection Sub-limit:
                                 $ See declarations

                          C. Deductible(s):
                             1. Equipment Breakdown Protection Deductible:                              $     Same as Section I  Property Deductible

                               2.     Business Income Time Deductible:                                        Hours 0

                          Information required to complete this Schedule, if not shown above, will be shown in the Declarations.



                         Section I  Property is amended as follows:                                            1. Paragraph A.4.a.(1) relating to steam boilers, steam
                         A. We will pay for direct loss of or damage to Covered Property                           pipes, steam engines or steam turbines caused by or
                            at the premises described in the Schedule caused by or                                 resulting from any condition or event inside such
                            resulting from a mechanical breakdown or electrical failure to                         equipment;
                            pressure, mechanical or electrical machinery and equipment.                         2. Paragraph A.4.a.(2) relating to hot water boilers or other
                            Mechanical breakdown or electrical failure to pressure,                                water heating equipment caused by or resulting from any
                            mechanical or electrical machinery and equipment does not                              condition or event inside such boilers or equipment, other
                            mean any:                                                                              than an explosion.
                             1. Malfunction including but not limited to adjustment,                        E. We will not pay for loss or damage (hereinafter referred to as
                                alignment, calibration, cleaning or modification;                              loss) in any one occurrence until the amount of loss exceeds
                                                                                                               the Section I  Property deductible shown in the declarations
                             2. Leakage at any valve, fitting, shaft seal, gland packing,                      for any loss to Covered Property caused by mechanical
                                joint or connection;                                                           breakdown or electrical failure.
                             3. Damage to any vacuum tube, gas tube, or brush; or
                                                                                                                1. With respect to the dollar deductible shown in the
                             4. The functioning of any safety or protective device.                                declarations, we will first subtract the deductible amount
                         B. With respect to the coverage provided by this endorsement,                             from any loss we would otherwise pay. We will then pay
                            the following exclusions in Paragraph B. Exclusions do not                             the amount of loss in excess of the deductible up to the
                            apply:                                                                                 sub-limit shown in the Schedule.
                             1. Paragraph B.2.a. Electrical Apparatus;                                          2. If a time deductible is shown in the schedule, we will not
                             2. Paragraph B.2.l.(6) Mechanical Breakdown; and                                      pay for any Business Income loss that occurs during that
                                                                                                                   specified time period immediately following a mechanical
                             3. Paragraph B.2.d. Steam Apparatus.                                                  breakdown or electrical failure. If a time deductible is
                         C. With respect to the coverage provided by this endorsement,                             shown in days, each day shall mean twenty-four
                            Paragraph G.1.c.(5) of the Outdoor Sign Optional Coverage                              consecutive hours.
                            does not apply.                                                                     3. If two or more deductibles apply to a loss involving both a
                         D. The following limitations in Paragraph A.4. Limitations do not                         cause of loss covered in this endorsement and another
                            apply:                                                                                 cause of loss covered in this policy for a single
                                                                                                                   occurrence, then the total amount to be deducted will be
)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
                                                                                                                   only the largest of the applicable deductibles.
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                     Page 1 of 2
                         BP 84 52 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.                 Stock No. 34379

                                                                                                                                                         Exhibit A - Page 125 of 135
                             76                                                                                                          12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 126 of 135 PageID #:142
                         F. With respect to the coverage provided by this endorsement,                      H. The provisions of this coverage shall not increase any amount
                            Paragraph H. Property Definitions is amended as follows:                            or Limit of Insurance that is otherwise provided in this policy.
                             1. "Computer" means:                                                               The most we will pay for any loss or damage for Equipment
                                                                                                                Breakdown Protection is the amount of the sub-limit shown in
                                 a. Programmable electronic equipment that is used to                           the Schedule of this Endorsement.
                                     store, retrieve and process data; and
                                                                                                             I. Whenever any covered pressure, mechanical or electrical
                                 b. Associated peripheral equipment that provides                               machinery and equipment is found to be in, or exposed to, a
                                     communication, including input and output functions                        dangerous condition, any of our representatives may
                                     such as printing and auxiliary functions such as data                      immediately suspend the insurance against loss from a
                                     transmission.                                                              mechanical breakdown or electrical failure to that pressure,
                                "Computer" includes those used to operate production                            mechanical or electrical machinery and equipment. This can
                                type machinery or equipment.                                                    be done by delivering or mailing a written notice of suspension
                         G. With respect to Additional Coverages 5.f. Business Income                           to:
                            and 5.g. Extra Expense, if the 72-hour time period in the                            1. Your last known address; or
                            definition of "period of restoration" (hereinafter referred to as                    2. The address where the pressure, mechanical or electrical
                            waiting period) is amended for Equipment Breakdown                                      machinery and equipment is located.
                            Protection Coverage as shown in the Schedule, we will not
                            pay for any Business Income loss that occurs during the                             If we suspend your insurance, you will get a pro rata refund of
                            consecutive number of hours shown as the waiting period in                          premium. But the suspension will be effective even if we have
                            the Schedule immediately following a mechanical breakdown                           not yet made or offered a refund.
                            or electrical failure.
                            As respects the coverage provided by this endorsement, any
                            waiting period shown in the Schedule for Equipment
                            Breakdown Protection Coverage supersedes any waiting
                            period otherwise applicable to the Business Income coverage
                            provided by the Businessowners Coverage form.




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                 Page 2 of 2
                         BP 84 52 01 13                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.             Stock No. 34379

                                                                                                                                                        Exhibit A - Page 126 of 135
                             76                                                                                                           12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 127 of 135 PageID #:143
                         POLICY NUMBER: 12XH289501                                                                                                           BUSINESSOWNERS
                                                                                                                                                                 BP 85 11 12 08

                                                      THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
                                                            BUILDING AND BUSINESS PERSONAL PROPERTY CHANGES


                         This endorsement modifies insurance provided under the following:
                              BUSINESSOWNERS COVERAGE FORM

                                                                                                SCHEDULE*
                                                                                                                                                                 Auxiliary
                                                                                                                                            Auxiliary       Buildings Business
                          Premises        Building                                                                                          Building/        Personal Property
                             No.            No.      Auxiliary Building/Structure Description                                            Structure Limit           Limit




                           * Information required to complete this Schedule, if not shown on this endorsement, will be shown in the Declarations.

)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                   Page 1 of 2
                         BP 85 11 12 08                         Includes copyrighted material of Insurance Services Office, Inc., with its permission.              Stock No. 19225

                                                                                                                                                         Exhibit A - Page 127 of 135
                             76                                                                                                          12XH289501       11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 128 of 135 PageID #:144
                         Section I - Property is amended as follows:                                                            (a) Made a part of the described building you
                         A. Paragraph A.1. Covered Property is replaced with the                                                     occupy but do not own; and
                            following:                                                                                          (b) You acquired or made at your expense but
                                 Covered Property includes Building as described under                                               cannot legally remove;
                                 Paragraph a. below, Business Personal Property as                                        (4) Leased personal property for which you have a
                                 described under Paragraph b. below, Auxiliary                                                  contractual responsibility to insure, unless
                                 Buildings/Structures as described under Paragraph c.                                           otherwise provided for under Paragraph 1.b.(2);
                                 below, Auxiliary Buildings Business Personal Property as                                       and
                                 described under Paragraph d. below, or all four,                                         (5) Exterior building glass, if you are a tenant and no
                                 depending on whether a Limit of Insurance is shown in the                                      Limit of Insurance is shown in the Declarations
                                 Declarations for that type of property. Regardless of                                          for Building property. The glass must be owned
                                 whether coverage is shown in the Declarations for                                              by you or in your care, custody or control.
                                 Buildings, Business Personal Property, Auxiliary
                                                                                                                       c. Auxiliary Buildings/Structures, meaning the auxiliary
                                 Buildings/Structures, Auxiliary Buildings Business
                                                                                                                          buildings/structures described in the above Schedule
                                 Personal Property, or all four, there is no coverage for
                                                                                                                          located at the premises shown in the Declarations,
                                 property described under Paragraph A.2. Property Not
                                                                                                                          including:
                                 Covered.
                                                                                                                          (1) Completed additions;
                                 a. Building, means the described building shown in the
                                      Declarations, including:                                                            (2) Fixtures;                                         -
                                     (1) Completed additions;                                                             (3) Permanently installed:
                                     (2) Fixtures, including outdoor fixtures;                                                (a) Machinery; and
                                     (3) Permanently installed:                                                               (b) Equipment;
                                         (a) Machinery; and                                                               (4) Personal property owned by you that is used to
                                                                                                                               maintain or service the auxiliary buildings/
                                         (b) Equipment;
                                                                                                                               structures, including:
                                     (4) Your personal property in apartments, rooms or
                                                                                                                              (a) Fire extinguishing equipment;
                                         common areas furnished by you as landlord;
                                                                                                                              (b) Floor coverings; and
                                      (5) Personal property owned by you that is used to
                                          maintain or service the described building or the                                   (c) Appliances used for refrigerating, ventilating,
                                          premises, including:                                                                      cooking, dishwashing or laundering;
                                          (a) Fire extinguishing equipment;                                               (5) If not covered by other insurance:
                                          (b) Outdoor furniture;                                                              (a) Additions under construction, alterations and
                                          (c) Floor coverings; and
                                                                                                                                   repairs to the auxiliary buildings/structures;
                                                                                                                              (b) Materials, equipment, supplies and temporary
                                          (d) Appliances used for refrigerating, ventilating,
                                                                                                                                   structures, on or within 100 feet of the
                                               cooking, dishwashing or laundering;
                                                                                                                                   auxiliary buildings/structures, used for making
                                      (6) If not covered by other insurance:                                                       additions, alterations or repairs to the auxiliary
                                          (a) Additions under construction, alterations and                                        buildings/structures.
                                               repairs to the described building;                                     d. Auxiliary Buildings Business Personal Property
                                          (b) Materials, equipment, supplies and temporary                                located in or on the auxiliary buildings/structures
                                               structures, on or within 100 feet of the                                   described in the above Schedule located at the
                                               described premises, used for making                                        premises shown in the Declarations, including:
                                               additions, alterations or repairs to the                                   (1) Property you own that is used in your business;
                                               described building.
                                                                                                                          (2) Property of others that is in your care, custody or
                                  b. Business Personal Property located in or on the                                            control, except as otherwise provided in Loss
                                     described building at the premises shown in the                                            Payment Property Loss Condition E.5.d.(3)(b);
                                     Declarations or in the open (or in a vehicle) within 100                             (3) Leased personal property for which you have a
                                     feet of the described premises, including:                                                 contractual responsibility to insure, unless
                                     (1) Property you own that is used in your business;                                        otherwise provided for under Paragraph 1.b.(2).
                                     (2) Property of others that is in your care, custody or               B.     The following is added to E.3., Property Loss Conditions 
                                         control, except as otherwise provided in Loss                            Duties In the Event of Loss or Damage:
                                         Payment Property Loss Condition E.5.d.(3)(b);                            (10) Keep records of your property in such a way that we can
                                     (3) Tenant's improvements and betterments.                                        accurately determine the amount of any loss.
                                          Improvements and betterments are fixtures,
                                          alterations, installations or additions:




)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA                                                                                                                                                    Page 2 of 2
                         BP 85 11 12 08                        Includes copyrighted material of Insurance Services Office, Inc., with its permission.                Stock No. 19225

                                                                                                                                                        Exhibit A - Page 128 of 135
                         Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 129 of 135 PageID #:145




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA




                                                                                           Exhibit A - Page 129 of 135
                             76                                                                                          12XH289501        11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 130 of 135 PageID #:146




                                    POLICY PERIOD - RENEWAL OF COVERAGE

                                    Insurance begins and ends at 12:01 A.M., Standard Time, at your mailing address and for the policy period shown in
                                    the declarations. The first Named Insured shown in the declarations may continue this policy for successive policy
                                    periods by paying the required premium on or before the effective date of each renewal policy period. If the premium
                                    is not paid when due, this policy expires at the end of the last policy period for which the premium was paid.



                                    The premium for each policy period will be based on our current rates and rules.

                                    If this policy replaces coverage in other policies terminating at 12:00 Noon (standard time) on the inception date of
                                    this policy, this policy shall be effective at 12:00 Noon (standard time) instead of at 12:01 A.M., Standard Time.




                                                              Includes copyrighted material of Insurance Services Office, Inc.,
)Dp0c=w tD6u&v-T I+
=y $s=?@Z:I'o^[jIV                                                              with its permission.
a @jP ASq4cf +
AAAAAAAAAAAAAAAAAAAAAA
                         BP 80 01 05 17                                                  Page 3 of 4                                            Stock No. 14744

                                                                                                                                       Exhibit A - Page 130 of 135
                             76                                                                                           12XH289501         11 000 KJR022 R
                                  Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 131 of 135 PageID #:147




                                    Special Provisions for American Family Mutual Insurance Company, S.I. Policyholders

                                    1.    MEMBERSHIP AND VOTING
                                     While this policy is in force, each insured named in the Declarations is considered an owner or policyholder and a member
                                     of the American Family Insurance Mutual Holding Company (AFIMHC) of Madison, Wisconsin. As a member, you are
                                     entitled to one vote at all meetings either in person or by proxy. You can only cast one vote regardless of the number of
                                     policies or coverage you purchased. If two or more persons qualify as a member under a single policy, they are considered
                                     one member for purposes of voting. The owner of a group policy will have one vote regardless of the number of persons
                                     insured or coverage purchased. Fractional voting is not allowed. If you are a minor, any vote will be given to your parent or
                                     legal guardian.
                                    2.    ANNUAL MEETINGS
                                     The Annual Meetings are held at the Home Office: 6000 American Parkway, Madison, Wisconsin, on the first Tuesday of
                                     March at 2:00 P.M. Central Standard Time. Notice in this policy shall be sufficient notification.
                                     3.   DIVIDENDS
                                     If any dividends are declared, you will share in them according to law and under conditions set by the Board of Directors.


                                    This policy is signed at Madison, Wisconsin, on our behalf by our President and Secretary. If it is required by law, it
                                    is countersigned on the declarations by our authorized representative.




                                          ABCDEFGHIJKLMNOP
                                           This is not a complete and valid contract without accompanying DECLARATIONS properly executed.




)Dp0c=w tD6u&u;uL+
=y $s??\?C>}ji0IV
a 4R*V?du ?( +
AAAAAAAAAAAAAAAAAAAAAA

                         BP 80 01 05 17                                                   Page 4 of 4                                                   Stock No. 14744

                                                                                                                                         Exhibit A - Page 131 of 135
                Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 132 of 135 PageID #:148



Certificate Of Completion
Envelope Id: 141BE3BA025649E3A85AB7ED8212C840                                            Status: Completed
Subject: Please DocuSign: AFFIDAVIT 12XH289501 3-1-18.pdf
Source Envelope:
Document Pages: 131                             Signatures: 1                            Envelope Originator:
Certificate Pages: 4                            Initials: 0                              Kelly Ridpath
AutoNav: Enabled                                                                         6000 American Parkway
EnvelopeId Stamping: Disabled                                                            Madison, WI 53783
Time Zone: (UTC-06:00) Central Time (US & Canada)                                        kridpath@amfam.com
                                                                                         IP Address: 50.27.194.167

Record Tracking
Status: Original                                Holder: Kelly Ridpath                    Location: DocuSign
        6/5/2020 6:42:17 AM                               kridpath@amfam.com

Signer Events                                   Signature                                Timestamp
Kelly Ridpath                                                                            Sent: 6/5/2020 6:42:53 AM
kridpath@amfam.com                                                                       Viewed: 6/5/2020 6:43:11 AM
American Family Insurance - Claims                                                       Signed: 6/5/2020 6:43:33 AM
Security Level: Email, Account Authentication                                            Freeform Signing
(None)                                          Signature Adoption: Pre-selected Style
                                                Using IP Address: 165.225.61.82


Electronic Record and Signature Disclosure:
   Accepted: 6/5/2020 6:43:11 AM
   ID: f7448aee-a2e7-47c6-b1c7-aef34d330d99


In Person Signer Events                         Signature                                Timestamp

Editor Delivery Events                          Status                                   Timestamp

Agent Delivery Events                           Status                                   Timestamp

Intermediary Delivery Events                    Status                                   Timestamp

Certified Delivery Events                       Status                                   Timestamp

Carbon Copy Events                              Status                                   Timestamp

Witness Events                                  Signature                                Timestamp

Notary Events                                   Signature                                Timestamp

Envelope Summary Events                         Status                                   Timestamps
Envelope Sent                                   Hashed/Encrypted                         6/5/2020 6:42:53 AM
Certified Delivered                             Security Checked                         6/5/2020 6:43:11 AM
Signing Complete                                Security Checked                         6/5/2020 6:43:33 AM
Completed                                       Security Checked                         6/5/2020 6:43:33 AM

Payment Events                                  Status                                   Timestamps
Electronic Record and Signature Disclosure




                                                                                                         Exhibit A - Page 132 of 135
Electronic Record and Signature Disclosure created on: 2/14/2019 3:39:42 PM
               Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 133 of 135 PageID #:149
Parties agreed to: Kelly Ridpath




             CONSUMER DISCLOSURE
             From time to time, American Family Insurance S.I. (we, us or Company) may be required to
             provide to you certain documents that require your signature. Described below are the terms and
             conditions for providing you documents that require your signature through the DocuSign, Inc.
             (DocuSign) electronic signing system. Please read the information below carefully and
             thoroughly, and if you agree to these terms and conditions, confirm your agreement by clicking
             the ‘I agree’ button at the bottom of this document.
             Getting paper copies
             At any time, you may request from us a paper copy of any record provided or made available
             electronically to you by us. You will have the ability to download and print documents we send
             to you through the DocuSign system during and immediately after signing session and, if you
             elect to create a DocuSign signer account, you may access them for a limited period of time
             (usually 30 days) after such documents are first sent to you. You may request delivery of such
             paper copies from us by following the procedure described below.
             Withdrawing your consent
             If you decide to receive notices and disclosures from us through the DocuSign, Inc. (DocuSign)
             electronic signing system., you may at any time change your mind and tell us that thereafter you
             want to receive required notices and disclosures only in paper format. How you must inform us
             of your decision to receive future documents requiring signature in paper format, and withdraw
             your consent to receive documents electronically is described below. If you have received a
             document from us that you previously agreed to receive through the DocuSign, Inc. (DocuSign)
             signing system, but have changed your mind, you may withdraw your consent by using the
             DocuSign ‘Withdraw Consent’ form on the signing page of a DocuSign envelope instead of
             signing it. This will indicate to us that you have withdrawn your consent to receive required
             documents electronically and you will no longer be able to use the DocuSign system to receive
             required documents from us.
             All notices and disclosures will be sent to you electronically
             If you agree to receive documents requiring signature through the DocuSign, Inc. (DocuSign)
             electronic signing system, we will provide all required documents to you through the DocuSign
             system. To reduce the chance of you inadvertently not receiving any document, we will provide
             all of the required notices and disclosures to you by the same method and to the same address
             that you have given us. Thus, you may either receive all documents electronically, or receive all
             documents in paper format through the paper mail delivery system. If you do not agree with this
             process, please let us know as described below.
             How to contact American Family Insurance S.I.:

             You may contact your claim adjuster to let us know of changes in your contact information
             required for us to transmit documents to you electronically through the DocuSign, Inc.
             (DocuSign) signing system, to request paper copies of documents previously provided to you
             electronically, or to withdraw your prior consent to receive documents requiring signature
             through the DocuSign, Inc. (DocuSign) electronic signing system.

             To advise American Family Insurance S.I. of your new e-mail address




                                                                                             Exhibit A - Page 133 of 135
 Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 134 of 135 PageID #:150




To let us know of a change in your e-mail address where we should send documents
electronically to you, you must contact your claim adjuster. We do not require any other
information from you to change your email address.

You must also notify DocuSign, Inc. to arrange for your new email address to be reflected in
your DocuSign account by following the process for changing e-mail in the DocuSign system.

To request paper copies from American Family Insurance S.I.
To request delivery from us of paper copies of the documents previously provided by us to you
electronically, you must contact your claim adjuster and provide your full name, US Postal
address, and telephone number. We will bill you for any fees at that time, if any.
To withdraw your consent with American Family Insurance S.I.

To inform us that you no longer want to receive future notices and disclosures in electronic
format you may:

       i. decline to sign a document from within your DocuSign session, and on the subsequent
       page, select the check-box indicating you wish to withdraw your consent, or you may;

       ii. contact your claim adjuster. We do not need any other information from you to
       withdraw consent. If you withdraw your consent it may take longer to process required
       documents.

Required hardware and software
Operating
                Windows® 2000, Windows® XP, Windows Vista®; Mac OS® X
Systems:
                   Final release versions of Internet Explorer® 6.0 or above (Windows only);
Browsers:          Mozilla Firefox 2.0 or above (Windows and Mac); Safari™ 3.0 or above
                   (Mac only)
PDF Reader:        Acrobat® or similar software may be required to view and print PDF files
Screen
                   800 x 600 minimum
Resolution:
 Enabled Security
                    Allow per session cookies
 Settings:
** These minimum requirements are subject to change. If these requirements change, you will be
asked to re-accept the disclosure. Pre-release (e.g. beta) versions of operating systems and
browsers are not supported.
Acknowledging your access and consent to receive materials electronically
If you consent to receiving documents requiring signature exclusively in electronic format on the
terms and conditions described above, please let us know by clicking the ‘I agree’ button below.
By checking the ‘I agree’ box, I confirm that:

      I can access and read this Electronic CONSENT TO ELECTRONIC RECEIPT OF
       ELECTRONIC CONSUMER DISCLOSURES document; and




                                                                                Exhibit A - Page 134 of 135
Case: 1:20-cv-03665 Document #: 1-1 Filed: 06/23/20 Page 135 of 135 PageID #:151




    I can print on paper the disclosure or save it electronically, or I can send the disclosure to
     a place where I can print it or save it electronically, for future reference and access; and
    Until or unless I notify American Family Insurance S.I. differently as described above, I
     consent to receive from American Family Insurance S.I through electronic means all
     documents requiring my signature during the course of my claim.




                                                                                 Exhibit A - Page 135 of 135
